PE IQUE DU CONGO
SO ANNÉE - N° 10 ré + Travail * Prog

JOURNAL OFFICIEL

DE LA REPUBLIQUE DU CONGO

paraissant le jeudi de chaque semaine à Brazzaville

udi 6 mars 2008

ABONNEMENTS
DESTINATIONS NUMERO
1 AN 6 MOIS 3 MOIS

REPUBLIQUE DU CONGO … mo | 000 son | 500 F CFA

Voie aérienne exclusivement

9.600 800 F CFA

ETRANGER Ne Frsates 38.400 | 19.200

5 Annonces judiciaires et légales et avis divers : 460 frs la ligne (il ne sera pas compté moins de 5.000 frs par annonce ou avis).
Les annonces devront parvenir au plus tard le jeudi précédant la date de parution du “JO”.
o Propriété foncière et minière : 8.400 {rs le texte ; © Déclaration d'association : 15. 000 frs le texte.

DIRECTION : TEL./FAX : (242) 81.52.42 - BOÎTE POSTALE 2.087 BRAZZAVILLE
Règlement : espèces, mandat postal. chèque visé et payable en République du Congo, libellé à l'ordre du Journal officiel
et adressé à la direction du journal officiel et de la documentation.

SOMMAIRE

ploitation Kimandou et Mabombo, situées dans
les unités forestières d'aménagement Sud 8
- DECRET ET ARRETES - Sibiti et Madingou, dans les départements de
la Lékoumou et de la Bouenza ........... 386

PARTIE OFFICIELLE | la mise en valeur des unités forestières d'ex-

MINISTERE DE LA FONCTION PUBLIQUE
ET DE LA REFORME LE L'ETAT | MINISTERE DU DEVELOPPEMENT INDUSTRIEL
ET DE LA PROMOTION DU SECTEUR PRIVE

PROMOTION . .... 379
Sid 379 | 26fév. Décret n° 2008-32 portant approbation de la
stratégie nationale d'adaptation du secteur
RECONSTITUTION DE CARRIÈRE ADMINISTRATIVE ... 380 sucre congolais aux modifications de l'organi-
sation commune du marché du sucre européen 393
MINISTERE DE L'ECONOMIE FORESTIERE
MINISLÈRE DU 1RAVAIL, DE L'EMPLOI
28 fév. Arrêté n° 113 portant approbation de la con- ET DE LA SECURITE SOCIALE
veution de transformation industrielle, pour
la mise en valeur de l'unité forestière d'exploi PENSION : « sin du de nues se ss de + 418
tation Loamba, située dans l'unité forestière
d'aménagement Boko-Songho, dans le dépar |
tement de la Bouenza . mr merne v mes 380 MINISTERE DES TRANSPORTS MARITIMES
ET DE LA MARINE MARCHANDE
28 fév. Arrêté n° 114 portant approbation de la con-
vention de transformation industrielle, pour NOMINATION ...-...........s4uu s 425
Du jeuci 6 rar rnal

PARTIE OFFICIELLE

- DECRET ET ARRETES -

MINISTERE DE LA FONCTION PURLIQUE
ET DE LA REFORME DE L'ETAT

PROMOTION

Arrêté n° 104 du 26 février 2008. Mme NGOUNGA

née OYIEYI (Marie), prote de 2€ classe, 3€ échelon, indice 890
des cadres de la catégorie II, échelle 1 des services techniques
{imprimerie), est promue à deux ans, au titre de l'année 2007,

au 4€ échelon, indice 950 pour compter du 17 janvier 2007.

Conformément aux dispositions du décret n° 94-769 du
28 décembre 1994, cette promotion ne produira aucun effet
financier jusqu'à nouvel ordre

Le présent arrété prend effet du point de vue de l'ancienneté
pour compter de la date ci-dessus indiquée.

Arrêté n° 105 du 26 février 2008. M. DZIO

(Timothée), Inspecteur de 1° classe, 4 échelon, indice 1300
des cadres de la catégorie I, échelle 1, des services administra-
tifs et financiers (impôts), est promu à deux ans, au titre de

l'année 2004, à la 2€ classe, 1% échelon, indice 1450 pour
compter du 18 septembre 2004, ACC = néant.

L'intéressé est promu au grade supérieur au choix, au titre de

l'année 2006, et nommé inspecteur principal de 2€ classe, 2€
échelon, indice 1600 pour compter du 18 septembre 2006,
ACC = néant.

Conformément aux dispositions du décret n° 94-769 du 28
décembre 1994, cette promotion au grade supérieur au choix
ne produira aucun effet financier jusqu'à nouvel ordre.

Le présent arrété prend effet du point de vue de l'ancienneté
pour compter des dates ci-dessus indiquées.

Arrêté n° 106 du 26 février 2008. M. MOUSSOU-
NDA (Gilbert), attaché de 1'€ classe, 4€ échelon, indice 980
des cadres de la catégorie 1, échelle 2 des services administra-

tifs et financiers (administration générale), est promu à deux }

ans, au titre de l'année 2005, à la 2€ classe, 127 échelon, indice
1080 pour compter du 21 juin 2005

à l'ancienneté, au
se

L'intéres

sé est promu au grade supérieu
titre de année 2007 et nommé
échelon, indice 1180 pour compter du 21 juin 2007, ACC =
néant.

Conformément aux dispositions du décret n° 94-769 du
28 décembre 1994, cette promotion au grade supérieur à l'an-
cienneté ne produira aucun effet financier jusqu'à nouvel
ordre

Le présent arrêté prend effet du point de vue de l'ancienneté
pour compter des dates ci-dessus indiquées.

q Con, 379

Arrêté n° 107
(Yvette Andrée Nic:

6 février 2008. Mlle PEINDZI
trôleur principal des contributions:

classe, 2€ échelon, indice 590 des
cadres de la catégorie 11. échelle 1 des services adminis
et financiers (impots] promue à deux ans, au titre des
années 2002 et 2004, successivement aux échelons supérieurs
comme suit, ACC = néant

directes et indirectes de

- Au 3€ échelon, indice 650 pour compter du 13 novembre
2002 :

au 4€ échelon, indice 710 pour compter du 13 novembre
2004.

L'intéressée est inscrite au titre de l'année 2005, promue sur
liste d'aptitude das les cadres de la catégorie I, échelle 2 et
nommée au grade d'attaché des services fiscaux de 1'€ classe,
2 échelon, indice 780 pour compter du 1° janvier 2005, ACC =
néant.

formément aux dispositions du décret n° 94-769 du 28
décembre 1994, cette promotion sur liste d'aptitude ne pro-
duira aucun effet financier jusqu'à nouvel ordre,

Le présent arrêté prend effet du point de vue de l'ancienneté
pour compter des dates ci-dessus indiquées.

Arrêté n° 108 du 26 février 2008. Mme AGNIELE
née NIANGUI (Thérèse Audrey), administrateur adjoint de 2€
classe, 4€ échelon, indice 1380 des cadres de la catégorie I,
échelle 2 des services administratifs et financiers (administra-
tion générale), est promue à deux ans, au titre de l'année 2007,

à la 3€ classe, 1 échelon, indice 1480 pour compter du 127
octobre 2007.

Conformément aux dispositions du décret n° 94-769 du 28
décembre 1994, cette promotion ne produira aucun effet fi-
nancier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté
pour compter de la date ci-dessus indiquée.

Arrêté n° 109 du 26 février 2008. M. OLANDZOBO
(Gervais), attaché de 3€ classe, 17 échelon, indice 1480 des
cadres de la catégorie I, échelle 2 des services administratifs et
financiers (administration générale), est promu au grade
supérieur à l'ancienneté, au titre de l'année 2007, et nommé
administrateur adjoint de 2° échelon, indice 1580 pour
compter du 6 juin 2007.

Conformément aux dispositions du décret n° 94-769 du 28
décembre 1994, cette promotion au grade supérieur à l'ancien
neté ne produira aucun effet financier jusqu'à nouvel ordre,

Le présent arrêté prend effet du point de vue de l'ancienneté
pour compter de la date ci-dessus indiquée.
STAGE

Arrêté n° 102 du 26 février 2008. M. PAPI-YONGO
(Jean-Pierre). administrateur adjoint des services administra

Lis er linanciers de 2° ciassé échelon des cadres de la caté
gorie I. échelle 2, est autorisé à suivre un stage de formation,
option : certificat d'études supérieures en administration des
entreprises, à l'école supérieure de gestion et d'administration
des entreprises de Brazzaville, pour une durée d'un an au titre
de l'année académique 2007-2008.

Les services du ministère de l'économie, des finances et du
budget sont chargés ‘lu mandatement à son profit de l'intégra-
lité de sa solde.

Ces dépenses sont imputables au budget de l'Etat congolais.
vrnal

ñ TITUTIO
DE CARRIERE ADMINISTRATIVE

Arrêté n° 103 du 26 février 2008. La situation
administrative de M. MBONGO -OKANDZE. inspecteur adjoint
des cadres de la catégorie 1, échelle 2, des services administra
tits et financiers (trésor), est reconstituée comme suit :

Ancienne situation

Catégorie 1, échelle 2
Promu au grade d'inspecteur adjoint du trésor de 2° clas-

se, 1€T échelon, indice 1080 pour compter du 12 février
2003 (arrété n° 8474 du 31 décembre 2003).

Nouvelle situation

Catégorie I, échelle 2
Promu au grade d'inspecteur adjoint de 2€ classe, 17 éche-
lon, indice 1080 pour compter du 12 février 2003 :
- promu au 2° échelon, indice 1180 pour compter du 12
février 2005 :

- promu au 3€ échelon, indice 1280 pour compter du 12
février 2007.

Catégorie I, échelle 1

- Titulaire du diplôme d'études supérieures en gestion des
services publics, option : trésor, obtenu à l'institut de for-
mation des cadres pour le développement, est reclassé à la
catégorie I, échelle 1. 17€ classe, 4€ échelon, indice 1300,
ACC = néant et nommé au grade d'inspecteur du trésor
pour compter du 3 août 2007, date effective de reprise de
service de l'intéressé à l'issue de son stage.

Conformément aux dispositions du décret n° 94-769 du 28
décembre 1994, cette reconstitution de carrière administrative
ne produira aucun effet financier jusqu'à nouvel ordre.

Le présent arrêté prend effet du point de vue de l'ancienneté
pour compter des dates ci-dessus indiquées.

MINISTÈRE DE L'ECONOMIE FORESTIERE

Arrêté n° 113 du 28 février 2008 portant approba
tion de la convention de transformation industrielle, pour la
mise en valeur de l'Unité Forestière d'Exploitation Loamba,
située dans l'Unité Forestière d'Aménagement Boko-Songho.
dans le département de la Bouenza.

Le ministere de l'économie forestière,

Vu la Constitution :

Vu la loi n° 16-2000 du 20 novembre 2000 portant Code
forestier :

Vu ic décret n° 2002-437 du 31 décembre 2002 fixant les con
ditions de gestion et d'utilisation des forêts :

Vu le décret n° 2607-800 du 14 juin 2007 relatif aux attribu-
tiens du ministre de l'économie forestière :

Vu le décret n° 2007-615 du 30 décembre 2007 portant nomi-
nation des membres du Gouvernement ;

Vu l'arrêté n° 6378 du 31 décembre 2002 fixant le taux de la
ee attente Ane hnie dec faréts naturelles :

\i

\

l'arrété n° 6280 du 31 decembre 2002 fixant le taux de
déboisement des forêts
Vu larrèté n° 5382 d mbre 11002 fixant les modalités
le caleul de la taxe d 6
Vu l'arrêté n° 6384 du iccernbre 29002 fixant la taxe sur

les produits de bois et des produits dérivés de bois à l'impor
tation :

Vu l'arrêté n° 6387 du 3: décembre 2002 fixant les valeurs
FOB pour le caleul de la taxe d'abattage et de la taxe à l'expor-
tation des bois :

Vu l'arrêté n° 1585 du 5 mai 2003 modifiant et complétant
l'arrêté n° 6337 du 31 décembre 2002 fixant les valeurs F.0.B.
pour le calcul de la taxe d'abattage et de la taxe à l'exportation
des bois

Vu l'arrête n° 2739 du 25 mars 2005 modifiant et complétant
l'arrêté n° 1585 du 5 mai 200:4, modifiant et complétant l'arrêté
n° 6387 du 31 décembre 2002 fixant les valeurs F.0.B. pour le
calcul de la taxe d'abattage ct de la taxe à l'exportation ;

Vu l'arrêté n° 4273 du 14 juillet 2005 définissant l'Unité
Forestière d'Exploitation Loamba, située dans l'Unité
Forestière d'Aménagement Boko-Songho du Secteur Forestier
Sud et précisant les modalités de sa gestion et de son exploita-
tion :

Vu l'arrêté n° 5440 du 6 septembre 2005 portant appel d'offres
pour la mise en valeur de l'Unité Forestière d'Exploitation
Loamba, zone III (Bouenza) du Secteur Forestier Centre :

Vu l'arrêté n° 8519 du 23 décembre 2005 portant définition
des unités forestières d'aménagement du secteur forestier cen-
tre et précisant les modalités de leur gestion et de leur
exploitation :

Vu le compte rendu de la commission forestière du 5 juillet
2006.

Arrête :

Article premier : Est approuvée la convention de transforma-
tion industrielle conclue entre la République du Congo et la
Société Forestière Twins Sarl, pour la mise en valeur de l'Unité
Forestière d'Exploitation Loamba, située dans l'Unité
Forestière d'Aménagement Boko-Songho, dans le département
de la Bouenza.

Est également approuvé le cahier de charges particulier, dont
le texte est annexé au présent arrêté.

Article 2 : Le présent arrêté, qui prend effet à compter de la
date de signature, sera enregistré, inséré au Journal officiel et
communiqué partout où besoin sera.

Fait à Brazzaville, le 28 février 2008

Henri DJOMBO

CONVENTION DE TRANSFORMATION INDUSTRIELLE
POUR LA MISE EN VALEUR DE L'UNITÉ FORESTIÈRE
D'EXPLOITATION LOAMBA, SITUÉE DANS L'UNITÉ
FORESTIÈRE D'AMÉNAGEMENT BOKO- SONGHO DANS
LE DÉPARTEMENT DE LA BOUENZA

Entre les soussignes

La République du Congo, représentée par Monsieur le Ministre
de l'Economie Forestière, ci-dessous désigné « le Gouver-
nement ».

D'une part,
Et

La Société Forestière TWINS SARL. en sigle SFT SARL.
représentée par son Gérant, ci-dessous désigné “la Société”.

D'autre vart

Autrement désignés “les Parties

Il a été préalablement exposé ce qui suit :

cadre de l'utilisation durable des
forestières, l'Administration Forestière a réalisé en 2004 un
inventaire de planification dans l'Unité Forestière
d'Exploitation Loamba, avec le concours financier de la Société
Twins Sarl.

Dans le ressources

Un appel d'offres portant sur la n
ficie forestière a été lancé par al
2005

se en valeur de cette Super
rêté n° 5440 du 6 septembre

La commission forestière, tenue le 5 juillet 2006 sous la prési
dence du Ministre en charge des Forêts, a agréé le do de
demande d'attribution de l'Unité Forestière d'Exploitation
Loamba, introduit par la société Twins Sarl.

Le Gouvernement et la société Twins Sarl ont convenu de con
clure la présente convention de transformation industrielle
pour la mise en valeur de l'Unité Forestière d'Améne
Loamba, conformément à la politique de gestion durable des
forêts et aux stratégies de développement du Secteur Forestier
National définies par le Gouvernement

Les parties ont convenu de ce qui suit
TITRE PREMIER : DISPOSITIONS GENERALES
Chapitre I : De l'objet et de la durée de la convention

Article premier : La présente convention a pour objet la mise
en valeur, dans le cadre d'une gestion durable des forêts, de
l'Unité Forestière d'Exploitation Loamba, située dans l'Unité
Forestière d'Aménagement Boko Songho, dans le département
de la Bouenza.

Article 2 : La durée de la présente convention est fixée à dix
ans, à compter de la date de signature de l'arrêté d'approba-
tion de ladite convention.

Elle est renouvelable, après une évaluation par
l'Administration Forestière, tel que prévu à l'article 29 ci-
dessous,

Chapitre Il : De la dénomination, du siège social, de l’objet
et du capital social de la Société

Article 3 : La Société est constituée
Droit congolais dénommée So
sigle SFT SARL. Son siège social est installé à Brazzaville,

Central bar 1°T étage.

Société Anonyme de

immeuble ex

Il pourra être tran ré en tout autre endroit de la Républi
du Congo par décision de la majorité des actionnaires, réunie
en Assemblée Générale Extraordinaire.

Article 4 : La Société a pour objet l'exploitation, la transforma
tion, le transport et la commercialisation des bois et des pro
duits dérivés de bois.

Afin de réaliser ses objectifs, elle peut signer des accords

rechercrier des actionnaires et entreprendre

vant développer ses activités, ainsi que toute opération com-
merciale, mobilière se rattachant directement ou indirecte-
ment à l'objet de la Société.

Article 5 : Le capital social de la Société est initialement fixé à
FCFA 8.000.000. Toutefois, il devra être augmenté en une ou
fois. par voie d'apport en numérair
serves ou des provisions ayant vocation à être incor
porées au capital social et par apport en nature, au plus tard
le 31 dé nhre 2067.

par incorpora

Article 6 : _e montant actuel du capital social, divisé en 300
0.000 FCFA chacune, est reparti de la manière

Actionnaire Nombre Valeur d'une Valeur
d'actior Action (F CFA) totale (FCFA)
ISSA Habib 30.000 1650.000
BABOKA NGOI 30.000 000
NGUESSO à 30.000 000
MAMPINGA Gaston 30.000 450.000

OTAL ‘3.000.000

Article 7 : Toute modification dans la répartition des actions
devra être au préalable notifié au Ministre chargé des Eaux el
Forêts, conformément aux textes législatifs et réglementaires
en vigueur.

TITRE DEUXIEME : DEFINITION DE L'UNITE
FORESTIERE D'EXPLOITATION LOAMBA

Article 8 : Sous réserve des droits des tiers et conformément
à la législation et à la réglementation forestières, notamment
les arrétés n° 8519 du 23 décembre 2005, portant création,
définition des Unités Forestières d'Aménagement du Secteur
Forestier Centre et précisant les modalités de leur gestion et de
leur exploitation et n° 4273 du 14 juillet 2005 définissant
l'Unité Forestière d'Exploitation Loamba, située dans l'Unité
Forestière d'Aménagement Boko-Songho, du Secteur Forest
Sud et précisant les modalités de sa gestion et de son exploita-
tion, la Société est autorisée à exploiter l'Unité Forestière
d'Exploitation Loamba d'une superficie de 149.542 hectares,
dont 22.530 ha de superficie utile, située dans l'Unité
Forestière d'Aménagement Boko-Songho, dans le département
de la Bouenza

L'Unité Forestière d'Exploitation Loamba est délimitée ainsi
qu'il suit :

int d'origine O, confondu au point A, est situé au pont de
e MPouma sur la route Kinguembo - Madingou - Gare.
et a pour coordonnées géographiques 04°1219,6" Sud et
013°31:32,2" Est.

Au Nord et à l'Est : Par la rivière MPouma en amont, jusqu'au
pont de la route Madingou-Gare - Boko - Songho : ensuite par
cette route, jusqu’au carrefour des routes Madingou - Gare

Boko Songho et Madingou - Gare - Mfouati ; puis par la route
Madingou - Gare-MFouati jusqu’au pont sur la rivière NKenké,
ensuite par la rivière NKenké en aval, jusqu'à sa confluence
avec une 04°15'16.3" Sud

" ; ensuite par ce parallèle sur une distan
ce d'environ 6.600 m , jusqu'au village NGouédi ; puis par la
piste NGouédi -Kingouala - NSoundi, jusqu'à l'intersection
avec le chemin de fer Congo océan ; ensuite par le chemin de
fer Congo océan, en direction de Brazzaville jusqu'à l'intersec
tion avec la route nationale n° 1 ; puis par cette route, jusqu'au
rrefour des routes Loutété - Brazzaville et Loutété - MFouati
ensuite par la route, Loutété - MFouati - Madingou, jusqu'à
son intersection avec la piste MFouati - Kingouala
MBoungou:

Au Sud et à l'Ouest : Pa
Mioungou - Kinanga - Londi
puis par la route Dzcinguelé -- Boko - Songho - Mankala is
qu'à Hidi ; ensuite par la route Hidi - NZangui - Kinzambi
Manzakala jusqu'au pont sur la rivière MPola ; puis par la
rivière MPola en aval jusqu'à sa confluence avec la rivière
Loudima : ensuite par la rivière Loudima en aval jusqu'à sa
confluence avec la rivière Loamba : puis par la rivière Loamba
en amont, jusqu'à sa confluence avec la rivière Mankolia

la route MFouati - Kingouala

Kimbaoka jusqu'à Dzienguelé

dite par la rivière Mankolia en amont jusqu source
St et 014°21 10,30" Est ; pui in droite
d'environ 1.000 m, jusqu'à la rivière Livoube

Sud et 013°2} 10,40" Est : ensuite par K& rivière
en amont, jusqu'au pont sur la piste NKayi

s par une droite d'enviror ï

t de 31430" jusqu’
rivic k ensuite par la piste - Bodissa - Kmsoumbot
pont de la rivière MPouni
Madingou gare

squ'at sur la route

TITRE TROISIEME : ENGAGEMENT DES PARTIES
Chapitre 1 : Des engagements de la société

Article 9 : La Société s'engage à respecter la législation et la
réglementation forestieres en vigueur notamment

en effectuant des comptages systématiques pour l'obtention
des coupes annuelles dont les résultats devront parvenir à
la Direction départementale de l'Economie Forestière de la
Bouenza dans les délais prescrits par la réglementation en
vigueur ;

en transmettant les états de production à la Direction
départementale de l'Economie Forestière de la Bouenza,
dans les délais prévus par les textes réglementaires en
vigueur ;

en ne cédant l'Unité Forestière d'Exploitation Loamba, ni en
ne sous-traitant sa mise en valeur :

en respectant le quota des grumes destinées à la transfor-
mation locale et celui des grumes à exporter.

La Société s'engage également à respecter la législation et la
réglementation en vigueur en matière d'environnement.

Article 10 : La Société s'engage à atteindre le volume maxi
mum annuel de l'Unité Forestière d'Exploitation Loamba, con-
formément au planning présenté dans le cahier de charges
particulier, sauf en cas de crise sur le marché des bois ou de
force majeure.

Article 11 : La Société s'engage à mettre en valeur l'Unité
Forestière d'Exploitation Loamba, conformément aux normes
forestières et environnementales, aux prescriptions de ladite
convention et aux dispositions du cahier de charges particulier.

Article 12 : La Société s'engage à mettre en place une unité
industrielle et à diversifier la production transformée, selon le
programme d'investissement et le planning de production
présentés au cahier de charges particulier.

Article 13 : La Société s'engage à assurer la bonne exécution
du programme d'investissement, conformément au planning
retenu dans le cahier de charges particulier, sauf en cas de
force majeure prévu à l'article 25 ci-dessous.

Pour couvrir les investissements, la Société aura recours à tout
ou partie de son cash-flow, aux capitaux de ses actionnaires et
aux financements extérieurs à moyen et long terme.

Article 14 La Société s'engage à recruter les cadres
nationaux, selon les dispositions prévues au cahier de charges
particulier de la présente convention.

Article 15 : La Société s'engage à porter l'effectif du personnel
à 181 en 2011. conformément aux détails précisés dans le
cahier de charges particulier de la présente convention

collaborer
pour ur

avec
gestion

Aticle 16 La Société
l'Administration des

s'engage
aux et Forêts

Loamba, à travers la mise en place de l'unité de surveillance et
de lutte antibraconnage, en sigle USLAB, dont elle assure le
financement de son fonctionnement. A cet effet, un protocole
d'accord sera signé entre la Direction Générale de l'Economie
Forestière et la Société.

Article 17 : La Suviété s'engage à livrer du matériel et à réa
liser des travaux spécifiques au profit de l'Administration des
Eaux et Forêts, des populations et des collectivités territ
ou locales du département de la Bouenza, tels que pr
cahier de charges particulier de la présente convention.

riales

us at

Chapitre !1 : Des engagements du Gouvernement
Article 18 : Le Gouvernement s'engage à faciliter. dans la
mesun possible, les conditions de travail de la Société et à
contrôler, par le biais des services compétents du Ministère
chargé dcs Eaux ct Forêts, l'exécution des clauses con
tractuelle

Q {
Il garantit la libre circulation des produits forestiers, sous
réserve de leur contrôle par les agents des Eaux et Forêts.

Article 19 : Le Gouvernement s'engage à maintenir le volume
maximum annuel de l'Unité Forestière d'Exploitation Loamba
déterminés à la suite des travaux d'inventaire durant la vali
dité de la convention, sauf en cas de crise sur le marché de
bois ou de force majeure.

Article 20 : Le Gouvernement s'engage à ne jamais remettre
en cause unilatéralement des dispositions de la présente con
vention à l'occasion des accords de toute nature qu'il pourrait
contracter avec d'autres Etats ou des tiers.

TITRE QUATRIEME : MODIFICATION - RESILIATION DE
LA CONVENTION ET CAS DE FORCE MAJEURE

Chapitre I : De la modification et de la révision

Article 21 : Certaines dispositions de la présente convention
peuvent être révisées à tout moment lorsque les circonstances
l'imposent, selon que l'intérêt des Parties l'exige, ou encore
lorsque son exécution devient impossible en cas de force
majeure

Article 22 : Toute demande de modification de la présente
convention devra être formulée par écrit par la Partie qui prend
l'initiative de la modification, avec les propositions de modifi-
cation adressées à son co-contractant, deux mois avant l'exa-
men des modifications par l'autre Partie.

Cette modification n'entrera en vigueur que si elle est approu-
vée par les Parties contractantes, selon les formes d'usage."

Chapitre I : De la résiliation de la convention

Article 23 : En cas d'inexécution des engagements pris par la
Société, la convention est résiliée de plein droit, sans préjudice
des poursuites judiciaires, après une mise en demeure restée
sans effet, dans les délais indiqués, qui. dans tous les cas, ne
doivent pas dépasser trois mois.

Cetie résiliation intervient également en cas de manquements
graves à la législation et à la réglementation forestières,
düment constatés et notifiés à la Société par l'Administration
des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre
chargé des Eaux et Forêts

Article 24 : Les dispositions de l'article 21 ci-dessus s'ap-
pliquent également dans le cas où la mise en oeuvre de cette
convention ne commence pas dans un délai d'un an, à compter
de la date de signature de son arrêté d'approbation, ou encore
lorsque les activités du chantier sont arrêtées pendant un an.
sauf cas de force majeure, défini à l'article 25 ci-dessous, après

+ tan infnrmé l'Adminietratinn dee Fan et forte

Chapitre III : Du cas de force majeure

Article 25 : Au sens de la présente convention, est qualifié de
«cas de force majeure: tout événement indépendant. incertain,
imprévisible, istible et extérieur à la Société. susceptible
de nuire aux conditions dans lesquelles elle doit réaliser nor
malement son programme de production et d'invesiissements

lourefois, la grêve issue d'un litige entre la Société et son per-
sonnel ne constitue pas un cas de force majeure:

r.
r'excède pas

ar rapport à

Article 26 : Au cas où l'effet de la force majer
six mois, le délai de l'exploitation sera prolongé
la période marquée par la force majeure

Si au contraire, l'effet de la force majeure dure plus de six
mois, l'une des Parties peut soumettre la situation à l'autre, en
vue de sa résolution

Les Parties s'engagent à se soumettre à toute décision résul
tant d'un {el règlement, même si cette décision devra aboutir à
la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS

Article 27 : les Parties privilégient le règlement à l'amiable de
tout différend qui résulterait de l'exécution où de linterpréta
tion de cette convention

Au cas où le règlement à l'amiable n'aboutit pas, le liti
porté devant le Tribunal de Commerce du siège social de la
Société.

Les cas d'inexécution des clauses contractuelles ne donnent

pas le bénéfice des alinéas précédents

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 28 : En cas de liquidation ou de résiliation de la con
vention, la Société devra solliciter l'approbation du Ministre
chargé des Eaux et Forêts pour vendre ses actifs.

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du
20 novembre 2000 portant Code forestier sont applicables de
plein droit.

Article 29 : La présente convention fera l'objet d'une évalua-
tion annuelle par les services compétents de l'Administration
des Eaux et Forêts.
De même, au terme de la validité de la présente convention,
une évaluation sera effectuée par les services précités qui
jugeront ou non de l'opportunité de sa reconduction.
Article 30 : La présente convention, qui sera approuvée par
arrêté du Ministre chargé des Eaux et Forêts, entrera en
vigueur à compter de la date de signature dudit arrêté.

Fait à Brazzaville, le 28 février 2008
Pour la Société
Le Directeur Général,
BABOKA NGOI
Pour le Gouvernement,

Le Ministre de l'Economie Forestière,

Henri DJOMBO

CAHIER DE CHARGES PARTICULIER

RELATIF À LA CONVENTION DE TRANSFORMATION
INDUSTRIELLE CONCLUE ENTRE LA RÉPUBLIQUE pu CONGO
ET LA SOCIÉTÉ FORESTIÈRE TWINS SARL EN siGLe SFT
SARL, POUR LA MISE EN VALEUR DE L'UNITÉ FORESTIÈRE

D'EXPLOITATION LOAMBA SITUÉE DANS L'UNITÉ
FORESTIÈRE D'AMÉNAGEMENT BOKO - SONGHO DANS LE
DÉPARTEMENT DE LA BOUENZA

Article premier : L'organigramme général de la
présenté en annexe, se résume de la mar

Société,
e suivante :

rection générale qui comprend un directeu

générai
+ un secrétariat :

+ un service technique

+ un service commercial

+ un service comptabilité et finances

+ un service adminis

ratif et du personnel.

le service technique comprend
+ une section forêts ;
+ une section transformation ;

+ une section entretien mécanique.

le service commercial comprend :
+ une section commerciale :

+ une section transit et transport.

le service comptabilité et financ

Le.
+ Une section comptabilité ;

+ Une section finances.

le service administratif et du personnel comprend une
tion personnel et solde, une section administrative et jur
dique

Article 2 : La Société s'engage à recruter des diplômés sans
emplois en foresterie.

Article 3 : La Société s'engage, à qualification, compétence et
expérience égales, à recruter en priorité les travailleurs et les
cadres de nationalité congolaise.

La société s'engage, en outre, à financer la formation des tra-
vailleurs, à travers l'organisation des stages, localement ou à
l'étranger.

A cet effet, elle doit faire parvenir, chaque année, à la Direction
Générale de l'Economie Forestière, le programme de formation.

Article 4 : La Société s'engage à construire, pour ses tra-
vailleurs, une base-vie en matériaux durables et selon les
normes d'urbanisme, comprenant :

- une infirmerie ;
- un économat ;
- une école ;

- un système d'adduction d'eau potable.
La basc-vic devra être électrifié el dotée d'une antenne
parabolique

La construction de la base-vie se fera sur la base d'un plan
approuvé par la Préfecture.

La société s'engage également à construire une case de pas
sage équipée et meublée pour les agents des eaux et forêts,
selon le plan défini par la Direction Générale de l'Economie
Forestière

Elle s'engage en outre à appuyer les populations à développe:
les activités agropastorales autonr de I hace vie

FCFA 1.060.943.000, dont FCFA 829.600.000 d'investisse
ments prévisionnels, définis en fonction des objectifs à attein
dre, aussi bien en matière de production de grumes que de
transformation industrielle de bois, sur une période de 5 ans
et FCFA 231.343.000 d'investissements déjà réalisés.

Le calendrier de réalisation de ces investissements est présen

té en annexe

Article 6 : Le calendrier technique de production et de trans
formation des grumes se présente comme suit
timercialisable 23.920
nes export 3,583 88
Grures entrées usine 20 20.332
Production sciages 6.100 7.117
Sciages verts 6.100 7.117
Sciages séchés

dit

menuiserie” ee
S'agissant de la production des grumes, le volume commercia
lisable représente 65% du volume füt.

Le rendement matière est de 20% en 2010, 25% en 2011 ct
% en 2012.

Article 7 : La coupe annuelle sera de préférence d'un seul
tenant. Toutefois, elle pourrait être repartie en un ou plusieurs
tenants dans les zones d'exploitation difficile, telles que les
montagnes ou les marécages

Artiele 8 : Le taux retenu pour le calcul de la taxe forestière
est fixé par un texte réglementaire.

Article 9 : Les essences prises en compte pour le calcul de la
taxe forestière sont celles indiquées par les textes réglemen
taires en matière forestière en vigueur.

Article 10 : Les diamètres minima d'abattage sont ceux fixés
dans les textes réglementaires en matière forestière en vigueur.

Article 11 : La création des infrastructures routières dans
l'unité forestière d'exploitation Loamba ne devra nullement
donner lieu à l'installation anarchique des villages et campe-
ments, plus où moins permanents, dant les habirants sont
souvent responsables de la dégradation des écosystèmes
forestiers, tels les défrichements anarchiques, le braconnage et
les feux de brousse.

Toutefois, lorsque la nécessité se fera sentir, l'installation de
nouveaux villages et campements le long des routes et pistes
forestières ne pourra avoir lieu qu'avec l'autorisation du Préfet
du département de la Bouenza, après une étude d'impact Sur
le milieu, conjointement menée avec les autorités locales.

Article 12 : Les activités agropastorales seront entreprises
autour de la base-vie des travailleurs, afin de contrôler les
défrichements et d'assurer l'utilisation rationnelle des terres.

Ces activités seront réalisées suivant le plan approuvé par la
Direction départementale de l'Economie Forestière de la
Bouenza qui veillera au suivi et au contrôle de celui-ci

Article 13 : Conformément aux dispositions de l'article 17 de
la convention, la Société s'engage à livrer le matériel et à réali-
ser les travaux ci-après désignés, au profit des collectivités et
populations locales et de l'Administration Forestière.

A)- Contribution au développement socio-économique du
département de la Bouenza
En permanence

des produits phar

livraison, chaque annéc à la Préfecture
maceutiques à hautcur de F CA Z.OUU.0
livraison, chaque année, de 2.000 litres de gasoil. à la
Préfecture et au Conseil départemental soit 1 .000 litres par
structure
entretien des tronçons routiers :

+ NSoukou-Bouadi-Ranch de le

Louamba ;

+ Yidi-Kitiri- Tounga-Boko

Louamba-Kimbonga

Songhc

»n de la zone d'ex-

NB : Les travaux seront réalisés en fonc
ploitation.

ée 2009

F
trimestre

livraison à la Préfecture de 04 tensiometres (coût este à

F CFA 169.009) pour les centres nté intégrés.

des

3° trimestre
livraison à la Préfecture de 02 microscopes binoculaires
{coût estimé à F CFA 1.600.000) pour les centres de santé
intégrés :
- fourniture à la Préfecture de cinq (05) m3 pour la réfection
de la salle de réunions du conseil départemental

Année 2010

1€T trimestre
- fourniture à la Préfecture de :
+ 100 tables bancs :
« 50 lits de 0,90 m de large, avec matelas pour le
tres de santé intégrés :
+ 25 tables de travail et 25 chaises pour les ensei-
gnants.

cen-

3€ trimestre
- livraison à la Préfecture de 02 microscopes binoculaires
{coût estimé à F CFA 1.600.000) pour les centres de santé

intégrés ;

Année 2011

1€ trimestre
- fourniture à la Préfecture de :

+ 100 fables hanes :

+ 50 lits de 0,90 m de large, avec matelas pour les cen-
tres de santé intégrés :

+ 25 tables de travail et 25 chaises pour les ensci-
gnants.

3€ trimestre
- fourniture à la Préfecture de :

+ 100 tables bancs ;

+ 04 tensiomêtres (coût estimé à F CFA 160.000) pour
les centres de santé intégrés :

+ fourniture à la Préfecture de 100 tables bancs.

B)- Contribution à l'équipement de l'Administration Fores-
tière

En permanence

livraison, chaque année, de 1000 litres de gasoil à la
Direction départementale de l'Economie Forestière de la
Bouenza.

Année 2009

4€ trimestre

construction de l'Economie Forestière de

la Brigade de

Article 14 : Les dispositions du présent cahier de charges par-
ticulier doivent obligatoirement étre exéculees par la société,
conformément à l'article 72 de la loi n° 16-2000 du 20 novem-
bre 2000 portant Code forestier.

Fait à Brazzaville 28 février 2008

Pour la Société.
Le Directeur Général

BABOKA NGOI

Du jeudi 6 mars 2008 Ré

Pour le Gouvernemen

Le Ministre de l'Economie Forestière

Henri DJOMBO nent
Annexe +: vestissemens dé réalisés Chef de encron adr ‘
Désgraon Aréedapsion Qué Vaer  Vurliôk Éral de male En l
gous roui 1
l Terrain 2.1-Section Forêts
Tergnnuä We 1% Chef d'exploitation '
À Csnein 2.111: Construction et antretion dos
__Térabétà Po Nore 1 '
Installation ‘
as détblssenent __ x ! .
4 Tracer achenies D7G !
Tracurà chenles T 190
Niue 1406 1
ces st £.70 4
Mél de prospection |
Véhiul Prkeup Toyota dut 1 à
Lucas Hi î A
hargeur CAT 060
L Trongonreur pare
Aide tronsomeur
Manœuvre par® 2 :
: |: Craie pramoc H î
| énrenme ;
Creutieur comen Deane
| rempate ï
| Section entretion mécanique
| Garage
| Î
Annexe 2: investissement prévisionnels : É
Unité: 1002 L : }
| Désig TT ANNEES L ail 1 ï

Fa depend neiton "800 | 241. Unié de sctage

ee Construction de routes | 3.11.- Sciago avec les scies
Camion Senre 1 _|_ 20 Lan mA
WT Scleur Lucau Ai
: J RE
l
L }l 900! 1
Enplïlion forestére Ep era ons EG |
: a) | eqee

Vaicuk debsson Piup
Camoncieme

pr commun
are)

T'onçomneuse 2 1800 4 3e 4 3 à 360.4 36
“Construction hangar de l'areve
ge | Me :
Construction base:vis 20% 1000 | 4000 Souceur 1
Sitotal 2 203,800 19.600 02600 3600 53600

Trarstommaton

are

See
non cheat

brel aflae

au Tan 3
para

Erisotor il 4 Ê

Fonçe à graisse ï
Groupe lechngéne IUDRVA 11
Fan tonne) ï
valeur Han
Lai der
Fhéoi

Annexe 3 : Schéma industriel

Le schéma industriel est basé sur la première et Ja deuxième
transformation. 11 se présente comme suit

Un de vus ais 1
ÊTE Ro

TOTAL GENE

1.- Première transformation

1.- Récupération des coursons au chantier 2 scies marque :
Lucas Ml

quis 003

marque : CD 10
état d'acquisition : occasion

b) Dédoubleuse

marque: Brenta
& de volant 140
état d'acquisition : occasion
c) Déligneuse monolame

marque : Socolest

état d'acquisition : occasion

d) Ebouteuse

marque : Socolest
état d'acquisition : oce

asion
1.3.- Unité de récupération
a) une petite dédoubleuse
- marque: Socolest

& de volant 110
t d'acquisition : occasion

b) petite déligneuse multilames

- marque: Socolest
- état d'acquisition : occasion

©) 2 ébouteuses dont une (01) ébouteuse pour la production et
une (Ü1) autre pour les dechets

1.4. Unité de Séchage
1 chaudière
2 cellules de capacité 70 m3 chacune

- marque : Marogioni
- état d'acquisition : neuf

2.- Deuxième transformation
Elle est composée d'une unité de menuiserie :

a) 1 dégauchisseuse

marque : SCM Invincible
état d'acquisition : neuf

b) Raboteuse

marque : SCM invincible
état d'acquisition : neuf

€] combiné à 4 opérations

ECM invinrihls

étal d'acquisition : neui

d) 1 scie circulaire à chariot

marque : SCM invincible
état d'acquisition : neuf

e) 1 scie à ruban

marque : SCM invi
état d'acquisition : neuf

Se

N.E : Lu

ndiusir availlera € 2 pes de 8 heu
| =
3
F
|
H
É :
£
H nn: el

Annexe 5 : Organigramme de

Arrete n° 114 du 28 février 2009 portant approba-
tion de la convention de transformation industrielle, pour la
mise en valeur des Unités Forestières d'Exploitation Kimandou
et Mabombo, située dans les Unités Forestières d'Aménage-
ment Sud 8 Sibiti et Madingou, dans les départements de la
Lékoumou et de la Bouenza.

Le ministre de l'économie forestière,

Vu la Constitution :
Vu lu la loi n° 16-2000 du 20 novembre 2000 portant Code
forestier

Vu le décret n° 2002-437 du 31 décembre 2002 fixant les con-
ditions de gestion et d'utilisation des forêts :

Vu le décret n° 2007-300 du 14 juin 2007 relatif aux attribu-
tions du ministre de l'écononmie forestière

Vu le décret n° 2007-615 du 30 décembre 2007 portant nomi-
nation des Membres du Gouvernement ;

vu té n° 6378 du 31 décembre 2002 fixant le taux de la
taxe d'abattage des bois des forêts naturelles

Vu l'arrêté n° 6380 du 31 décembre 20
déboisement des forêts natureiles.

Vu l'arrêté n° 6382 du 51 décembr
de calcul de la taxe de
Vu l'arrêté n° 6384 du 31 décembre 2002 fixant la taxe sur les
produits de bois ett les produits dérivés de bois à l'importa-
tion;

Vu l'arrêté n° 6387 du 31 décembre 2002 fixant les valeurs
F.O.B. pour :e calcul de la taxe d'abattage et de la taxe à l'ex
portation des bois

Vu l'arrêté
rêté n°63:
pour le calcul de la taxe et de la taxe à

fixant le taux de

002 fixant les modali

xdifiant #t complétant l'ar-
fixant les valeurs F.O.B.
exportation des bois

s 2005 mocifiant

+t complétant

5 mai 2003 médifiant et complétant
l'arrêté n°638 décembre 2002 fixant les valeurs F.0.B

pour le calcul de la taxe d'abattage et de la taxe à l'exportation
Vu l'arrêté n° 8516 du 23 décembre portant création
définition des unités forestières d'aménagement du secteur
forestier Sud et précisant les modalités de leur gestion et de
leur exploitation.

Vu l'arrêté n° 8519 du 23 décembre 2005 portant création, défi-
nition des unités forestières d'aménagement du s ur fores-
tier centre et précisant les modalités de leur gestion et de leur
exploitation

Vu l'arrêté n° 8520 du 23 décembre 2005 définissant les unités
forestières d'exploitation de la zone 1 Lékournou dans le |
secteur forestier Sud ;

Vu l'arrêté n° 5709 du 8 août 2006 portant appel d'offres pour
la mise en valeur des unités forestières d'exploitation |
Kimandou et Mabombo, situées respectivement dans les unités |
forestières d'aménagement Sud & Sibiti et Madingou ;

Vu le compte rendu de la commission forestière du 29 décem-
bre 2006.

Arrête :

Article premier : Est approuvée la convention de transforma-
tion industrielle conclue entre la République du Congo et la
Société Bois Tropicaux du Congo Sarl, en sigle BTC Sarl, pour |
la mise en valeur des Unités Forestières d'Exploitation |
Kimandou et Mabombo, situées respectivement dans les
Unités Forestières d'Aménagement Sud 8 Sibiti et Madingou,
dans les départements de la Lékoumou et de la Bouenza.

Est également approuvé le cahier de charges particulier, dont
le texte est annexé au présent arrêté.

Article 2 . Le présent arrêté, qui prend effet à compter de la
date de signature, sera enregistré, inséré au Journal officiel |
et communiqué partout où besoin sera.

Fait à Brazzaville, le 28 février 2008

Henri DJOMBO

CONVENTION DE TRANSFORMATION INDUSTRIELLE
POUR LA MISE EN VALEUR DES UNITES FORESTIERES
D'EXPLOITATION KIMANDOU ET MABOMBO, SITUEES
RESPECTIVEMENT DANS LES UNITES FORESTIERES
D'AMENAGEMENT SUD 8 (SIBITI) ET MADINGOU, DANS
LES DEPARTEMENTS DE LA LEKOUMOU
ET DE LA BOUENZA.

Entre les soussignés

La République du Congo, représentée par M. le Ministre de
l'Economie Forestière, ci-dessous désignée « le Gouvernement »,

D'une part, Et
La Société BOIS TROPICAUX DU CONGO SARL, en sigle BTC

SARL, représentée par son Président Directeur Général, ci
dessous désignée « la Société »

D'autre part,
Autrement désignés “les Parties”
Il a été préalablement exposé ce qui suit :

Dans le cadre de la mise en oeuvre de la stratégie d'ar F
ment durable des ressources forestières définie par le
Gouvernement de la République du Congo, le Ministère de
l'Economie Forestière a réalisé en 2003 un inventaire dans les
unités forestières d'exploitation Kimandou et Mab,

la République ch go

387

tiéres d'aménage
is les départements de la

tes fo

situé.
ment Sud & Sibiti et Madingou, da
Lékoumou et de ja Bouenza

s respectivement d

Un appel d'offres portant sur la mise en valeur de ces unités
forestières d'exploitation a été lancé par arrêté n° 5709 du
8 août 2006.

La commission forestière tenue le 29 décembre 2006, sous la
présidence du Ministre en charge des forêts, à agréé le dossier
de demande d'attribution des unités forestières d'exploitation
Kimandou et Mabombo introduit par la Suciété “Bois Tropt
caux du Congo SARL”, en sigle BTC SARL.

Le Gouvernement et la Société Bois Tropicaux du Congo SARL
ont convenu de conclure la présente convention, conformé:
ment à la politique de gestion durable des forêts et aux straté
gies de développement du secteur forestier national définies
par le Gouvernement.

Les parties ont convenu de ce qui suit

TITRE PREMIER: DISPOSITION GENERALES

Chapitre 1 : De l'objet et de la durée de la convention
Article premier : La présente convention a pour objet la mise
en valeur, dans le cadre d'une gestion durable des forêts, des
unités forestières d'exploitation Kimandou et Mabombo situées
respectivement dans les unités forestières d'aménagement Sud
8 (Sibiti) et Madingou, dans les départements de la Lékoumou
et de la Bouenza.

Article 2 : La durée de la présente convention est fixée à dix
(0) ans, à compter de la date de signature de l'arrêté d'appro-
bation de ladite convention.

Elle est renouvelable, après une évaluation par l'Administra.
tion Forestière, tel que prévu à l'article 29 ci-dessous.

Chapitre 11 : De la dénomination, du siège social, de l'objet et
du capital social de la société

Article 3 : La société est constituée en Société Anonyme de
droit congolais, dénommée BOIS TROPICAUX DU CONGO
SARL, en sigle BTC Sarl.

Son siège social est installé au 69 avenue Marien NGOUABI,
BP 386 à Pointe-Noire.

I pourra être transféré en tout autre endroit de la République
du Congo par décision de la majorité des actionnaires, réunie
en Assemblée Générale Extraordinaire.

Article 4 : La Société a pour objet l'exploitation, la transforma-
tion, le transport et la commercialisation des bois et des pro
duits dérivés de bois.

Afin de réaliser ses objectifs, elle peut signer des accords
rechercher des actionnaires et entreprendre des actions pou
vant développer ses activités, ainsi que toute opération com
merciale, se rattachant directement ou indirecte
iment à l'objet de la société.

mobiliè

Article 5 : Le capital social de la société est initialement fixé à
FCFA 2.000.000. Toutefois, il devra être augmenté en une où
plusieurs fois, par voie d'apport en numéraire, par incorpora.
où des provisions ayant vocation à être incor
ial et par apport en nature, au plus tard

tion des réserve:
porées an capit
le 31 décembre

Article 6 : montan: actuel du capital social, divisé en 200
actions de 10.000 FCFA chacune, est réparti de la manière
suivante :
2.000.000

Article 7 : Toute modification dans la répartition des actions
devra être au préalable notifiée au Ministre chargé des Eaux et
Forêts, conformément aux textes législatifs et réglementaires
er vigueur.

TITRE DEUXIEME : DEFINITION L UN"
FORESTIERES D'EXPLOITATION
KIMANDOU ET MABOMBO

Article 8 : Sous réserve des droits des rs et conformément à
la législation et à la réglementation forestières, notamment les
arrêtés n° 8516 du 23 embre 2005, portant création, de
nition des unités forestières d'aménagement du secteur fores:
tier Sud et précisant les modalités de leur gestion et de leur
exploitation, n° 8519 du 23 décembre 2005 définissant des
unités forestières d'aménagement du secteur forestier centre et
précisant les modalités de leur gestion et de leur exploitation
et n° 8520 du 23 décembre 2005, définissant les unités
forestières d'exploitation de la zone 1 Lékoumou du secteur
forestier sud, la société BOIS TROPICAUX DU CONGO SARL
est autorisée à exploiter les unités forestières d'exploitation
Kimandou d'une superficie de 35.520 ha, dont 15.930 ha de
superficie utile, et Mabombo d'une superficie de 53.000 ha
dont 38.400 ha de superficie utiles, situées respectivement
dans les unités forestières d'aménagement Sud 8 (Sibiti) et
Madingou, dans les départements de la Lékoumou et de la
Bouenza.

Ces unités forestières d'exploitation sont définies ainsi qu'il
suit .

a) UFE Kimandou
Le point d'Origine O, est la confluence des rivières Bouenza et

Louvakou aux coordonnées ci-après : 03°4753,5" Sud et
013°35'00,9" Est

Au Nord : Par la rivière Loukoulou en amont depuis sa con-
fluence avec la rivière Bouenza jusqu'à sa source ; puis par
une droite de 400 m orientée à l'Est géographique jusqu'à la
route Sibiti-Grand Bois-Kimandou.

A l'Ouest : Par la route Sibiti-Grand Bois-Kimandou jusqu'au
point aux coordonnées suivantes 03°49'06,6" Sud et
13°25'06,5" Est. situé dans le village Mosegé: ensuite, par une
droite de 2.200 m environ orientée à l'Ouest géographique
jusqu'à la rivière Mombo ; puis, par la rivière Mombo en aval
jusqu’ n intersection avec la route Misengé-Bihoua ;
ensuite par la piste Bihoua-Misengé jusqu'à son intersection
avec la rivière Loango.

Au Sud et à 1 Par la limite départementale Bouer
Lékoumou, depuis l'intersection de la rivière Loango avec la
route Bihoua-Misengé jusqu'à la, confluence des rivières
3ouenza et Loukoulou.

b} UFE Mabombo

Le point des rivières Bouenza et
Lékoulou aux coordonnées géographiques ci-après : 03°49'47
Sud et 13°36'45" Est.

Au Nord et à
confluence avec
04°01°46" Sud et 1

Par la rivière Bouenza en aval jusqu'à sa
ère Louati aux coordonnées ci-après :
°4945" Est

14 : Par une droite de 60C m environ orientée à l'Ouest
graphique jusqu'à son intersection avec la rivière Loango

x coordonnées géographiques ci-après : 04°01°46" Sud et

|

A l'Ouest : Par la rivièr ingo en amont jusqu'au pont de la
route Moukassa-Kimar uis par la roue Moukassa
Kimandou jusqu'au point aux ccordonnées géographiques ci
après : 03 9" Sud et 13' 19" Est : ensuite par une droite

de 4.900 m environ orientée géographiquement suivant un
angle de 20° jusqu'à la rivière Lékoulou aux coordonnées géo-
graphiques ci-après : 03°51°13" Sud et 13°38'26" Est : puis par
la rivière Lékoulou en aval jusqu'au point d'origine O

NGAGEMENTS DES PARTI

TITRE TROISIÈME :

Chapitre I : Des engagements de la société

Article 9 : La Société s'engage à respecter la législation et la
réglementation forestières en vigueur notamment

- en effectuant des comptages systématiques pour l'obtention
des coupes annuelles, dont les résultats devront parvenir
aux Directions départementales de l'Economie Forestière de
la Lékoumou et de la Bouenza dans les délais prescrits par
la réglementation en vigueur :

- en transmettant les états de production aux Directions
départementales de l'Economie Forestière de la Lékoumou
et de la Bouenza, dans les délais prévus par les textes régle-
mentaires en vigueur en ne cédant les Unités Forestières
d'Exploitation Kimandou et Mabombo, ni en ne sous-
traitant leur mise en valeur:

- en respectant le quota des grumes destinées à la transfor-
mation locale et celui des grumes à exporter.

La société s'engage également à respecter la législation et la
réglementation en vigueur en matière d'environnement.
Article 10 : La société s'engage à mettre en valeur les Unités
Forestières d'Exploitation concédées, conformément aux
normes forestières et environnementales, aux prescriptions de
ladite convention et aux dispositions du cahierde charges par-
ticulier

Article 11 : La S s'engage à atteindre le volume maximum
annuel des Unités Forestières d'Exploitation Kimandou et
Mabombo, conformément au planning présenté dans le cahier
de charges particulier, sauf en cas de crise sur le marché des
bois ou de force majeure.

Article 12 : La Société s'engage à mettre en place une unité
industrielle et à diversifier la production transformée. selon le
programme d'investissement et le planning de production
présentés au cahier de charges particulier de la présente con
vention

Article 13 : La Société s'engage à assurer la bonne exécution
du programme d'investissement, conformément au planning
retenu dans le cahier de charges particulier, sauf en cas de
force majeure prévu à l'article 25 ci-dessous.

à tout

Pour couvrir les investissements, la Société aura recour
ou partie de son cash- flow, aux capitaux de ses actionne
et aux financements extérieurs à moyen et long terme.

Article 14 : La Société s'engage à recruter les cadres nationaux,
à assurer et à financer leur formation selon les dispositions

prévues au cahier de charges particulier.

Article 15 :
de croisièr
de charge:

La Société s'engage à recruter 180 agents en année
, conformément aux détails précisés dans le cahier
particulier de la présente convention.

Article 16 : La société s'engage à collaborer avec
l'Administration faux et Forêts pour une gestion ration-
nelle de la faune dans les Unités Forestières d'Exploitation
Kimandou et Mabombo, à travers la mise en place d'une unité

le lutte antibraconnage
son fonctionnement

de surveillar

dont elle

assure le financement de

A cet effet, un protocole d'accord sera conclu entre la Direction
Générale de l'Economie Forestière et la Société

Article 17 : La Société s'engage à livrer du matériel et à réalis-
er des travaux spécifiques au profit de l'Administration des
Eaux et Forêts, des populations et des collectivités territoriales
ou locales des départements de la Lékoumou et de la Bouenza
els que prévus au cahier de charges particulier de la présente
convention.

Chapitre IT : Des engagements du Gouvernement

Arlcle 18 : Le Gouvernement s'engage à faciliter, dans la
mesure du possible, les conditions de travail de la société et à
contrôler, par le b s compétents du Ministère
chargé des eaux et Forêts, l'exécution des clauses contrac-
tuelles.

I garantit la libre circulation des produits forestiers, sous
réserve de leur contrôle par les agents des Eaux et Forêts.

Article 19 : Le Gouvernement s'engage à maintenir les volumes
maximums annuels des Unités Forestières d'Exploitation
Kimandou et Mabombo déterminés à la suite des inventaires
de planification durant la validité de la convention, sauf en cas
de crise sur le marché de bois où de force majeure.

Article 20 : Le Gouvernement s'engage à ne jamais remettre en
cause unilatéralement des dispositions de la présente conven-
tion à l'occasion des accords de toute nature qu'il pourrait con-
tracter avec d'autres Etats ou des tiers.

TITRE QUATRIEME : MODIFICATION-RESILIATION DE LA
CONVENTION ET CAS DE FORCE MAJEURE

Chapitre I : De la modification ct de la révision

Article 21 : Certaines dispositions de la présente convention
peuvent être révisées à tout moment lorsque les circonstances
l'imposent, selon que l'intérêt des Parties l'exige, ou encore
lorsque son exécution devient impossible en cas de force
majeure.

Article 22 : Toute demande de modification de la présente con-
vention devra être formulée par écrit par la Partie qui prend
l'initiative de la modification, avec les propositions de modifi-
cation adressées à son co-contractant, deux mois avant l'exa-
men des modifications par l'autre Partie.

Cette modification n'entrera en vigueur que si elle est approu
vée par les Parties contractantes.

De la résiliation de la convention

Article 23 : En cas de non observation des engagements pris
par la société, la convention est résiliée de plein droit, après
une mise en demeure restée sans effet, dans les délais
indiqués, qui, dans tous les cas, ne doivent pas déf r trois
mois, sans préjudice des poursuites judiciaires

Cetie résiliation intervient également en cas de manquements
graves à la législation et à la réglementation forestières,
déni Lünisiates et nouliés à la Socieré par l'Administration
des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre
chargé des Eaux et Forêts.

Article 24 : Les dispositions de l'article 23 ci-dessus s'ap
piquent également dans le cas où la mise en oeuvre de cette
convention ne commence pas dans un délai d'un an, à compter
de la date de signature de son arrêté d'approbation, cu encore
lorsque les à nt arrêtées pendant un an
sauf cas de for eure, défini à l'article 23 ci-dessous, aprè

389

aux et forêts

avoir tenu informé l'Administration de:

Chapitre Il : Du cas de force majei

Article 25 : Est qualiñé de « cas de force majeure » tout événe
ment indépendant, incertain, imprévisible, irrésistible et
extérieur à la société, susceptible de nuire aux conditions dans
lesquelles elle doit réaliser normalement son programme de
production el d'investissements.

Toutefois, la grève issue d'un litige entre la société et son per
sonnel ne constitue pas un cas de force majeure

Article 26 : Au cas où l'effet de la force majeure n'excède pas
six mois, le délai de l'exploitation sera prolongé par rapport à
la période marquée par la force majeure.

Si au contraire, l'ettet de la force majeure dure plus de six
mois, l'une des Parties peut soumettre la situation à l'autre, en
vue de sa résolution.

Les Parties s'engagent à se soumettre à toute décision résul
tant d'un tel réglement, même si cette décision devra aboutir à
la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS
ET ATTRIBUTIONS DE JURIDICTION

Article 27 : Les Parties privilégient le règlement à l'amiable de

tout différend qui résulterait de l'exécution ou de l'interpréta

tion de cette convention.

Au cas où le règlement à l'amiable n'aboutit pas, le litige sera
porté devant le Tribunal de Commerce du siège social de la
Société.

TITRE SIXIEME : DISPOSITIONS
DIVERSES ET FINALES

Article 28 : En cas de faillite ou de résiliation de la convention,
la Société devra solliciter l'approbation du Ministre chargé des
Eaux et Forêts pour vendre ses actifs.

outre, les dispositions de l'article 71 de Ja loi n° 16-2000 du
20 novembre 2000 portant Code forestier sont applicables de
plein dro

Article 2
annuelle par les services compétents de l'Admir
ix et Forêts.

: La présente convention fera l'objet d'une évaluatior
stration des

De même, au terme de la validité de la présente convention,
une évaluation sera effectuée par les &
jugeront de l'opportunité de sa reconduction.

rvices précités qui

Article 30 : La présente convention. qui sera approuvée pa

arrêté du Ministre chargé des Eaux et Forêts, entrera en

ieur à compter de la date de signature dudit arrêté

Fait à Brazzaville, le 28 février 2008

Pour la Société,
Le directeur général,

Pierre NGOMA MAKOSSO

our le Gouvernement,
Ministre de l'Economie Forestière,

JO0MBO
CAHIER DE CHARGES PARTICULIER RELATIF À LA
CONVENTION DE TRANSFORMATION INDUSTRIELLE
CONCLUE ENTRE LA REPUBLIQUE DU CONGO ET LA

SOCIETE BOIS TROPICAUX DU CONGO SARL, EN SIGLE
BTC SARL, POUR LA MISE EN VALEUR DES UNITES
FORESTIÈRES D'EXPLOITATION KIMANDOU ET
MABOMBO SITUEES DANS LES UNITES FORESTIERES
D'AMENAGEMENT SUD 8 (SIBITI) ET MADINGOU
DANS LES DEPARTEMENTS DE LA LEKOUMOU
ET DE LA BOUENZA.

Article premier : L'organigramme général de la société, présen-
té en annexe, se résume de la manière suivante :

La direction générale qui comprend :

un secrétariat ;

un service commercial :

un service administratif et du personnel.

un service comptabilité et finances ;

une direction administrative et du personnel ;
un service technique.

Un service commercial comprend :

une section marketing :
- une section transit.

Un service administratif et du personnel comprend :

une section finances :
une section comptabilité

la direction technique comprend : |
une section mécanique:
- une section exploitation forestière :

une section transformation.

Article 2 : La société s'engage à recruter des diplômés sans
emplois en foresterie.

Article 3 : La société s'engage, à qualification, compétence et
expérience égales, à recruter en priorité les travailleurs et les
cadres de nationalité congolaise.

La société s'engage, en outre, à financer la formation des tra-
vailleurs, à travers l'organisation des stages, localement ou à
l'étranger.

A cet effet, elle doit faire parvenir, chaque année, à la Direction
Générale de l'Economie Forestière, le programme de formation.

Article 4 : La société s'engage à construire, pour ses tra- |
vailleurs, une base-vie en matériaux durables et selon les |
normes d'urbanisme, comprenant :

une infirmerie :
un économat :

une
un

oie :
système d'adduction d'eau potable

électritiée

: d'une a

levra étre

1 base-v1

parabolique

La constr

stion de la base-vie se fera sur la base d'un plan
approuvé par la Préfecture

société engage également à construire une case de pas

+ meul pour les agerts des eaux et forêts en

sage équipe

mission

sulon Je plan défini par la Direction Générale de

nonie Forestière

lations à développer

autour de la base-vie

Article 5 : Le montant total dés investissements se chiffrent à
FCFA 5.523.032.000, dont FCFA 4.918.03 2.000 é'investisse
ments prévisionnels, définis en fonction des objectifs à attein

dre, aussi bien en matière de production de grumes que de
transformation industrielle de bois, sur une période de 5 ans.
et FCFA 335 000.000 d'investissements déjà réalisés.

Le calendrier de réalisation de ces investissements est présen-
té en annexe.

Article 6 : Le calendrier technique de production et de trans-
formation des grumes se présente comme suit :

Unité : m3

© Désignation D Années  :

2008 | 2009 2010 2011 | 202

Kimandou 117 704 11774 1177, ITA

Maomhn à 4 320 43288 43288 42280
Total volume ft 5.506 55.062 56062
Volume commercai 3,579 _36.700 35 790
me 57) 5,36

mes entrées usine 142 3042 3042

ET

Production sciages | Sciages 8126 6769
vers RE
Sciages 2700 5400 5400
ES | PR
Production menuisere LE :i.408 1080 108

S'agissant de la production des grumes, le volume commercia-
lisable représente 65% du volume fût.

Le rendement matière sera de 30% en 2009, de 35% en 2010
et de 40% à partir de 2011.

Article 7 : La coupe annuelle sera, de préférence d'un seul
tenant. Toutefois, elle pourrait être répartie en un ou plusieurs
tenants dans les zones d'exploitation difficile, telles que les
montagnes ou les marécages.

Article 8 : le taux retenu pour le calcul de la taxe forestière est
fixé par un texte réglementaire.

Article 9 : Les essences prises en compte pour le calcul de la
axe forestière sont celles indiquées par les textes réglemen-
s en matière forestière en vigueur.

Article 10 : Les diamètres minima d'abattage sont ceux fixés
dans les textes réglementaires en matière forestière en vigueur.

Article 11 : La création des infrastructures routières dans les
unités forestières d'exploitation Kimandou et Mabombo ne
devra nullement donner lieu à l'installation anarchique des vil-
campements, plus où moins permanents, dont les
sont souvent responsables de la dégradation des
écosystèmes forestiers, tels les défrichements anarchiques, le
braconnage et les feux de brousse.

routefois, lorsque la nécessité se fera sentir, l'installation de

juveaux viages EL Campéments 1e 10ng, es FOULES EL pistes
forestières ne pourra avoir lieu qu'avec l'autorisation des
préfets du département de la Lékoumou et de la Bouenza,
après une étude d'impact sur le milieu, conjointement menée
avec les autorités locales.

s seront entreprises
les

ticle 12 : Les activités agropastor:
r de la base vie des travailleurs, afin de contrôle
-ments et d'assurer l'utilisation rationnelle des,

toi

defrick

terres

Ces activités seront réalisées suivant le plan approuvé par la
Direction départementale de l'Economie Forestière de la
Bouenza, qui veillera au suivi et au contréle de celui

Article 13 : La société s'engage. conformément aux dispositions
de l'article 17 de la convention. à livrer le matériel et à réaliser
les travaux ci-après, au profit des collectivités ét populations

locales et de l'Administration Forestière.

A)- Contribution au développement socio-économique des
départements

1.- département de la Bouenza
En permanence

livraison chaque année, à la Préfecture, des produits phar
maceutiques à hauteur de F CFA 2.000.000 ;

livraison, chaque année, de 2000 litres de gasoil, à la
Préfecture et au Conseil départemental soit 1000 litres par
structure ;

Entretien permanent des axes routiers :

- Moussanda-Mayombo-Midimba : 40 Km
Moussanda-Louboulou 1 et Il : 18 Km

- Moussanda-Kimboukou-Kimvembé-Mbamba : 30 Km

- Louboulou 1-Makala : 15 Km

- Seke-Pembe-Mbissi Mpati : 4 km

NB : les travaux seront réalisés en fonction de la zone d'ex-
ploitation

Année 2009

2% trimestre

- livraison de 02 microscopes binoculaires (coût estimé à
F CFA 1.600.000) et de 02 tensiomètres (coût estimé à
F CFA 80.000) pour les centres de santé intégrés de
Mabombo et de Kimfikou :

4€ trimestre |

livraison de 02 microscopes binoculaires (coût estimé à
F CFA 1.600.000) et de 02 tensiomètres (coût estimé à
F CFA 80.000) pour les centres de santé intégrés de
Mabombo et de Kimfikou :

Année 2010 |

2€ trimestre

Fourniture à la Préfecture de :
- 100 tables-banes : |
- 25 lits en bois de 0,90 m de large avec matelas pour les cen- |
tres de santé intégrés
25 tables de travail et 25 chaises pour les enseignants.

4° trimestre

Fourniture à la Préfecture de
100 tables-bancs :

- 25 lits en bois de 0.90 m de large avec matelas pour les cen
tres de santé intégr

Année 2011

2° trimestre

Fourniture à la Préfecture de 200 tables-hances :

Fourniture à la Pr cture de cinq (05) m3
réfection d'un bâtiment du CEG de Mabombo »
cation des ouvertures du CEG de Moussanda

vis pour la

à pour la fabri-

téert de la Lekoumou

En permanence

Fourniture, chaque année, des produits pharmaccutiques aux
CSI de Kendi et de Kimandou, à hauteur de F CFA F 2.000.000

Livraison, chaque année, de 2.000 litres de gasoil, soit 1.000
litres au Conseil départemental et 1.000 litres à la Préfecture
de la Lékoumou,

Année 2009

1€T trimestre

- Réhabilitation du bloc administratif du CEG de Kendi, à
hauteur de F CFA 1.000.000.

3€ trimestre
Construction d'un puit aménagé avec système de pompage

mécanique au CEG de Kendi à hauteur de F CFA
2.000.000.

Année 2010

11° trimestre

Fourniture à la Préfecture de 100 tables bancs ;

3 trimestre

Réhabilitation de l'école primaire de Kendi à hauteur de F CFA
1.000.000

Année 2011

4° trimestre
- Fourniture à la Préfecture de 100 tables bancs ;

B)- Contribution à l'Administration

Forestière

l'équipement de

En permanence
- Livraison, chaque année, de 2000 litres de gasoil pour les
Directions départementales de l'Economie Forestière de la
Bouenza et de la Lékoumou, soit 1000 litres par direction.
Année 2009
2€ trimestre
- Construction de la Brigade de l'Economie Forestière de

Mouyondzi. avec mobilier de bureau (bureaux, chaises et
armoires) à hauteur de FCFA 15.000.000.

Article 14 : Les dispositions du présent cahier de charges par
ticulier doivent obligatoirement être exécutées par la société
conformément à l'article 72 de la loi n° 16-2000 du 20 novem
bre 2000 portant code forestier.

Fait à Brazzaville, le 28 février 2008
Pour la Société,

Le Directeur Général

Pierre NGOMA MAKOSSO
Pour le Gouvernement,
Le Ministre de l'Economie Forestière,

Henri DJOMBO
ke 2 : INVESTISSEMENTS PREVISIONNELS re
Sont is 0 tai is 1 spa
Sa ET 2 cs etre
“ a : 16.
Heu Fos are 1
Annexe 3 : Détail des emplois existants et a cré me

Existants

1 Direction Générale

Sénérai : Unité de Sciage
Ra Ia PSS Sciage avec La scie FORESTOR {Travaux ponts
\eministrar:t € et Base-vie)

Chef section Admnitratf et und qu s

‘Chef section du Personnel et Solde

Chef de Service Commer-iai

‘Chef de section Markel

Cnefde section Tran:
nef de service Cor
de sect

sceurs
: 1% Transformation
Chef d'équpe

ke Fra

Service Tochnique :
Section Exploitation Forestière

Réc upé ralk
Construction et Entretien Routes Fe-aceurs de récupéralo

{UF Kimandou et Mabombo) Ebouteurs

Cnef d'équipe ï Aide-Ebouteurs
nduteur ca 665 Cubeur parc débiés
Cendietu amas D ae

STotal
ï Affütage

2/** Translormation
Menuise:

Machinst
Me:

SCHEMA INDUSTR

Le schéma industriel est composé de deux (2]} transformations,
à savoir la première et la deuxième

1 Première transformation

ü
sciage, d'une chaine de récupération et d'une unité de séchage.

1-A Module ou ligne de sciage

a) Module de sciage
Deck à grumes diamètre 160 mm
Etat d'acquisition : neuf

b) 1 scie de tête
Marque : BRENTA
Diamètre volant : 1600 mm
Etat d'acquisition : neuf

©) 1 dédoubleuse
Marque : BRENTA
Diamètre volant : 130 mm
Etat d'acquisition : neuf

d) 3 déligneuses
1 déligneuse multi lames, marque Paul
2 déligneuses mono lame, marque SOCOLEST
Etat d'acquisition : neuf

e) 4 ébouteuses
Marque : SOCOLEST
Etat d'acquisition : neuf

1-B Chaine de récupération

a) 2 scies verticales
1 scie verticale
Marque : DANKAERT
Diamètre volant : 130 mm
Etat d'acquisition : neuf

1 scie verticale
Marque : GUILLET
Diamètre volant : 110 mm
Etat d'acquisition : neuf

b) 2 déligneuses
Marque : SOCOLEST
Etat d'acquisition : neuf

©) 2 ébouteuses
Marque : DANKAERT
Etat d'acquisition : neuf

1-C - Unité de séchage

3 cellules
Marque : MAROJIONI
Capacité : 150 m3/cellules
Etat d'acquisition : neuf

2 Deuxième transformation

a) 1 combiné
Marque : CHAMBON
Etat d'acquisition : neuf

b) 1 raboteuse
Marque : SCM
Etat d'acquisition : neuf

c) 1 dégauchieuse
Marque : SCM
Etat d'acquisition : neuf

première transformation est constituée d'une unité de

Marque : GUILLET
Etat d'acquisition : neu

€) 1 mortaiseuse à chaine
Marque : CHAMBON
Etat d'acquisition : neuf

# 1 scie à ruban
Marque : SCM
Etat d'acquisition : neuf

Etat d'acquisition : neut

h) 1 scie radiale
Marque : BOSCH
Etat d'acquisition : neuf

i] 1 tenonneuse
Marque : GUILLET
Etat d'acquisition : neuf

j) 1 tour à bois
Marque : SOLO
Etat d'acquisition : neuf

k) 1 ponceuse
Marque : SCM
Etat d'acquisition : neuf

1) 1 presse hydraulique
Marque : GUILLET
Etat d'acquisition : neuf

m) 1 compresseur
Marque : SAKURA
Etat d'acquisition : neuf

1) 1 affüteuse de lame de ruban
Marque : SCM
Etat d'acquisition : neuf

©) 1 rabot électrique
Marque : BOSCH
Etat d'acquisition : neuf

p) 1 ébouteuse
Marque : SCM
Etat d'acquisition neuf

MINISTERE DU DEVELOPPEMENT INDUSTRIEL
ET DE LA PROMOTION DU SECTEUR PRIVE

Décret n° 2008-32 du 26 février 2008 portant
approbation de la stratégie nationale d'adaptation du sertenr
L a tiua A0 à UigaluisauiUii CUIHIUTE

du marché du sucre européen
LE PRESIDENT DE LA RÉPUBLIQUE,

Vu la Constitution ;

Vu le décret n 2007-615 du 30 décembre 2007 portant nomi
nation des membres du Gouvernement

En Conseil des ministres.

DECRETE
+ Est approuvée la str
i sucre congolais aux
none du mar lu sucre europée
é au present dé
ile 2 : Le présent décret sera publié au Journa officiel et

smuniqué partout où besoin sera

Fait à Brazzaville, le 26 février 2008

Par le Président de la République
Denis SASSOI

Le ministre du développement industriel
el de li prouuliun du secteur privé

Emile MABONZO

Le ministre de l'économie,
des finances et du budget

Pacifique ISSOIBEKA

Le ministre d'Etat, ministre du plan
et de l'aménagement du territoire

Pierre MOUSSA

STRATEGIE NATIONALE D'ADAPTATION

DU SECTEUR SUCRE DE LA REPUBLIQUE DU CONGO
AUX MODIFICATIONS DE L'ORGANISATION COMMUNE

DU MARCHE DU SUCRE EN EUROPE

Document final
Nom de l'expert :. Diahanchah ARDALAN
Avril 2007

Ce document a été préparé avec l'assistance
de la Commission européenne.

Son contenu ne présente pas nécessairement
les points de vue de la Commission européenne

Liste des sigles utilisés

ACP Afrique Caraïbes Pacifique

APE Accord de partenariat économique

BEAC Banque des Etats d'Afrique Centrale

BRZ Br ville

CAF Coût, assurance et fret

Los! Contribution communautaire à
l'intégration

CE Commission européenne

CEEAC Communauté économique des Etats

d'Afrique Centrale

des Etas de l'Afrique Centrale
crea Chemin de fer Congo Océan

CEMAC Communauté économique et monétaire

DSRP Document de Stratépgi Réduction
de da rauvieu

EREC European renwavable energy counsil

FOB Free On Board

Gps Groupement des professionnels du sucre
{de la CEMAC)

Ma Mesur: d'accompagnement

MDPSP Ministère de l'industrie et de la promotion
de sec'eur privé

OCM Organ sation commune de march

PAC Politique agricole commune de l'Unioi
europeenne

PiB Produit intérieur brut

PN Pointe €

PRSA Programme régional dk 6 na
RCA République Centra ricair

RDC République Démocratique du

RDI Redevance informatique

Saris Société agricole et de Raflinage Industriel

du Sucre du Congo

SIACONGO Société Industrielle et Agricole du Congo
SIAN Société Industrielle et Agricole du Niari
SOSUNIARI Société Sucrière du Ni

SPS Spécial Preferential Suga

STP Sao Tomé et Principe

SUCO Sucrerie de Congo

TCA Taxe sur le chiffre d'affaire

TCI axe communautaire d'intégration
TEC Larif exterieur commun

TST Taxe statistique

TVA Taxe sur la valeur ajoutée

UE Union européenne

RESUME

La filière sucre au Congo est organisée, depuis plus de 50 ans,
autour d'un seul complexe sucrier, implanté dans le départe
ment de la Bouenza qui avec une population de 270 000 habi-

tants et une densité démographique de 20 habitants/km?, est
le département rural le plus peuplé et la zone agricole la plus
active du Congo.

Depuis sa création en 1955, le complexe sucrier a changé
plusieurs fois de propriétaire et de statut juridique. En 1991,
la privatisation de l'industrie sucrière a donné naissance à
l'entreprise actuelle, la Société Agricole et de Raffinage
Industriel du Sucre du Congo (Saris Congo). Celle-ci est
détenue à hauteur de 66% par une société privée, la
SOMDIAA. filiale du groupe agro-industriel français, Jean
Louis Vilgrain et 34% par l'Etat congolais.

La société produit quatre types de sucre, le roux granulé, le
blanc granulé, le blanc de plantation pour le marché CEMAC
et du sucre en morceaux. Les superficies cultivées en pluviale,
sont de l'ordre de 11 000 hectares. La Saris emploie en
moyenne 5 000 personnes, (850 permanents et 4 000 ouvriers
temporaires). On estime à 20 000 (employés et leur famille), le
nombre de personnes qui vit directement des salaires dis-
tribués par l'industrie sucrière. Plus globalement, on estime à
70 000, le nombre de congolais qui vit de l'industrie sucrière.

Depu
amélioré

sa privati
ses performances sur les plan
M

ation en 1991, le complexe sucrier a
agronomique, indus-
üiel et commercial An plan 4 ue les rendements de
canne ont augmenté de près de 8 tonnes à l'hectare pour se
stabiliser autour de 60 1/ha. Il en est de mème pour les rende-
ments en sucre qui sont passés de 4,5 à 6,2 tonnes/ha (6,8 en
2006). Ces progrès sur le plan agronomique, combinés à l'aug-
mentation des surfaces de 4 000 hectares depuis les années
90, ont provoqué le triplement de la production nationale de
sucre qui est passée de 20 006 t/an en 1991 à 67 000 tonnes
en 2006. Quant aux exportations, elles ont progressé de
25 000 tonnes/an, pour passer de 15 000 en 1991 à 40 000
tonnes actuellement

La production moyenne annuelle du sucre at Congo est de 60

UUO tonnes. commercraiseé

AHUONNENÉMENT SUT LTOIS SE:
ments, 20 000 tonnes vendues sur le marché national, 20 000
tonnes à travers les quotas vers l'UE et les USA ct 20 000
tonnes vers la CEMAC. À signaler que le Congo a vendu en
2006, 32 000 tonnes du sucre sur le marché CEMAC. Le
Congo est le seul véritable Etat Membre exportateur de
sucre de la CEMAC, avec 57% de sa production exportée
{40 000 tonnes/an). L'autre pays exportateur est le Gabon qui
exporte 20% de sa 0 ionnes/an. En 2006
MAC a été couvert

duction, scit 5

du déficit du marché de

ral off

Les atouts de la filière

Les points forts du secteur sucre congolais sont

des systèmes de cultures pluviaux, sans surcoût d'irriga
tion :
un réel marché potentiel sous régional, qui est actuelle-
ment en déficit annuel de 60 000 tonnes/an et qui pourrait
quintupler. pour passer à 300 000 tonnes, avec l'intégration
de la RDC
une dynamique positive depuis 15 ans, malgré les trois
périodes de conflits connues par le Congo pendant la même
période
- la présence d'un port en eau profonde, situé à près de 200
km de la zone de production sucrière

Les contraintes de la filière

- L'asphyxie de la zone de production, à cause des problè-
ines d'enclavement, perturbe profondément l'écoulement du
sucre vers l'extérieur et l'approvisionnement de la zone de
production en intrants. Il n'est pas aisé de chiffrer l'impact
financier de ce phénomène, mais les sucriers sont unani-
mes pour dire qu'il s'agit là de leur problème le plus crucial.

Environ 6 000 tonnes de sucre de contrebande, d'origine
brésilienne et sud africaine (subventionné à l'export)
entrent illégalement au Congo via la RDC. Le sucre de
contrebande provoque des dégats financiers considérables
à l'industrie sucrière congolaise, par deux mécanismes : (i)
perte d'un marché de 6 000 tonnes de sucre, (ii) diminution
des marges/tonne vendue sur le marché national, puisqu'il
faut baisser les prix du sucre congolais pour être concur-
rentiel, par rapport au sucre de contrebande. Les pertes
financières provoquées par la contrebande, chaque année,
sont pratiquement égales aux pertes subies par la perte des
quotas européens.

La perte des quotas européens, à partir de 2009, se tra-
duira au niveau de la filière, par une baisse du chiffre d'af-
faires avoisinant les 30% et une perte sèche de la marge
bénéficiaire supérieure à un milliard de Fcfa/an (soit envi-
ron 1,5 millions d'euros). Pour s'adapter aux nouvelles
conditions de marché, le Gouvernement congolais a élabo-
ré une stratégie d'adaptation de son secteur sucre qui est
présentée ci après.

La stratégie nationale d'adapt

tion du secteur sucre

Objectif global et axes stratégiques

L'objectif de l'Etat congolais en matière de production sucrière
est le maintien de l'industrie sucrière et le renforcement de sa
compétitivité, de sorte à baisser les coûts de production. Cette
stratégie s'articule autour de quatre axes, (i) le désenclavement
de la zone sucrière (axe transversal);(ii) le renforcement de la
compétitivité de l'industrie sucrière;(iii) le renforcement de l'in-
tégration régionale en zone CEMAC; (iv) la diversification du
tissu économique de la région sucrière.

Axe 1
Le désenclavement de la zone de production sucrière

Le très mauvais élat des infrastructures (chemin de fer et
rvutesy atecie des pans entiers de economie nationale et cor
titue l'une des préoccupations, voire la préoccupation majeure
du gouvernement, Des actions dans ce cadre sont inscrites au
programme du gouvernement et doivent être traitées en dehors
du financement prévu pour le renforcement de la filière sucre,
sauf mesure ponctuelle, transitoire et exceptionnelle en
relation avec la survie à court terme, de l'industrie sucri

Les objectifs visés par cet axe sont

- l'écoulement normal et régulier du sucre vers le marché

national et à l'export, soit 65 009 tonnes de sucre en 2006
dont 2/3 à l'export :

mélioration de l'approvisionnement de la zone de produc
tion en intrants, pièces détachées et carburants pour une
industrie employant 5 000 travailleurs et 300 engins, soit

un tonnage d'au moins # 000 tonnes par an :

- la lutte contre l'importation frauduleuse du sucre par une
meilleure occupation du marché national, pour baisser le
volume du sucre de contrebande de 6 000 à 3 000
tonne/an, sur une période de 3 ans. Cette baisse de 50% de
la contrebande, permettra à l'industrie sucrière congolaise

d'engranger 300 millions de Fcfa de bénéfice net/an.

Les besoins annuels de l'industrie sucrière congolaise, en
terme de transport ferroviaire, sont estimés à environ 2 000
wagons par an. Sachant que le coût de transport par route est
deux fois supérieur au coût de transport par voie ferrée
(24 000 Fcfa contre 12 000 Fcfa/tonne), la seule option com-
patible avec la baisse des coûts de production est la solu-
tion ferroviaire. IL faut préciser que (i) la route qui dessert la
zone sucrière se trouve dans un état désastreux ; (ii) avec l'ex
tension des surfaces et celle de la production du sucre de 30%,
soit de 20 O00 tonnes/an, les besoins en wagons aug-
menteront aussi de 30% ; ces besoins sont estimés à
2 600 wagons/an, après la restructuration.

Axe 2
Le renforcement de la compétitivité
du secteur sucre

Les objectifs recherchés par l'Etat congolais, à travers cet axe
sont :

- la baisse progressive des coûts de production du sucre
congolai:

- la réalisation des marges financières substantielles sur des
marchés moins rémunérateurs que le marché européen et
la compensation de la perte des quotas UEACP et SPS ;

- l'engagement de l'industric sucrière dans un processus vei-
tueux de développement durable.

Cet axe d'intervention constitue le coeur de la stratégie
nationale congolaise dans le secteur du sucre. Le renforcement
formité avec les objectifs annoncés du gouvernement, tels que
présentés dans le Document de Stratégie de Réduction de la
Pauvreté (DSRP), à savoir :

Au plan social - Lutter contre la pauvreté, par la distribu-
tion de salaires, la mise en place des structures de santé et
d'approvisionnement en eau potable dans la zone sucrière :
créer des emplois et lutter contre le chômage en zone
rurale ; contribuer au maintien d’un tissu social équilibré et
au renforcement de l'état de paix.

Au plan agricole - Satisfaire l'autosuffisance alimentaire
nationale, augmenter les productions agricoles et stabiliser
les populations en zone rurale.

Au plan industriel - Diversifier la base productive de l'éco
nomie pour diminuer la dépendance vis à vis du secteur
pétrolier : renforcer des secteurs industriels exportateurs
autres que le secteur pétrolier : promouvoir l'investissement
privé national et promouvoir l'investissement privé interna
tional.

Au plan commercial - Développer les échanges à l'échelle
sous régionale et internationale ; faire la promotion du
Marché Commun du Sucre en zone CEMAC et contribuer
ainsi, concrètement à la structuration de ce marché régio
nal, et enfin, nouer et renforcer des relations de partenariat
avec les investisseurs privés internationaux.

Le renforcement de la compétitivité du secteur sucre est égale
ment en cohérence avec le Règlement (CE) N° 266/2006 du
parlement européen et du conseil du 15 février 2006 “qui met
l'accent sur : * « le renforcement de la compétitivité du secteur

£ Tr l nnpétitvité di
À s'ugit d'un
à : “ viabilité
ng term nt compte de li
i lifiérentes par prenantes dans jà chaine

eglement Une
is l'élaboration de ce
1 l'impact durable

ies indicateurs de performances

attention
à le
à la céfinition

particulière est
recherche de la
laire et suivi des

ar

objecufs

A moyen terme, la baisse des prix de revient du sucre permet
tra à l'industrie Sucrière congclaise d'augmenter ses marges
nettes tant, sur le marché intérieur que sur le marché de la
CEMAC. dont 50% du déficit a été comblé en 2006 par le
Congo. et de résorber ainsi l'impact financier de la perte des
quotas européens. D'où la nécessité d'une restructuration
industrielle.

Plan de restructuration industrielle

bour améliorer la compétitivité de la filière sucre congolaise,
un plan de restructuration sur 10 ans, à été élaboré,
L'objectif de ce plan est la diminution des coûts de produc-
tion, ce qui nécessite une augmentation de la production de
l'ordre de 30% pour optimiser la rentabilité du complexe
sucrier. L'on peut estimer à 10% les gains de rentabilité, amor-
tissements inc et de 20 à 25% hors amortissements, avec
une production sucrière qui passerait de 65 000 à 85 000
tonnes par an.

La mise en oeuvre de ce plan dont le coût est estimé à 47
milliards de Fefa nécessite des investissements agro-indus-
triels.

11 faut moderniser et reparamétrer la vielle usine sucrière
de Moutéla. installée en 1965. pour un montant de 28
milliards de Fcfa.

Pour augmenter de 20 000 tonnes (3 0%) la production de

sucre, il faut cultiver 3 000 hectares en plus. transporter
180 000 tonnes de cannes en plus. Ceci nécessite des
investissements pour un coût d'environ 19 milliards de
Fefa.

Le montant des 19 milliards considéré comme coût supplé-
mentaire pour améliorer la compétitivité se repartit approxi-
mativement comme suit :

Extension des cultures

L'extension des surfaces permet de produire plus de canne, et
donc de mieux rentabiliser les installations. Le budget prévi
sionnel pour ce volet est estimé à 3.5 milliards de Fefa

Renforcement du parc matériel

Ce renforcement est nécessaire pour réaliser les travaux d'ex
tension de culiures et transporter les 180 mille tonnes de
cannes supplémentaires vers l'usine. Le coût de ce volet est
estimé à 2 milliards de Fcfa.

Renforcement des capacités productives
de l'usine sucrière

Morcemer les capaciies est nécessaire pour traiter les
1 piémt

annuellement. Le montant des investissements pour permettre

l'augmentation des capacités productives de l'usine de 20 000

tonnes de sucre par an. est estimé à 9 milliards de Fefa

aires produire:

Concentration industrielle

néat sous u: 5 iStriclles (hangars
s < glomere autour di isine sucrière de Moutéiai

fininuer les coûts de transports et les frais de sécu
uelle résulte de la fusion de
siéments n'ont pas été inté

appeler que l'usine
1sines dont tous lé

grés dans l'enceinte du « er actuel. Le où
programme de 6 né à 4.5 mi
liards d fa

Amélioration de l'occupa

du marché intérieur
du
il s'ag

narché national est occupé par
du sucre brésilien et sud
africain, qui pénètrent au Conge via la RDC. Le volume des
importations illégales est estimé à 6 000 tonnes/an. Les
sucriers congolais luttent contre ce phénomène en accordant
des rabais aux grossistes sur le marché local. Cette méthode
de lutte est certainement efficace, mais son efficacité est
directement proportionnelle aux pertes financieres subies par
la profession.

Actuellement près de 25:
le sucre de contrebande

Avec une filière affaiblie du fait de la perte de son segment de
marché européen, l'usage de telles méthodes devient de plus
en plus financièrement insupportable. Ce phénomène fait per-
dre chaque année l'équivalent d'un milliard de Fcfa à la filière,
soit grosso modo, le même montant que la perte des quotas
européens.

11 convient de rappeler que l'amélioration de l'efficacité des
services de la douane est l'un des objectifs communs et une
des conditions de réussite des politiques communes de la
CEMAC

Axe 3
Le renforcement de l'intégration régionale

Les objectifs de cet axe sont

- L'élargissement de la taille du marché potentiel pour le
sucre congolais

- L'écoulement de 13 000 tonnes de sucre supplémentaires.
soit l'équivalent des quotas européens perdus, sur le
marché sous régional de la CEMAC.

Depuis 2001, le secteur sucrier de la CEMAC s'est consi-
dérablement développé sous l'impulsion du Groupement des
Professionnels du Sucre (GPS). qui regroupe les principales
sociétés sucrières de la zone. Les Etats membres de la CEMAC
ont initié une première ébauche de politique sucrière com-
mune sur la base d'un dossier déposé en 2001 par le GPS.
Depuis cette date, d'autres étapes ont été franchies, dont
l'adoption du règlement portant création de l'organisation com-
mune des marchés du sucre dans la zone CEMAC, en mars
2006.

La dernière étape, qui porte sur l'examen des mécanismes de
régulation du marché commun du sucre en zone CEMAC, est
en cours et devra permettre la mise en place des mesures con
erètes avant la fin de l'année 2007.

Parallèlement, la mise en place de l'Accord de Partenariat
Economique (APE) entre l'Union Européenne et la CEMAC
élargie (à la RDC et Saô Tomé et Principe) pourrait ouvrir, à
terme, de nouvelles perspectives pour les producteurs congo-
lais. Compte tenu de l'importance que revêt désormais le
marché sous-régional pour le sucre congolais, et parce que.
pourra que mieux se réaliser à tra
vers la mise en ceuvre des projets concrets. le gouvernement a
l'intégration régionale, comme axe
re consolaise

l'intégration régionale ne

retenu le renforce

d'intervention er

ment de

faveur de Findnetris enerièr

Il est à noter que la mise en oeuvre effective de la politique
commune sucrière au sein de la CEMAC. peut jouer un rôle
structurant sur l'ensemble de ce marché commun régional,
au-delà des secteurs sucres nationaux, à proprement parler.

Axe 4
on du tissu économic
région sucrière

La divers

rsilication sont à distinguer, à savoir : (i]
iliére et (ii) des actions de diversifi

Deux options de «live
des actions au sein de
Du jeudi € mar Journal

cation en dehors

Les objectifs de cet axe sont

l'accroissement des revenus des sucriers par la valorisation
des sous produits de la canne à sucre et la diminution de
l'impact des déchets industriels sur l'environnement :

= l'angmentation des revenus des sucriers par le développe
ment des activités parallèles rentables :

- la réduction de la dépendance de la zone sucrière au seul
produit sucre, et la minimisation de la menace permanente
de chocs conjoncturels sur les populations de la ré
sucrière,

L'objectif de la stratégie nationale sucrière au Congo est le
maintien et le renforcement de la filière. L'option du déman-
tèlement de cette filière est écartée. Dès lors, les efforts devront
être consacrés, prioritairement, au renforcement de l'industrie
sucrière et accessoirement à la diversification régionale (hors

Ainsi, la stratégie du Congo diffère de celle des pays où, suite
à la fermeture des sucreries, il faut diversifier les systèmes de
cultures et remplacer la canne à sucre par d'autres cultures.

Activités et sous secteurs menacés à court terme
par la réorganisation du secteur sucrier au Congo

Compte tenu de l'importance des investissements industriels
que devront effectuer les sucriers congolais, la réalisation de
certaines activités “non immédiatement rentables” passera au
second plan. sera retardée ou tout simplement stoppée. Les
activités menacées d'être interrompues ou ralenties à très
court terme sont :

Le secteur de santé. Le centre médical, financé entièrement
par les sucriers, avec un personnel de 32 employés. dispense
plus de 40 000 consultations par an. Les activités de ce centre
sont directement menacées par les restrictions budgétaires.

Le programme d'approvisionnement en eau potable de vil-
lages de la zone sucrière. Afin de compenser la pollution des
eaux du fleuve Niari, les sucriers développent un programme
d'hydraulique villageoise en faveur des populations. La tranche
2007-2010 de ce programme qui, comporte la construction de
forages, est directement menacée.

Le programme qualité de l'industrie sucrière. Pour maintenir
et améliorer la qualité du sucre congolais (Saris Congo est l'un
des 3 sucriers africains à posséder l'agrément Coca Cold), l'ac-
quisition et le rapprochement à l'usine centrale, d'une nouvelle
agglomérerie était prévue. Cette acquisition et le programme
connexe sont suspendus pour des raison budgétaires.

Le programme de recherche agronomique. Pour des raisons
de restrictions budgétaires déjà invoquées, le programme de
recherche agronomique sur la canne peut être ralenti.

Financement de la stratégie d'adaptation
pationale du secteur sucre au Congo

Le coût de la mise en oeuvre du plan de restructuration est
cstimé à 47 milliards de FCFA, {soit 72 millions d'euros).

ce plan :

l'Etat congolais :
la profession, ( Saris Congo et la société SOMDIAA) :

l'union européenne, à travers des subventions de la
Commission européenne (mesures d'accompagnement) et
des prêts de la Barique Européenne d'investissement (BEI)

En dehors des financements précités, d'autres sources de
financements peuvent être recherchées auprès des agences de
développement et autres établissements financiers.

Urgence en matière d'appui
au secteur sucre du Congo

Six actions sont revêtues de caractère urgent et doivent être
l'objet d'une attention particulière de la part du gouvernement
congolais et de ses partenaires internationaux.

aires urgentes sont hiérarchisées comme

Les actions pricri
suit

Acquisition d'une locomotive pour apporter un début de
solution au problème d'asphyxie de la zone de production
sucriêre ;

- Acquisition d'une agglomérerie pour maintenir le program
me qualité, et produire un sucre en morceaux irréprocha
ble, afin d'éviter toute perte de parts de marché sur ce seg-
ment ;

- Prise en charge, dans des proportions qui restent à déter
miner, du fonctionnement du centre de santé financé enti
rement par l'industrie sucrière :

- Prise en charge totale du programme d'approvisionnement
en eau potable de la zone sucrière (20 forages prévus pour
2007-2008) :

- Démarrage de la concentration industrielle avec le rappro
chement des aires de stockage et l'agglomérerie vers l'usine
sucrière :

- Reconduction de la convention d'établissement de l'entre-
prise sucrière qui arrive à échéance en Mai 2007.

Le financement des actions prioritaires devra être réalisé, à
travers les sources de financements déjà identifiées et ne
saurait attendre la recherche de nouveaux financements.

Prisetaion générale del stratégie sucre au Congo

1- ELABORATION DE LA STRATEGIE
SUCRE DU CONGO

T1 Pantavte ténéral

En 2005, l'Europe a réformé son organisation commune du
marché du sucre, en place et inchangée depuis près de 40 ans.
Au terme de l'accord parvenu entre les 25 Etats membres, le
prix garanti, accordé aux producteurs européens, et ceux des
pays ACP exportateurs vers l'Europe baissera de 36% sur une
période de quatre ans (2006-2009).

Ce projet de réforme s'inscrit dans une logique de développe
inent durable, puisqu'il devrait permettre de rendre plus com
petitives, les filières sucres concernées, dans un contexie di

- LL
i sxcédentaire

forme constitue un céfi, non seulement pour les

is de betterave et de sucre européens, mais également
uur les producteurs de sucre des pays ACP, amenés à devenir
us compétitifs. En effet, les producteurs de sucre de ces pays
protitent actuellement de prix d'achat garantis, superieurs aux
cours mondiaux, à travers des accords spécifiques avec l'Union
européerme.

inion européenne, en cohérence avec sa politique d'aide au
développement, ( 56% des fonds alloués à l'échelle mondiale),
consciente des effets dépressifs de la réforme sur le secteur
sucrier des pays ACP et afin de répondre à la diversité des si
tuations dans chaque pays, propose aux pays ACP signatair
du protocole sucre, un vaste éventail de mesures d'accompa-
gnement sur le plan économique, social et environnemental.

Pour accroître les chances de réussite des processus de
restructuration et d'adaptation du secteur sucrier dans les
pays ACP, des mesures d'accompagnement précoces peuvent
entrer en application dès 2007, après présentation d'une
stratégie nationale pluriannuelle d'adaptation du secteur
sucrier.

Etant donné la complexité des processus de restructuration,
les efforts s'inscriront dans la durée et l'aide de 2007 devra
être intégrée dans un régime de huit années. Un budget initial
de 40 millions a été prévu en 2006. L'octroi d'une aide à plus
long terme est planifié pour la période 2007-2013.

Compte tenu de la grande diversité des situations, une variété
de type d'aides peut être envisagée. Les mesures d'accompa-
gnement devront être définies et adaptées aux spécificités de
chaque pays et intégrées dans une stratégie de long terme,
globale et durable.

La première mesure d'accompagnement mise en place, à la
demande de l'Etat congolais. a été la mobilisation d'une exper-
tise internationale pour une revue globale du secteur sucrier et
la proposition d'une stratégie pluriannuelle nationale sucrière,
pour l'adaptation de la filière sucre aux modifications du
marché européen.

1.2- Méthodologie d'élaboration de la stratégie

Le présent document de stratégie a été élaboré avec l'appui de
la commission européenne qui s'est matérialisé notamment, à
travers la mise à disposition d'un assistant technique, auprès
du Ministère du Développement Industriel et de la Promotion
du Secteur Privé, Le projet de stratégie a été élaboré dans le
cadre d'une large concertation avec les Ministères techniques
concernés, les organismes partenaires et les professionnels du
secteur sucre du Congo.

Le consultant en charge de la mission effectué a travaillé sur
le site de la production à Nkayi et le document intermédiaire a
été longuement débattu en réunion technique intermi
sistérielle, à laquelle avait pris part le représentant de l'indus
Congo. L'ensemble des recommandations et
bservations ont été pris en compte pour la préparation di

ire sucrière dt

énhosopiiée dé it strategie nationäit

a stratégie sucre s'inscrit dans le cadre de la politique
générale de l'Etat congolais. dont le contenu vient d'être réac:
{ualisé en février 2007, à travers le projet de Document de
Stratégie de Réduction de la Pauvreté (DSRP)

lon macrocconomique, le DSRP met l'accent sur la néces
rationale. domiru ar le secter
économique fortement, mono

aux chocs conjoncturels

ier économie

)lic ette structure
£retorielle, expase le pays

L pour e déveioppement

dans l'ensen
t tamment, par le biais du secteur agri
déclin malgré l'importance dés potentialités agre

du Congc

Au regard de la structure actuelle de l'économie congolaise et
des impératifs macroéconomiques, sectoriel et soctal, le nait
tien du secteur sucrier s'impose. La filière sucre au Congo
apporte des réponses à d'importantes préoccupations de l'Etat
décrites dans le DSRP, tant sur le plan spécifique que global
En effet ce secteur permet de

Au plan industriel

- Diversifier la base productive de l'économie pour diminuer
la dépendance vis à vis du secteur pétrolier ;
Renforcer des secteurs industriels exportateurs autres que
le secteur pétrolier
- Promouvoir l'inv
- Promouvoir l'investissement privé interna

tissement privé national :
tional.

Au plan social

- Lutter contre la pauvreté, par la distribution de salaires, la
mise en place des structures de santé et d'approvisionne-
ment en eau potable (dans la zone sucrière),

- Créer des emplois et lutter contre le chômage en zone ru
rale,

- Contribuer au maintien d'un tissu social
buer au renforcement de l'état de paix dans la zone de pro-
duction

Au plan agricole

- Contribuer à l'autosuffisance alimentaire nationale,
ugmenter les productions agricoles,
- Slabilises les pupulalions en zone rurale

Au plan commercial

- Développer les échanges à l'échelle sous régionale et inter-
nationale à travers son engagement au sein du Groupement
des Producteur du Sucre de la CEMAC,

Faire la promotion du Marché Commun du Sucre et contri-
buer ainsi, concrètement à la structuration de ce marché
régional,

- Nouer des relations de partenariat avec les investisseurs
privés internationaux.

En cohérence avec sa politique nationale de développement, et
de lutte contre la pauvreté, et dans un souci de respect des
engagements pris dans le DSRP, le gouvernement congolais a
décidé d'apporter son appui à la restructuration de la filière
sucre confrontée à la réforme du marché européen.

L.4- Les caractéristiques de la stratégie nationale sucrière

Cette stratégie est multisectorielle, dans la mesure où ele

lique l'ensemble des parties prenantes dans la Élière suc

lee nnérate nrvée lee ministères frehnianee nt le

ministére du commerce chargé de la gestion des dossiers
CEMAC et APE.

Elle est pluriannuelle, parce que le plan de restructuration
s'étale sur une période de 10 ans, à compter de 2007.

i bailleurs, puisque les ressources de la Cons

européenne ne permettent pas de couvrir tous les bes

“ement

Stratégie de Réduction de la Pauvreté (DSRP)

| Sd ne
| d .—
Politique comaserciale » Accord commerciaux
D, &

| 4 | +
\ { 7 Please

a és er
Cm

D
—— A :
ET RRCTETTE, œuc
L N°
À —

mas |

Il- LA SITUATION SOCIO-ÉCONOMIQUE DU CONGO

IL.1 - La situation sociale et politique

Après une décennie d'instabilité politique, de 1990 à 2000, la
situation générale s'est stabilisée depuis 2002 et on assiste a
une amélioration des conditions de paix et de sécurité.
Aujourd'hui la situation sécuritaire peut être- qualifiée de sta
ble. On note également la détérioration des services de santé et
l'augmentation du chômage en zone urbaine et rurale, ce qui
se se matérialise à travers l'Indice de Développement Humain

(le Congo est classé au 140€ en 2005).

11.2- Situation économique

La structure de l'économie congolaise est fortement dominée
par le secteur pétrolier, dont la part dans la formation du PIB
est d'environ 55%. Ce secteur génère près de 80% des revenus
et près de 85% des exportations (2003). Les autres secteurs
économiques importants sont la sylviculture qui constitue 5%
du Pris et l'ensemble des industries manufacturières qui
représente moins de 18% du PIB.

Fig2 Production nationale par secteur d'activités en millions de FCFA.)

Séicuture

Agicuure
an HUE
BTP

nd ranaduneres

And pétofer

D 200000 40 620000 800000 1 020 0004 209 001 400 001 809 000

faut noter qu'une partie non négligeable des recettes de

ion pétrolie engendrée indirec:ement par le
pétrolier, ce qui accentue le caractère mono polaire de
mie congolaise

si

LD après Les dormées de a Direction générale des Douanes / 2003)

Consciente de la “mono-sectorisation” croissante de son
économie et des risques sociaux et économiques potentiels
qu'elle peut engendrer. l'Etat congolais fait la promotion d'une

politique volontariste de diversification de la bace productive de

L économie en stimulant les secteurs non pétroliers qui jouent

un rôle fondamental en terme de structuration du tissu social.

L'importance du secteur sucrier ne pourrait se mesurer par
une simple “analysecomptable” et de manière purement
arithmétique. Cette analyse doit intégrer le rôle stabilisa-
teur et social joué par ce secteur.

IL.3- Les infrastructures

Les infrastructures, notamment routières et ferroviaires sont
très dégradées et constituent un frein majeur au développe:
ment des pans entiers de l'économie nationale.

IL.4- Situation démographique au Congo

La population du Congo est estimée à 3400000 habitants en
2006, avec un taux de croissance estimé à 2,9%. Le pourcen
tage d'habitants âgés de moins de 15 ans avoisine les 47%
Autrement dit, la persistance d'un fort taux de cro ance
démographique est prévisible pour les décennies à venir

{fig 4 Fvotition démographique an Congo)

Population en milions

kb
ent de ia popula
1 duit de « ati 1
habitant est considéré cor 1s
tiel. Par conséquent, l'évolution démograp

un des déterminants fondamentaux d
iational du sucre qui suivra l'évoluti témo
Ce doublement de la taille du marché local ne tient
pas vompte des évolutions possibles du niveau moyen de con
scmmation, On peut penser qu'avec le rétablissement général
de la situation sécuritaire nationale et sous régionale, et le ren
forcement de la croissance économique, une augmentation de

la consommation du sucre par habitant peut être envisagée

1 dimensionneme

Lg 3 Evolution de l Laille du marché du sucre au Congo, à l'horizon 2030)

Etolton tail de marche de sucre
au Congo

80000

|
55000 |
50000 |
|

45 000

40.000 |

ton à parr des dommées de fase du CNSÉE: onnées 2002)

Série 1 Avec, consommation moyenne 7 kg/ba/an
Série 2 Avec une consommation moyenne 8.2 kg /ha/an

On constate qu'en 2030, la taille du marché congolais sera de
50 à 60 000 de tonnes. Le chiffre de 60 000 tonnes est plus
proche de la réalité, puisqu'une consommation de 8,2 kg/ha
intègre la consommation du sucre importé en fraude.

III- LE CONGO DANS LE CONTEXTE SOUS REGIONAL

I1.1- Poids démographique du Congo dans le marché de la
CEMAC

Lu République
de là CEMAC est l'intégration régionale de ses Etats me
et la mise en place d'Accords de
la CEMAC (élargie à la RDC et

lu Congo est membre de la CEMAC. L'objectif

bres

t Economique entre
ion européenne.

‘PJ et l'E

A terme, le renforcement de la CEMAC devra perimellie aux
Etats Membres, dont le Congo de :

utiliser au mieux les potentialités sous régionales au sein
de la CEMAC sur le plan commercial
itiliser

sarché €

à travers la CEMAC les uppoitunilés vf
repéeri

nieux faire face à la concur

ence des prodii ro

Dans le contexte actuel de baisse des prix garantis
parition des quotas de sucre sur le marché européen, et

avec l'adaptation de l'Organisation Commune du Marché
dit Sucre par la CEMAC. les perpectives dn marché du sucre
Congo doivent être considérées comme | T

ur le

ne po on d'environ 3,4 milii
Congo repr 11% de la populatior à MAC
pendant, il faut noter que le Congo présent! pr ri taux

. ”
CD ER
LA

sé
sl

(Source PRSA  Donnèes 2002)

I.2- Evolution de la population au sein de la CEMAC
{Projection 2030)

Selon les estimations, en 2030, la population totale de la
CEMAC sera de 65 000 000 d'habitants. La population du
Congo représentera alors plus de 12% de la population totale
de la zone, contre 11 % aujourd'hui.

(ain Ene
Gabon

| ciCongo
CRCA
pla |
| FICameroun |

{rs 2on ana

ESTIMATON
ons de ia CEMAC

On observe un doublement de la population sur une période
25 ans, et une légère augmentation du poids pont
graphique du Congo au sein de cette zone, qui passer: 1
11% actuellement, à plus de 1 dans 25 ans

Conclusion

Au vue de l'évolution démographique du marché de la CEMAC
un doublement de la taille du marché sous régional de sucre
est prévisible, au cours des 25 prochaines années. Cette aug-
mentation de la taille du marché régional plaide en
faveur du maintien, voire d'un certain renforcement du
secteur sucrier congolais qui devra impérativement s'accom
pagner d'une amélioration de la compétitivité de ce secteur

L.3- Le marché du sucre dans la CEMAC

La taille du marché du sucre CEMAC est estimée à environ
315 000 tonnes, pour une production d'environ 255 000
tonnes. Le déf annuel de ce marché est donc actuellement
de 60 000 tonnes.

(Tab.1- Caractéristiques du marché CEMAC)

Pays Consommation Production Déficit pays
_e. ___ Nationale nationale ou zone
Cameroon 135000 120 000 15 000
Tchad 100 000 36 000 - 64 000
RCA 27 000 10 000 -17 000
Congo 28 000 65 000 37 000
Gabon 20 000 25 000 5 000
Guin. Equ. 6 000 0 -6 000
Total CEMAC 316000 256 000 60 000
Cas RDC 300 000 70 000 -230 000
CEMAC+RDC* 616000 326000 _-290 000.

IIL.A - Le marché de la République Démocratique du Congo

La République Démographique du Congo (RDC) n'est pas
membre de la CEMAC mais de la CEEAC. La RDC produit
70 000 tonnes de sucre/an, pour une consommation d'au
moins 300 000 tonnes. L'intégration de la RDC dans le marché
régional, ferait passer la taille de ce marché à plus de 610 000
tonnes, et surtout le déficit à près de 300 000 tonnes, contre
60 000 tonnes. Ceci ouvrirait des perspectives très encou-
rageantes pour la filière sucre congolaise, qui verrait ainsi la
taille de son marché d'exportation sous régional multiplié par
cinq.

La République Demographique du Congo devrait constituer
une zone de libre échange avec la CEMAC, dans le cadre
d'Accord de Partenariat Economique (APE), Afrique Centrale
avec l'Union européenne. La signature de cet accord est prévue
pour 2008 ; mais le démantèlement tarifaire prendra certaine
ment du temps.

(Fi9. Présentation de l taille des marchés du sucre des pays de la CEMAC en 2007)

Consommation ationdle/EM.CEMAC
| ones par an

1400

LD

$
cacoe fa

: 6000

d'augmenter son

ur la filière sucre du Congo

segment du marché. Les

jeu E

x de pénétration sur € sucriers
ngolais, conscients de l'importance de cet enjeu. ont aug
ité leurs exportations vers la CEMAC ces 5 dernières
nées Cette politique se traduit aussi par l'adaptation du

preduit à ce marché, C'est ainsi que le Congo produit un nou
veau sucre (blanc de plantation) spécifiquement pour le
marché tchadien. En 2006 plus de 10 000 tonnes de ce sucre
ont été exportées vers le Tchad.

Compte tenu du nombre de trains mobilisables (locomotives et
wagons), des arbitrages sont faits par les sucriers pour en
voyer le sucre vers le marché d'exportation ou vers le marché
intérieur. Ainsi, la conquête des parts croissantes du march
CEMAC se fait au détriment de l'approvisionnement du
inarché intérieur.

IL5- Consommation du sucre dans les pays CEMAC

(Fig. 10. Esimation du niveau moyen de consommation de sucre/habitant/ Etat Membre de le
CEMAC en kg/habitant/an)

Les niveaux de consommation estimés par habitant varient
dans une fourchette de 6,5 à 13,5 kg/an. (Ces estimations ne
tiennent pas compte des volumes du sucre de contrebande
importés et consommés dans chaque pays).

La consommation moyenne pour le Congo qui est estimée à 7
kg/ha/an, n'intègre pas les volumes du sucre de contrebande
consommés, notamment, dans la région de Brazzaville, En
estimant le volume du trafic à environ 6000 tonnes/an, la con-
sommation moyenne serait d'environ 8,2 kg/sucre/hab./an.

I.6- Evolution de la taille du marché du sucre CEMAC

(Fig 11- Evolution de la taille du marché du sucre CEMAC, 2007 et 2030)

1H Gabon

(Tchad

Eee |
|
LE Incamern |

|

]
201 2017 2010 A1 223 20S L]

pie avec les niveaux actuels de consommutioi de sucre ‘hab, am)

la croissance du marché intérieur congolais est
supérieure à la croissance du marché CEMAC le
Congo présente le taux de croissance démographique le plus
élevé parmi les Etats membres de la CEMAC

uoter que
parce qu

111.7- Evolution de la taille du marché CEMAC + RDC

En in
al est estimée
tonnes,

grant la RDC, la taille actuelle du marché sous région
1 près de 600 000 tonnes et à plus 1 100 000
en 2030, (voire graphique ci-après)

{Fig 12- Evolution de la taille du marché du sucre CEMAC + RDC à l'horizon 2030)

Evclution marché de sucre
CEMAC + RDC

2 21 DR 25 AN M8 AN AUS AS

Un accord de partenariat commercial a été signé en 2004 entre
la RDC et le Congo dans le cadre de la CEEAC. Avant la signa-
ture de cet accord, l'exportation du sucre congolais vers la
RDC était totalement inintéressante sur le plan financier, à
cause des droits de douanes et taxes.

1 convient aujourd'hui de s'assurer que cet accord est effec-
tivement d'application et de réexaminer la possibilité d'expor-
tation du sucre vers la RDC, dans la mesure où l'entrepris
Séris possède l'agrément coca cola : ce qui lui permettrait de
du sucre aux brasseurs de li RDC

vendre

IV- PRESENTATION DE LA FILIERE SUCRE AU CONGO

IV.1- Contexte général

1V.1.1- Historique

anne à sucre est cultivée au Ce
50 ans. Les premiers essais dé
ont eu lieu dans les années :< es essai
1 poursuivis jusqu'en 1954 confirme
can s
du Niar! (SOSUNIARI est crée avec une
exportatrice vers les marchés d'Afrique francophane
1: SOSUNIARI est nationalisée par le gouvernement cor
En 1991 l'industrie sucrière a été privatisée et dep
te, on assiste à une amélioration constante des perfor

de la filière sucre cong
ist-iel et commercial

la privatisatior
ce la CEMAC représentent

ent la possibilité «

La produ

aujourd'hui la

66% par Ha soc

Des premières expérienc AN à ce jour, la filière
sucrière congolaise se © se par un fort enracinement
agricole dans la vallée de Niari, où la maîtrise des itinéraires
techniques de la culture de la canne et de l'outil industriel sont
incontestables.

! y a lieu de souligner que l'industrie » congolaise a
survécu aux soubresauts de l'histoire récente du pays et
présente aujourd'hui une situation financière en cours de
netre amélioration : en effet son bilan comptable est bénéfici
aire depuis l'année 2002.

IV.L2- Présentation schématique de la filière

Surfue exploitée canne |

19500 ha / SARIS CONGO* ] |

À Canne brote broyée
| 600000 counes/an

Pl il + ” TS —
Méta usée pour Fra ] L'iugaruls rome | |

60 000 tonnes/an
des: soi

k

me |

| Fetiiseessots | L

LE
(Marché intriur Ÿ Marché interntional
20 000 tonnes | 40 (00ionnes |
l __]
ve | \
|
/ \ / \

Ménages
14 06

Etats Unis Î CEMAC

és à 2 wub à

La canne destinée à la production de sucre est cultivée par
seul opérateur économique, à savoir. la SARIS Congo

sont d'environ 11 000 hectares. La
n périmètre amenagé où elle es
sans irrigation. Il faut noter l'absence de plantations

e cannes à sucre au Cor
Les quotas européer ient de squé V.2.2- Les rendements en sucre
2906: avec la réforme s s: O0 s

ha)

IV.2- La production de canne à sucre -

1V.2.1- Evolution des rendements moyens de canne |

On constate que les rendements moyens varient entre 53 et 62
tannes/ha. Le rendement moyen obtenu sur 8 ans est de
57,83 tonnes. En absence d'irrigation, le niveau de rendement
obtenu dépend de la pluviométrie (quantité et surtout réparti
tion}.

(Fig.13- Evolution des rendements en canne T/ha)

Rdtcan (Tite)

û ——— 7 +
PUUUUUUUENTEETE

( Source Suris Congo)

On constate une amélioration et une stabilisation des rende
ments moyens annuels en sucre produit à l'hectare. En 2006
les rendements en sucre ont été de 6,8 tonnes/ha

(Fig. 16- Evolution des rendements en sucre ramenés à une base de 5 ans)

EE = gs a. = | | Rdtmoÿlé an
(Source Sris Congo)

(Fig. 14- Evolution des rendements moyens de canne, T/ha/3 ans).

| |
&wEz: $ ° ae. i L'observation des moyennes obtenues sur trois périodes de

; onfirm évolution à la h De même, l'obse

vation des rendements de canne produite/ha et de tonne dt

sucrière nationale est essentiellement due à l'amélioration des

rendements en sucre, produit/ ha

IV.3- La production nationale du sucre au Congo

L'absence d'irrigatio
un des atouts de la fi
ter la réforme de l'OCX

coûts récurrents, constituent | I.3.1- La production du sucre
e congolaise, pour surmon
re européen.

Quatr
(raffiné venc
{blond) vendu

de sucres sont produits au Congo, le sucre blanc
1 iié et le sucre roux
omme tel ou transformé en: blanc de plantation

en morceaux et

on nañonale du sucre en lonnes pas an

50 060 ee

BE LÉ
séétttéetéssêrés

(Source Saris Congo)

On constate un triplement de la production nationale du sucre
au cours des 15 dernières années: 20 000 T en 1991 (date de
la privatisation) à plus de 66 000 tonnes en 2006.

En 2006 la production a été de 67 000 tonnes. On constate
d'année en année, une réelle capacité de la filière à augmenter
les superficies cultivées et la quantité de sucre produit. Pour
ce qui est de la capacité de production du sucre par l'usine,
elle est estimée à 88 000 tonnes/an.

La capacité maximale théorique journalière est actuellement

d'environ 550 tonnes. Ceci représente avec les installations
actuelles. une capacité maximale d'environ 82 000 tonnes/an
(150 jours x 550 tonnes). Avec une prolongation de la cam
pagne de 10 jours (160 jours au lieu de 150), l'usine actuelle
aura une capacité maximale de 88 000 tonnes. Au-delà de 160
jours, on bascule dans des périodes où la pluviométrie com
plique la récolte et le transport de la canne vers l'usine.

On peut considérer qu'avec la rénovation de l'usine et son
paramétrage pour traiter plus de canne par jour, cette capa
cité maximale pourra être atteinte en régime de croisière. On
peut donc raisonnablement considerer la capacité réelle de
l'usine après rénovation, à environ 90 000 tonnes de
sucre/an.

En ce qui concerne les superficies, SARIS Congo possède un
domaine de 24 000 ha. dont 11 000 sont actuellement en
tivées, L'extension des surfaces est donc possible, moyennant
des investissements au niveau du parc matériel.

Quant à la sucrcrie : Le grand avantage de l'usine de Moutelu,
c'est qu'elle possède malgré son âge, une capacité maximale
théorique de 90 000/to:
155 jours. Cette usine

nes. pour une Campagne d'environ

e de 1965, ct a plus de 40 an

L'usine à été paramétrée lors de son installation pour une pro

duelion de 70 000 tonnes/an (+ 450 TS/J

n âge, l'augmentation de la product

sucre au-dela des /0 UUU t/an nécessitera des investissements
importants (environ 8 milliards de Fcfa soit + 12 millions
d'euros). Ce chiffre est cependant sans commune me
celui correspondant à la construction d'une nouvelle usine cle

100 000 tonnes ou, une usine

complémentaire de 39 DO

ni igmertation de la

ompétitivité de La filière

éduction des coûts de production du sucre, nécessite en toi

état de cause, une augmentation de la production de sucre cle

l'ordre de 20 000 tonnes/an.

1V.3.2- Le marché national

Les volumes du sucre produits au Cong

sur le marché national de l'ordre

de Là consommation nationale du sucre)

Vente locale SARIS (T]

{Source Saris Congo)

Sur les 5 dernières années, la quantité moyenne du sucre ven-
due sur le marché national est de 20 500 tonnes/an. Sur la
base d'une estimation de la fraude de l'ordre de 6 000 tonnes.
la consommation nationale peut être estimée entre 27 000 à
28 900 tonnes/an.

Ce niveau de consommation est atteint avec les limitations
imposées par le chemin de fer et le réseau routier ; l'industrie
sucrière n'a jamais été en mesure de saturer réellement le
marché national. Dans l'hypothèse du fonctionnement nor
mal du chemin de fer et un accès normal par route, à toutes
les régions du Congo, la taille réelle du marché national du
sucre pourrait être estimée à environ 3 5 000 tonnes

IV.3.3- Segment du marché local occupé par le sucre
importé en fraude

Près de 25% du marché local congolais est occupé par le sucre
de contrebande, d'origine brésilienne et sud africaine, qui
entre au Congo via la RDC. Le volume des importations illé
gales est estimé à 6 000 tonnes/an. Deux phénomènes sont a
l'origine de la contrebande et entretiennent ce trafic

es prix du sucre importé à Brazzaville en fraude sont infé
rieurs à celui du sucre congolais, de l'ordre de 10 à 15%
pour le granulé roux

L'industrie sucrière congolaise, confrontée au problème de
transport du sucre, causé par le dysfonctionnement du
CFCO, n'est pas en mesure d'approvisionner régulièrement
Brazzaville et Pointe-Noire. Ainsi, lors des ruptures de

stocks volume du

sur ces denx principaux marchés, le
sucre de contrebande augmente très sensiblement

Les sueriers congolais luttent contre ce phénomène en accor

dant des rabais »ssistes sur le marché local. La méthode

de lutte est certainement eflenre mais son sffinanité et
directement proportionnelle aux pertes financières subies par
la profession. Elle n'est pas opérationnelle quand le CFCO
n'est pas en mesure d'acheminer le sucre vers Brazzaville. Avec
une filière affaiblie du fait de la perte de son segment de
marché européen, l'usage de telles méthodes

ciérement insupportable

ievient finan

Par conséquent, ii est impératif que l'Eté goiai nne
toutes les 1écessa
phénomène, par la remise en état du CFCO «1 ]
plus stricte de la loi.

our A nire ce

r l'application

mesures

Les pertes annuelles subies par la filière à cause de la contre
bande sont estimées à 1 milliards de Fefa et les pertes
annuelles subies par l'Etat congolais en droits de douane sont
de l'ordre de 500 000 millions de Fc

(Fig. 20- Répartition géographique des ventes du sucre sur le marché national)

Source : données Süris Congo)

La région du Pol, qui comprend la ville de Brazzaville et celle
du Kouilou qui englobe la ville portuaire de Pointe-Noire, con
ché national. La

stituent les deux principaux segments du me
consolidation des positions acquises sur ces deux zones sup
pose leur appravisionnement régulier, Du fait de leur imp

tance économique et leur dynamism

ces deux zones con

slitueront le:

archés de plus

plus importants pour ia fil
CFCO et de la }
(entretenue en partie par la défaillanc

nétration au Congo du sucre de contrebande
du CFCO), ces deux
marchés ne sont pas occupés pleine

gola

nent par les sucriers con-

1W.3.4- Les exportations

Le Congo exporte en rnoyenne 40 000 t
Le suere congolais est essentiellement expar
l'Union européenne et les U

g 21 - Evolution des exporitions du sucre au Congo

Biporaton (Ten)

A noter, qu'en 2005, le volume des exportations à atteint 5]
5 tonnes. Ce volume s’est réparti comme suit : CEMAC 3]
855 tonnes, Union européenne 12 821 tonnes et USA 7 099
tonnes.

{Fig 22- Evolution des exportations, moyennes cumulées de 5 ans)

Exportation T/San

On constate une importante augmentation des exportations
sur les 15 dernières années. Le volume moyen actuel des
exportations cst d'environ 40 000 T/an. Depuis ia privatisation
en 1991, les volumes exportés or doublé.

(Fig.23 - Evolution de la répartition géographique des exportations,

ee gcographique/ Faleur moye

| es. |
| |

(Source des données : Entreprise Sris Congo)

Le marché de la CEMAC absorbe la moitié des exportations du
sucre congolais depuis 5 ans. Pour l'année 2005, le Congo a
comblé plus de la moitié du déficit de la CEMAC (estimé à
60 000 tonnes/an).

Fig25- Ventilation de la production nationale. marché local + export. Valeur moyenne sur $
ans 2000- 2005)

(Sources des données : Entreprise Saris Congo)

Le marché local et la zone CEMAC, totalisent 66% d:
et sont ]

à ge
plus importants pour la commercialisation du sucre congolais.
Ce fait combiné avec la perte prochaine du mar
européenne, plaide en faveur d'une réorientation des exporta
tions vers ces deux segments de marché. Il faut noter que le
ré local présente des capacités d'absorption supplémen-
, non exploitées à ce jour. Dans ces conditions, les per
spectives pour le sucre congolais sont
nationales et sous régionales

ité de volume. les denx segments

essentiellement

La réforme du marché du sucre européen affecte 35% des
exportations et 23% de la production totale nationale.

Tv

Les prix de revient du sucre au Congo

Rappelons qu'à la base, deux types de sucre sont produits au
Congo, le sucre roux (ou blond) et le sucre blanc (ou raffiné).
Ces deux types sont présentés sous forme granulée ou en
morceaux pour le sucre blanc. Les différents coûts de revient
entés dans le tableau ci après

sent pré

(Tab.3. Les prix de revient du sucre d'après les données de la
SARIS, 2005 et 2006)

Coût de revient
en Eurcs/Tonne

anulé 392

inulé sachet à
Roux granulé sachet de
Blanc granulé

Blanc granulé sachet de
Blanc granulé
Blanc en morc

25ke 254689
3 386
kg 302 143
5kg 287 751

491 217

aux

(Fig. 26- Représenaion graphique des prix de revient)

Dr ee LL)
nt EEE
Bordas TITI LRU |

Bug PELLE

| Roux gran achete 25 kg [ sis
Roux granué sactet de 5 Kg ERP (Hi |
|

C'est le sucre roux grannlé, avec un prix de revient de 256 821
Fcfa/tonne (soit 392 €/T) qui est exporté vers le marché
européen et international. On estime que des gains de produc-
tivité de l'ordre de 10% (amortissement inclus) et 25% (hors
amortissement) sont réalisables avec les coûts actuels, après
restructuration. Ainsi, le coût de production du sucre roux
pourra être estimé, à l'horizon 2015, à environ 230 000 Fcfa /
tonne (+ 350€/T ; amortissement inclus) et d'environ 200 000
Fcfa (+ 295 €/T hors amortissement ).

(Fig. 27- La ventilation des dépenses pour le suere roux granulé en Fcfa/ionne)

[ro it |

ER à
| Sucre con gamké
À Ventilation des dépenses

{Source Sans Congo!

aux )

LT

Agglomererie
47%

\
- N
230.000 PT NN
Usine N
_ mn , LP.
Su 98000 DT |
le en MOTCEAUX dd

tion des dépenses

(Source Saris Congo)

On constate que le poste agglomérerie représente 47% du prix
de revient. Il convient de préciser que l'agglomérerie actuelle,
située à 16 km de la sucrerie, est en fonctionnement depuis
1954. Elle est en panne, un tiers du temps. Son remplacement
permettra de produire un sucre en morceaux, de bien
meilleure qualité, et consolidera la position de la société
sucrière sur le marché national qui est le segment le plus
rémunérateur pour les sucriers congolais.

V- REGLEMENTATION DU COMMERCE DU SUCRE
Congo et sous région -
V.1- Réglementation du commerce du sucre au Congo

Flux intérieur et exportation : le sucre peut circuler libre-
ment à l'intérieur du pays. Le marché intérieur congolais du
sucre est totalement libéralisé, en ce qui concerne les flux. Il
en est de même pour ce qui est des exportations de la SARIS.

Les importations : il existe des restrictions concernant les
importations, qui ne peuvent être effectuées qu'en cas de
pénurie dûment constatée sur le marché congolais. Cela
revient à soumettre les importations à une autorisation préal-
able, après accord de la SARIS.

Les taxes intérieures sur la commercialisation du sucre sont
la TVA (18,9%), une taxe communale (2 FCFA/kg) et l'ASDI
(1,01 FCFA pour le sucre granulé roux, 1,08 FCFA/kg pour le
granulé blanc et 1, 30 FCFA/kg pour le sucre morceaux).

Fixation des prix de vente : les prix de vente du sucre sont
théoriquement garantis, car “fixés” par le ministère du com
merce sur proposition de la Saris, pour tous les stades de la
distribution, (producteurs, grossistes, détaillants). La société
sucrière fait une proposition au ministère de l'industrie. qui
après approbation, la transmet pour à ministère du
commerce, chargé de fixer les prix de vente par note de ser

accorc

En réalité les niveaux des prix garantis ne sont pas appliqués
par la SARIS, qui est dans l'obligation de consentir des rabais
pour lutter contre la contrebande. On doit donc plutôt parler

de prix plafond pour le marché intérieur congolais, Si les prix
sont fixés sur proposition de l'industrie sucrière, en pratique
ils n'eni jamais aticints le niveau des prix plafonds. Except

pour le sucre blanc en morceaux vendu au prix plafond
ce sucre ne représente que 3 000 tonnes sur un total de
de 20 009 tonnes de sucre commercialisé sur le marché local

Les prix de vente de la SARIS

les prix de vente HT, sortie d'usine sont de
le granulé roux 000 FCFA/t pour ie
raffiné et 541 FCFA/{ pour le sucre en morceaux

CFA/t pou

granul

Cependant. la SARIS effectue des rernises aux grossistes pour
lutter contre les importations illégales. 11 faut par consécuent
en tenir compte, pour avoir une idée juste des prix de vente
En 2003, ces remises étaient de 94 000 FCFA/t pour le su
sranulé roux, et de 91 000 FCFA/t pour le sucre granulé raf
finé. Ainsi, en 2003, le prix réel du sucre roux , pour la région
du pool était de 340 000 Fcfa/tonne.

(Tab. 4 - Prix de vente de sucre granulé roux au Congo)
Granulé Roux FCFA Euros
Région de pool _ :
Prix HT 340000 518
TVA 64260 -
ASDI 1010

-ommunale 2000
407270 620

Pour 2007, compte tenu des difficultés de la filière, la Saris
souhaiterait supprimer toutes les remises consenties à sa
clientèle et s'approcher des prix plafonds, comme suit (TTC
rendu chez grossiste):

les régions.

- Blanc granulé: entre 598 000 et 619 000 Fcfa/tonne, selon
les régions.

- Blanc en morceaux : 658 000 Fcfa/tonne.

A. l'export, la SARIS est exonérée des droits de sortie, confor-
mément a la Convention d'établissement.

V.1.2- Prix de vente du sucre dans la zone CEMAC

Sur la base des prix de vente qui nous ont été communiqués
par le Groupement des Professionnels du Sucre de la CEMAC,
le Congo présenterait des prix de vente sortie usine, les plus
faibles des Etats Membres de la CEMAC.

Prix moyens de vente du sucre granulé en zone

Prix de vente du sucre roux granulé
Tonne HT / Sorti usine

360 000 Fcfa (prix moyen 2005 et 2006)
372 000 Fefa

Congo Brazzaville
Cameroun

Tchad 486 000 Fcfa
RCA 533 000 Fcfa (rendu Bangui)
Gabon 540 000 Fcfa (rendu Libreville)

(Source, GPS Yaoundé, communication orale).
V.1.8- Coûts de production du sucre dans la zone CEMAC

En absence de données précises et centralisé concernant les
oùts de production du sucre en zone CEMAC, on peut se
baser sur les prix de vente et des communications orales, pou

La République du Congo aurait les coûts de production les
plus compétitifs de la CEMAC, on rappelle que le prix de
revient du sucre roux sorlie usine est d'environ 260 000 Fcfa
/ Tonne.

u Cameroun. la SO

CAM dispose de deux usines : list

M'bandjock produit environ 50 000 tonnes dii sun an cl
an coût de production voisin de celui de l: SARIS.

Cependant. l'usine de N'koteng, possède des couts de produce

tion plus élevés, du lait de sa privatisation récente et d'un pro
gramme d'investissement lourd, pour atteindre la capacité
maximale

Au Gabon, la sucrerie est implantée à plus de 700 Kin de

Libreville, le principal marche de consommation. Le coût de la
main d'oeuvre est le plus élevé de toute la région.

Le Tchad et la RCA sont deux pays enclavés où les sucreries
évoluent dans des zones de surcoût de facteurs. Au Tchad, il
faut aussi ajouter le coût de l'irrigation.

La Guinée Equatoriale n'a pas de sucrerie et entend continuer
à s'approvisionner à l'extérieur.

V.2- Commerce du sucre dans la CEMAC

Depuis 1994, un tarif extérieur commun (TEC) est appliqué
pour les produits rentrant dans l'espace CEMAC. Pour le
sucre, le TEC est de 30%.

V.2.1- Le tarif extérieur commun de la CEMAC

Les droits de douane à l'intérieur de la CEMAC ont été progres-
sivement abaissés, pour devenir nuls à partir de 1999. Il y a
donc en théorie, libre circulation des marchandises entre les
pays de la CEMAC.

V.3- Droits de douane appliqués au sucre entrant dans la
CEMAC

Les droits de douanes additionnels, appliqués au sucre qui
entre dans la CEMAC, ne sont pas identiques d'un pays à
l'autre.

V.3.1- Le Congo Brazzaville

Les droits de douanes appliqués au sucre hors CEMAC sont :
(D'après la Direction Générale des Douanes)

- TEC (tarif extérieur commun) = 30%

- RDI (redevance informatique) = 2%

- TST (taxe statistique) = 0,2%

- TVA (taxe valeur ajoutée) = 18%

- TCI (taxe communautaire d'intégration) = 1%

- CCI (contribution communautaire à l'intégration) = 0,4%

Total des taxes - 51,6%
V.3.2- Le cas du Cameroun

Le cadre réglementaire relatif à l'importation du sucre au
Cameroun a pour base, la valeur de référence utilisée comme
assiette de taxation. Cette valeur de référence est fixée, depuis
le 29 décembre 2003, à 458 000 francs CFA par tonne, pour le
sucre granulé blanc, à 422 000 francs CFA pour le sucre gran-
ulé brut et à 578 000 francs CFA/t pour le sucre en morceaux.
La valeur de référence du sucre importé est calculée, à partir
de la moyenne pondérée du prix annuel garanti dans l'Union
Européenne et la moyenne mensuelle des cours du sucre blanc
en position FOB, port européen, le tout majoré du coût du fret.
La commercialisation intérieure est soumise à une TVA de 17.5
%, à laquelle s'ajoute les centimes additionnels communaux.

V.3.3- Le cas du Tchad

Le cadre réglementaire pour l'importation du sucre au Tchad
prévoit, depuis 1997, l'utilisation d'un prix de référence comme
assiette de taxation pour le calcul des droits et taxes à l'impor-
tation. Ce prix de référence. initialement fixé à 370.000
FCFA/T, a été ramené à 350.000 FCFA en 1999. Les modalités
de calcul des droits et taxes à l'importation sont les suivantes :

Lorsque la valeur de référence (VR) est inférieure au prix CAF
N'Djaména. la valeur € est retenue comme assiette de taxa-
tion. En cas d'externalités imprévisibles et fortement préjudi-
ciables à la production sucrière nationale, une taxe temporaire

ournal offiniel de la République cl Congo N° 10-2008

additionnelle est appliquée en fanetion du niveau du prix inter

national

léfinie en fonction

Le taux de la taxe temporaire additionnel
du niveau du prix international avait ête fixe à 146% en avril
1999. Ce taux a êté ramené depuis 2001 à 25%. La valeur du
prix international en FCFA /1 ntilisée dans lcul de la TTA
était fixée à 420 000 FCFA jusqu'en 2005. La TTA n'a plus été
reconduite depuis 2005.Les droits de douanes apphcables a
l'importation sont de 30% de la VR et un acompte de 4%. Les
taxes intérieures sont la taxe sur la valeur ajoutée (18%) et la
taxe statistique (2%).

V.3.4- Le cas du Gabon

Les importations de sucre sont interdites au Gabon. Toutefois
la loi autorise la société SUCAF GABON d'importer du sucre
hors CEMAC pour satisfaire la demande nationale, En cas
d'importation exceptionnelle du sucre, la taxe douanière est de
10%. La TVA appliquée au sucre est de 10%. contre 18% pour
les autres produits. Les prix de vente du sucre sont fixés par
arrêté ministériel à tous les stades de la distribution.

V.3.5- Le cas de la République Centrafricaine

Les importations sont autorisées, dans la limite des quotas fixés
annuellement par la commission permanente d'importation
(ORIS), en tenant compte de la production prévisionnelle de
SUCAF-RCA et de l'estimation de la taille du marché. Les droits
et taxes à l'importation du sucre en provenance des pays hors
- CEMAC sont de 31,5%, comme suit :

- Tarif extérieur commun (TEC): 30% du prix CAF entrée
CEMAC ;

- Impôt minimum forfaitaire (IMF): 1 % du prix CAF ;

- Taxe communautaire d'intégration (FCI): 2,5 % du prix
CAF :

- Redevance informatique douane trésorerie (RIDT) : 0.25%
du prix CAF.

Le sucre en provenance des pays de la CEMAC est soumis à
la taxation de 1,25% :

- Impôt minimum forfaitaire (IMF): 1 % de la valeur sortie
usine ;

- Redevance informatique douane trésorerie (RIDT): 0,25% de
la valeur sortie usine.

La commercialisation du sucre est libre aux différents stades
de la distribution. Les flux sont régulés par l'organe de régula-
tion des importations de sucre (ORIS) qui attribue en général
90% des quotas à la SUCAF-RCA. La commercialisation
intérieure est soumise depuis 2001, à une TVA de 18% du prix
CAF entrée CEMAC, augmenté du TEC.

V.3.6- Le cas de la République Démocratique du Congo

Les importations du sucre en RDC sont soumises à une autori-
sation préalable du Ministère du Commerce. La règle officielle
est que les autorisations d'importation ne peuvent être
délivrées que durant l'intercampagne, afin de compenser le
niveau insuffisant de la production nationale par rapport à la
demande. Les droits et taxes à l'importation se situent à 45%
du prix CAF. dont 20% au titre d'une surtaxe. Les droits et
taxes à l'importation du sucre en RDC sont les suivants

20% du prix CAF,

5% du prix CAF augmenté des
droits de douane,

Droits de douane :
Droit de consommation :

Surtaxe : 20% du prix CAF (destinée à
protéger l'industrie nationale).
Taxes additionnelles : 1

Soit un total de 46%

La fiscalité intérieure relative à la commercialisation est faible.
Elle »st de 9,23% du prix hors taxes.
V.3.7- Le cas & mation, compte tenu de
aille du mar

Les droits et Laxes à l'importation sur le sucre importé, brut ou
raffiné, se montent à € le la vaieur CAF, dont 49
titre des seuls droits de douane et 10% au titre d'une taxe spé

ciale et 5% au titre de la TVA. Le Groupe Dangoté bénéficie de
droits de douane réduits sur le sucre brut (5%) et d'une
exonération de la taxe spéciale

La décomposition des droits et taxes à l'importation du sucre
figure dans le tableau ci-après

{Tab.6 Droits et taxes sur le sucre importé au Nigeria en %
Données 2003)

D Assiette ime
Droits de Douane (DD) Valeur CAF
Surcharge DD

Valeur CAF
Valeur CAF
Valeur AF +DD
+ surcharge +TS+TC 5
Valeur CA

Taxe spéciale (T
Taxe CEDEAO

La consommation moyenne annuelle du sucre, est d'environ
1 300 000 tonnes/an au Nigeria. Avec une production
nationale d'environ 10 000 T/an (données 2004), la quasi
totalité du sucre consommé au Nigeria provient des importa-
tions

VI- IMPACT DE LA REFORME DU MARCHE DU SUCRE
EUROPEEN SUR LA FILIERE SUCRE AU CONGO
VI. 1- Impact financier
Les 13000 tonnes de quotas représentent 20% de la produc-

tion nationale du sucre. Leur perte à court terme, présente une
baisse du chiffre d'affaires d'environ 25% pour la filière sucre.

VL1.1- Impact sur le chiffre d'affaires et sur les marges
nettes

Les quantités exportées vers le marché européen étaient,
jusqu'en 2005 de 10 770 tonnes par an, dans le cadre des quo-
tas ACP et de 2260 tonnes par an, sous le régime SPS (Special
Preferential Sugar)

10 770 tonnes / quota sucre ACP 531,90 euros/tonne (Prix
FOB port européen) 2 260 tonnes / quota sucre SPS 523,70
euros/tonne (Prix FOB port européen) Soit un prix moyen
pondéré pour les 13 030 tonnes à 530,47 euros /tonne.

La perte en terme de chiffre d'affaires sera de 7 millions euros
Jan, soit 4,5 milliards de Fcfalan. (13 030 tonnes x 530 euros
.9 millions d'euros).

La perte en bénéfice sera de 1,8 millions euros/an soit, 1,2
milliards de Fcfa/an. (13030 tonnes x 138 euros= 1,8 millions
d'euros)

Ainsi du fait de la réforme, ce segment de marché sera perdu
à compter de 2009. Avec des prix de revient du sucre roux à

sur le marché européen ne seront plus po
2009.

ibies à compter de

La SARIS réalise depuis 2002 des marges bénéficiaires. Le
bénéfice moyen par an sur cette période de 4 ans est d'envi
Compte tenu des pertes après l'abandc
a SARIS deviendrait déficitaire aprés
erait d'une situation de

1 réforme : marge annuelle = +700 millions de Fcfa.
marge annnelle = -400 millions de Fcfa.

réforme

enus, la restructuration de la
L'objectif pour la filière
is. d'améliorer sa compétitivité, de consoli
utres segments du mar
ché national

1 nécessai

1 d'élargir ses positions sur les
ché. en particulier, ki CEMAC et le r

se |_ |

10 |-——
4l |
206 2007 2008 209 2010 201 2012 213 2084 20 |
* 319,50 exactement.

Avec les prix de revient actuels (392 €/tonne), le sucre roux
granulé congolais aura un prix de revient de près de 70 €
supérieur, au prix garanti en vigueur en Europe, à compter de
2009. Pour égaler le niveau de prix européen, le prix de sucre
congolais doit donc baisser de 18%. Toute baisse des coûts de
production, au delà de cette limite, est génératrice de revenus
pour les sucriers congolais sur le marché européen, avec les
projections actuelles.

Si les objectifs du plan de restructuration sont atteints, ce
coût de revient sera d'environ 350 /tonne, amortissements
inclus et d'environ 300 € /tonne, hors amortissements, à
l'horizon 2015.

v1.2- Irupact de la réforme sur l'emploi

Au Congo, les fonctions de production de la canne et du sucre
sont assurées par un seul opérateur, à savoir l'entreprise
SARIS Congo, située dans la vallée du Niari, à 260 km au Sud
de Brazzaville. Le complexe sucrier est précisément installé
a ocalité de Moutela, à environ 17 kilomètres de la ville

moyenne d'environ 6 mois/an pendant la ce
agricole et 1 500 emplois saisonniers en

qui représente en homme /mois

durée

nter «

1pe

850 * 12 = 10 / 200 Hommes
500 *6 = 15 000 Hommes /mois (pendant

Permanents
Saisonniers : 2
la campagne)
Saisonniers : 1 500 * 6
l'inter campagne)

mois

000 Hommes /mois (pendant

Total homme/mois = 34 200 hommes/mois/an. Ce chiffre
divisé par 12 (mois). donne 2 850 hommes/an. Autrement dit,
la Saris emploie l'équivalent de 2 850 permanents par an

Si on considère que chaque employé a une famille de 7 person-
nes, environ 20 000 congolais (2 850 x7 = 19 950, perma-
nents et leurs familles) vivent directement des salaires dis-
tribués par la filière sucre.

D'un point de vue économique, ce chiffre doit être revu à la
hausse, dans la mesure où les salaires dans la société sucrière
sont de l'ordre de 30% supérieurs au niveau moyen d
salaires nationaux. Aussi en terme de revenu, la masse sala-
riale peut être estimée à un équivalent de 3 700 permanents.
donc près 27 000 personnes (employés et familles) qui vivent
directement du secteur sucre.

D'un point de vue régional, on peut estimer que c'est la quasi
totalité de la population de N'Kayi. (+ 70 000 habitants), qui
vit soit directement (salaires), ou indirectement (soustraitance,
taxes et impôts) des retombées de l'industrie sucrière

En cas de cessation d'activité de l'industrie sucrière, une
région de 70 000 habitants se trouvera économiquement
sinistrée.

Avec la stratégie proposée qui vise à diminuer les coûts de
revient et à réorienter les exportations, l'impact négatif de la
réforme UE sera évité, dans la mesure où le renforcement des
capacités de production maintiendra les emplois actuels. De
même la concentration des sous unités de production autour
de l'usine de Moutéla ne provoquera pas des pertes d'emplois,
puisque les diminutions d'effectifs seront compensées par des
embauches supplémentaires, rendues nécessaires pour l'ex-
tension des surfaces de culture. On peut estimer à environ 600
à 700, le nombre d'employés (essentiellement temporaires)
qu'il faudra embaucher en plus, pour absorber les nouvelles
capacités de production.

VI.3- Impact sur la santé à l'échelle de la zone sucrière.

A N'kayi, la SARIS Congo a mis en place, un dispositif de santé
pour son personnel. Celui-ci est aussi accessible à la popula-
tion locale. En plus des consultations courantes, le dispositif
assure également des consultations radiologiques et les ana-
lyses médicales. Le personnel est composé de 32 employés (26
soignants et 6 non soignants). Ce dispositif de santé est instal-
lé dans un centre principal, basé à N° Kayi dans un bâtiment
de 27 pièces et un bâtiment secondaire à Moutela. Sur la base
des chiffres de l'année 2006, avec un nombre moyen de 120
consultations par jour et un fonctionnement de 7 jours par
semaine, le nombre des consultations avoisine les 44 000 con-
sultations par an.

bénéficiaires de la filièr

tion à moindre coût, peut se traduire à court terme, par une
baisse où un abandon des prestations médicales financées par
la profession.

La baisse générale des marges

gngement Aa ln

VI.4- Impact de la reforme sur l'approvisionnement en eau
potable de la zone sucrière

Depuis 1967, date de création de la sucrerie de Moutela, les
effluents industriels sont déversés dans ie fleuve Niari. Face à
cette situation, la sucrerie compte mettre en place un système
de décantation et a commencé les pourparlers avec les villages

avoisinants, pour réaliser une vingtaine de forages au bénéfice

des populations.

VI.5- Impact sur l'occupation des sols et l'environnement

On estime qu'aujourd'hui, seules 2% des terres arables du
Congo sont cultivées. La mise en valeur des superlicies crois
santes est l'un des objectifs du gouvernement en matière de
développement agricole. Dans ce sens, l'augmentation des
superficies de canne entre dans le cadre de la politique agri
cole du pays

A noter que la culture de canne ne présente pas de risque en
terme d'érosion de sols, puisque la couverture du sol est
proche de 100%.

VII- Stratégie nationale de la filière sucre au Congo
Introduction

La perte du marché européen, prévisible à court terme, se
traduit au niveau de la filière sucre congolaise, par une baisse
du chiffre d'affaires et des pertes financières. La filière bascule
d'une situation financière excédentaire vers une situation
déficitaire. Le manque à gagner ne peut pas être répercuté sur
le marché local parce que l'augmentation de prix sur ce
marché favorisera l'entrée encore plus massive du sucre de
contrebande.

Pour éviter 1 a faillite de l'industrie sucrière, l Etat se propose
de mettre en place une stratégie nationale sucrière qui s'arti-
cule autour de 4 axes majeurs d'intervention :

- Axe 1. Le désenclavement (axe transversal):

- Axe 2. Le renforcement de la compétitivité de l'industrie
sucrière :

- Axe 3. Le renforcement de l'intégration régionale :

- Axe 4. La diversification du tissu économique de la région
sucrière.

VIL.1- Désenclavement

Le problème d'enclavement se traduit, d'une part, par de très
fortes perturbations en matière d'acheminent du sucre vers les
zones de consommation nationale et les marchés d'exporta-
tions, et d'autre part, par des blocages et des retards d'appro-
visionnement de la zone sucrière en intrants.

Le chemin de fer national est défectueux et ne permet pas un
écoulement normal de la production vers les centres de con-
sommation, notamment, Pointe-Noire et Brazzaville. Dans
l'autre sens, l'acheminement des intrants pose également des
problèmes quasi insolubles et particulièrement pénalisants,
quand il s'agit des intrants pour la culture et dont l'application
au champ est déterminée par le stade du développement du
peuplement végétal.

Le désenclavement, est la condition préalable commune
aux trois autres axes, et en ce sens,il constitue l'épine
dorsale de la stratégie nationale de la filière sucre.

Constat en 5 jours (pour toucher la réalité du terrain)

Entre le 12 février et 19 février 2007, la mission était sur le ter-

iaui das ia AOHE SUCHICIE UE INRAYI, ELE a CONISCALE CE QUI Suit

1- Une grue achetée par la SARIS était bloquée à Pointe
Noire, alors que, le technicien venu d'Europe pour la mise
en service se trouvait sur le site de production et attendait
depuis une semaine l'arrivée de la grue. Le technicien était
rappelé par ponsa-
ble du pare matériel n
sans * l'expertise ei la formation des grutiers locaux. Or
l'usine avait un besoin pressant de la grue pour réaliser les
travaux d'intercampasne

a maison mère situé en Europe. Le r
pouvait mettre en marche la grue

ee

2- Compte tenu des dysionetior

SARIS avait dépêché 6 camions a Point e
minement des engrais. Les six ami s
depuis 6 jours à mi-chemin. suit e

ment de plusieurs autres camions m

3- En l'absence de train, une livraison (avec paiement immé-
diat) de 1 400 tonnes de sucres pour Brazzavilie était blo-
quée au magasin.

Ces trois situations observées en 5 jours sur le site, donnent
une idée de la situation d'asphyxie dans laquelle se trouve l'in-
dustrie sucrière congolaise.

La gestion de ces perturbations deviendra de plus en plus
difficile, voire impossible, duns un contexte où l'entre-

prise sera affaiblie financièrement du fait de La perte du
marché européen. Et aussi parce que des ressources
Jinancières importantes doivent être consacrées à la
restructuration.

VIL.2- Renforcement de la compétitivité du secteur sucre

Cet axe d'intervention constitue le coeur de la stratégie
nationale dans le secteur du sucre. L'objectif recherché est la
baisse progressive des coûts de production du suere congolais,
de sorte qu'il devienne plus compétitif

Ainsi à moyen terme, la baisse des prix de revient du sucre
permettra à l'industrie sucrière congolaise d'augmenter ses
marges nettes tant, sur le marché intérieur que sur le marché
de la CEMAC, dont 50% du déficit a été comblé en 2006 par le
Congo, et de résorber l'impact financier de la perte des quotas
européens.

La survie de l'entreprise et de la région environnante
passe par une amélioration de la compétitivité, augmen-
tation des surfaces de cultures, rationalisation et
modernisation des installations.

VII.2.1- Baisse des coûts de revient par augmentation de la
production

Pour augmenter la compétitivité de la filière et réduire les coûts
de production du sucre, une augmentation de l'ordre de 20
000 tonnes est jugée nécessaire. Ce qui suppose une extension
des cultures, un renforcement du parc matériel et de l'usine.

Extension des surfaces cultivées

Pour produire 20 000 tonnes de sucre en plus, il faut étendre
les surfaces cultivées, Cette angmentation qui équivaut à 30%.
correspond à l'emblavement de 3 000 hectares supplémen

taires de cannes. Pour être en ligne avec l'ajustement et la
modernisation de l'usine qui doit traiter la canne en aval,
l'augmentation des surfaces pourrait se faire au rythme de 500
à 700 ha/an..

A noter que l'extension des surfaces est l'étape la plus simple,
puisque la mieux maïtri Les étapes suivantes, notamment,
la transformation et la commercialisation sont plus délicates.
D'où la nécessité d'une démarche progressive avec consolida
tion des positions acquises à chaque étape

Renforcement du nare matériel
L'usine produit actuellement, environ 400 tonnes du sucre par
jour, L'augmentation de sa capacité journalière, de 150 à 200
louues /jour, correspond à la récolte ct au transport journalier
de 2 000 tonnes de cannes en plus. D'où l'impact sur le parc
matériel qui nécessitera d'être renforcé.

Autrement dit, l'augmentation de la production en sucre
nécessite le renforcement du parc matériel. puisqu'il faut
transporter 180 000 tonnes de cannes à sucre des champs
vers l'usine.

Augmentation de la capacité de l'usine

itteindre l'objectif de 85 000

90 000 tonnes/an
une capacité journaliére de 600 tonnes pendant
on 145 à 150 jours, ou celle de 550 tonnes/jour pendant
jours. Deux possibilités existent pour augmenter la pro
duction du sucre

vec sucre

env

Soit on traite plus de canne par jour, ce qui nécessite d'aug
menter la capacité productive de l'usine :

Soit on rallonge la campagne agricole, et au lieu de faire tour
ner l'usine 150 jours on passe à une campagne agricole de 160
jours. Cette dernière possibilité, qui semble la moins coûteuse
est malheureusement Hmitée, puisqu' au-delà de 160 jours un
bascule dans la saison des pluies. La coupe et le transport
deviennent très dilticiles. 11 faut done trouver un compromis
juste, entre l'augmentation de la capacité de l'usine et le ral
longement de la campagne agricole.

Théoriquement pour annuler l'effet financier de la perte des
quotas européens :

- il faudra vendre 7000 tonnes de sucre en plus sur le
marché intérieur, aux prix plafonds.

Pour engager la filière sucre dans une politique de développe-
ment durable et en augmenter la compétitivité

- il faudra ajuster au mieux les 3 unités (champs- transport-
usine) du complexe sucrier entre elles, pour aboutir aux
meilleurs coûts de revient ; l'objectif de production à moyen
terme peut être fixé entre 85 000 et 90 000 tonnes/an (con-
tre 65 000 actuellement)

Modernisation de l'usine
L'effet premier de la modernisation de l'usine sera la diminu-
tion du nombre de jours de panne, ceci augmentera d'autant

lc nombre de jours ettectils de la campagne agricole, pendant
la bonne période climatologique.

FL Augmentation de La capacité de prodtin du sucré en faction de La capacité journalière de ritement et de ongurr de

(7, CS

RD ————

1.2.2-Baisse des coûts de revient par la concentration
industrielle

iistoriquement. il existait deux usines dans la loc le
N' Kayi. L'actuelle usine est située à Mc la, kn
de N'kayi, où sont implantées, l'agglomérerie et une partie des
hangars de stockage du sucre. L'assemblage de
scus unités à Moutéla permettra de faire des économies sur les
postes, carburant, électricité, gardiennage et sur le coût d'en
tretien des engins qui auront à parcourir moins de distance

iviron

outes ces

VII.2.8- Diminution des coûts de transport

L'amélioration de la capacité d'écoulement du sucre vers les
zones de consommation, ainsi que celle des conditions d'ap
provistonnement de l'industrie sucrière en intrants, sont deux
conditions vitales pour la pérennilé du secteur sucre congo
lais. D'autant plus que rien ne laisse présager la réhabilitation
effective du CFCO dans les 2 à 3 ans à venir.

L'acquisition d'une locomotive, par l'industrie sucrière, perme
ttra l'évacuation régulière du sucre et l'approvisionnent de la
zone de production en intrants, dans des délais compatibles
avec le calendrier des travaux agricoles. Cela permettra égale-
ment, de diversifier les méthodes de lutte contre l'importation
frauduleuse du sucre, en saturant le marché national.
Actuellement la seule arme des sucriers congolais, consiste à
“casser les prix sur les segments de marché attaqués régulié-

rement par le sucre de contrebande

VIl.2.4- Augmentation des revenus de la filière par la diver-
sification

Le développement d'autres productions rémunératrices el la
meilleure valorisation des sous produits de la canne peuvent
accroitre les revenus de la filière.

VIL.2.5- Baisse des coûts de revient en pariant sur le long
terme

Les mesures énoncées ci dessous entrent dans une politique
de maîtrise des coûts de facteurs de production à long terme.

Amélioration de la connaissance morpho- pédologique du
périmètre cultivée

Ce volet doit permettre d'avoir une connaissance plus fine du
milieu physique et par conséquent de mieux ajuster les
amendements aux besoins. Ceci doit permettre à terme, de
faire des économies sur le coût des intrants.

Renforcement de la recherche agronomique appliquée et
du dispositif expérimental

L'objectif est d'augmenter la puissance statistique du disposi
tif de recherche, pour diminuer les délais d'adoption pour le
matériel végétal. La combinaison de ce volet avec une meilleure
connaissance du milieu physique, permettra à terme d'identi
fier des combinaisons « variété x fumure x sol » plus perfor
mantes et moins coûteuses.

Renforcement des capacités humaines

L'objectif de ce volet de formation est de contribuer à l'améli
ration des compétences des agents de l'industrie sucrière

Les catégories professionnelles qui sont visées par le pro
gramme de formation sont :

les techniciens de l'industrie, tant au niveau du parc maté
riel qu'au niveau de l'usine et de sa dépendance, à savoir.
l'agglomérerie qui devra être en mesure Ge produire un
sucre en morceaux de qualité irréprochable

les agents agricoles pour une meilleure maitrise des tech
niques de production,

les cadres commerciaux pour permettre une meilleure valo-
risation du sucre congolais sur les marchés extérieurs et

loc
enfin les gestionnaires et cadres dirigeants pour ren
lorcer les capacités de management au niveau de la filière
Les composantes de cet axe, relatif au renforcement de la com

pétitivité de la filière sucre sont les principaux éléments sur
lesquels repose le plan de restructuration industrielle

VIL.3- Renforcement de l'intégration régionale

L'objectif de cet axe est l'élargissement de la taille du marché

régional pour le sucre congolais.

VIL.3.1- Renforcement de l'Organisation Commune du
Marché du Sucre de la CEMAC

Les Etats membres de la CEMAC ont initié la mise en place
d'une première politique industrielle avec la création de
l'Organisation commune du marché du sucre qui vise à assu
rer, l'autosuffisance, améliorer la productivité du secteur, con
tribuer à la lutte contre la fraude et la contrebande. L'ensemble
de ces mesures devra garantir un cadre stable au dévelop
pement du secteur, en préservant la zone de variations bru
tales de prix. Des étapes importantes ont déjà été franchies

2001 : GPS a déposé le projet d'OCM sucre auprès du secré-
{ariat exécutif de la CEMAC

2003 : Création d'un cadre de coopération technique entre le
GPS et le secrétariat exécutif de la CEMAC :

2003 : Dépôt à la CEMAC d'un projet de texte réactualisé :
2003 : Organisation d'un atelier sur le sujet à Brazzaville :

2005 : Le conseil des ministres de l'UEAC donne mandat au
secrétariat exécutif de la CEMAC de convoquer une com-
mission d'expert (DG des douanes et du commerce) :

2005 : Le conseil d'expert recommande aux ministres de
J'UEAC de créer une organisation commune du marché de
sucre en zone CEMAC, pour le suivi des marchés ainsi que
la gestion des excédents et des déficits sucriers ;

2006 : adoption par le conseil des ministres de l'UEAC, du
règlement portant création de l'organisation commune du
marché de sucre en CEMAC qui comprend notamment

- un secrétariat permanant assuré par le GPS

- un comité de coordination et de suivi des politiques sucriè-
res (CCSPS) présidé par le secrétaire exécutif de la CEMAC
et composé de deux représentants par société sucrière et de
deux représentants du GPS,

2006 : adoption du règlement intérieur fixant les modalités de
fonctionnement du comité de coordination et de suivi des
politiques sucrières.

La dernière étape qui est en cours, porte sur l'examen des
mécanismes de régulation du marché commun du sucre en
zone CEMAC. Le projet de texte a été soumis au comité «
nomenclature + de la CEMAC constitué de fonctionnaires des
douanes, des impôts, du budget et de la comptabilité publique
de chacun des Etats membres. Les premières mesures con
crètes devraient se mettre en place en début 2908

sucre au sein de la CEMAC, peut au-delà de la filière
sucre, jouer un rôle structurant sur l'ensemble du marché

commun régional.

VIL.3.2- Les perspectives de la CEMAC pour le sucre congo-
lais
La taille du marché de la CEMAC est actuellement de 300 000

tonnes et, à l'horizon 2030 elle sera de 600 000 tonnes mini-
mum.

22
mars 2008

L ation des ventes du sucre congolais st
de li CEMAC est une nécessité vitale
lie sucrière congolaise, La zone C
années 2000, 1 /3 de la production congolaise en
Pour l'année 2006, le Congo a amélioré nettement son Lau k
pénétration sur ce marché, et a vendu la moitié de sa p
tion, soit 32 000 tonnes, dans cet espace. L'on peut affirmer
que grâce à ce marché sous régional, la filière sucre congolaise
a l'opportunité de conserver une configuration industrielle
minimale égale à celle d'aujourd'hui, autrement dit
de production et sans perte d'emplois. Dans :e cas où
àcete € n'était pas consolidé et garanti, la filiere
devra réduire de 2/3 la production nationale et de mettre au
chômage 2/3 de ses employés de la filière

absorbe is les

duc

sans

VIL.3.3- Les Accords de Partenariat Economique (APE)

L'Accord de Cotonou adopté en 2000, prévoit une modification
importante des relations commerciales entre l'Union
Européenne et les pays ACP (Afrique, Caraïbe, Pacifique). Il
s'agit en effet de mettre en place des zones de libre-échange
entre l'UE et des régions ACP.

Les APE ont pour finalité le renforcement des intégrations
régionales, afin de contribuer au développement durable des
pays ACP. La république du Congo est partie prenante dans
l'APE qui liera commercialement, la zone CEMAC. élargi
récemment à la RDC et le STP, et l'Union européenne

Les négociations avec l'Union Européenne, pour la mise en
place des APE, ont débuté en 2002. Le déroulement de ce
processus peut être divisé en trois phases :

Phase 1 : Phase dite « tous ACP » qui s'est déroulée de sep-
tembre 2002 au septembre 2003

Phase 2 : Négociation entre l'UE et les régions, qui s'est
déroulée du 04 octobre 2003 à nos jours. Les négociations
concernant les questions traitées pendant cette phase ne
sont pas terminées.

Phase 3 : Dans cette phase, la question de la définition des
conditions d'accès au marché sera notamment traitée. .

La signature des APE permettra à la filière sucre congolaise de
profiter des opportunités du marché européen à compter de
2015.

VIL.3.4- APE et sucre

Dans le cadre des APE, la CE propose d'ouvrir totalement son
marché aux importations des pays ACP, sans droits de douane
et sans quotas. Cette offre serait d'application dès l'entrée en
vigueur des accords pour tous les produits, à l'exception du
sucre et du riz Pour ces deux produits, l'introduction d'un
régime sans droits et sans quotas serait progressive au long
d'une période transitoire,

Cette offre inclut l'élimination des droits de douanes et des
quotas tarifaires, pour les produits non encore libéralisés par
les dispositions commerciales de l'accord de Cotonou. Il s'agit
en particulier des bananes, du boeuf et des autres viandes, des
produits laitiers, du blé et des autres céréales, ainsi que des
fruits et des légumes

VH.5.5- Dispuviivns Liaüsliuiiés pou 2e

2015)

Prernière phase : 1/1/2008 - 30/9/2009

Continuation du Protocole Sucre (avec prix garanti) jus-
qu'au 30/09/2009
- Amélioration substantielle de l'accès au marché pour les
PMA pour la campagne 2008-2009 grace à l'augmentation
du quota prévu par l'initiative “Tout Saulf l:s Armes:
- Accès initial au marché pour ies ACP non-PMA qui ne sont
pas parties au Protocole Sucre

ACP non-PMA p:

jonnel pour les irties

1 Frotocole Sucre.

Deuxième phase : 1/10/2009 - 30/09/2015

Accés libre pour le sucre ACP, sous réserve d'une clause

natique de sauvegarde liée aux quantités importées
Cette sauvegarde ne s'appliquerait qu'aux ACP non: PMA et
permettrait une augmentation substantielle des exporta-
tions.

- Jusqu'à septembre 2012, les importateurs de sucre ACP ne
pourront payer moins qu'un certain niveau de prix. Après
2012, un système d'information sur les prix, basé sur le
système actuel, assurerait la transparence du marché.

- Pour éviter le contournement du régime d'importation du
sucre, un nombre limité de produits agricoles transformés
à haute teneur en sucre serait soumis à un mécanisme de
surveillance renforcée.

A partir du 1/10/2015

- Le sucre ACP serait libre de droits et de quotas, sous réser
ve d'une clause de sauvegarde spéciale pour le sucre, Cette
clause de sauvegarde serait basée sur la clause de sauve
garde ordinaire des APE, avec les ajustements nécessaires
pour prendre en compte le caractère sensible du sucre.

Ce volet bénéficie déjà d'un appui financier de la commission
européenne, (FED 10, UGP APE) et pour ce qui est des acti-
vités à mener par le Congo. il s'agit de tenir les agendas exis-
tants.

VIL.4- Diversification de l'économie régionale

Le département de la Bouenza a constitué historiquement la
première région agricole du pays. Aujourd'hui la totalité des
fermes industrielles ont été abandonnées et le cheptel décimé.
Le complexe sucrier est la seule unite agro-industrielle de la
zone, à avoir survécu aux années de crises politico militaires.

Aussi, cet axe stratégique vise la diversification de la zone de
production sucrière, qui peut être raisonnée, au niveau de la
filière ou en dehors de celle ci. De même, les projets de diver-
sification peuvent être réalisés par la société sucrière ou par de
nouveaux opérateurs.

Les objectifs de la diversification sont :

- au sein de la filière, augmenter les revenus de l'industrie
sucrière ;

- dans la zone sucrière, diminuer la dépendance des popula.
tions au seul produit sucre.

La politique de diversification de la zone sucrière doit être
impérativement accompagnée, voire précédée, par le dé-
senclavement de la région.

Le désenclavement de la zone sucrière constitue certaine-
ment, de par lui-même, le principal moteur de la diversifi-
cation des activités économiques de cette zone.

La question relative à la diversification est traitée de manière
plus détaillée dans un dossier spécial en annexe 1 de ce do
cument

VILS- Mesures de soutien en iaveur des populations de ia
zone sucrière

Les sucriers développent des activités à caractère social dans
la zone de production. Compte tenu de l'importance des
investissements industriels que ceux ci devront effectuer. la
poursuite du financement de ces activités est directement
imenacée.

nortir le choc de la restructuration sur les populations
t

Pour ai
de la zone sucrière, il est souhaitable que les volets santé

geoise soit maintenus grace aux financements

VII.5.1- Maintien du service de santé

L'industrie ure | tonctionnement d'un
médical, qui dispense plus de 40 000 consultations médicales
par an. L'affafblissement financier de la filière sucre et les
dépenses provoquées par la restructuration à venir, hypothé
queront le maintien de ce centre, puisque l'entreprise devra
faire des économies à tous les niveaux, pour mener à bien sa
restructuration

sueriére af CITES

Afin de diminuer l'impact de la réforme sur l'accès aux ser
vices de santé des populations villageoises de la zone sucrière,
une partie des fonds allouée par la Commission européenne
pourrait être consacrée à appuyer ce centre.

Deux types d'appuis sont envisageables :

appui à l'équipement et réfection du centre. Le centre a été
partiellement détruit et totalement pillé lors de la guerre
civile de 1999. Actuellement ce centre est en phase de
rééquipement, réhabilitation et d'agrandissement. Une par
tie des dépenses peut être prise en charge.

le fonctionnement du Centre (médecine + pharmacie) est
supporté entièrement par l'industrie sucrière. Il est souhai-
table qu'une partie des dépenses de fonctionnement du
centre de santé soit prise en charge par l'Union européenne
pour une première période de 3 ans. Cela permettra de
conserver le niveau actuel des prestations médicales, et
d'orienter les efforts des sucriers vers la restructuration
industrielle.

VIL.5.2- Maintien du programme d'hydraulique villageoise

L'industrie sucrière , pour compenser les dégâts provoqués par
le déversement des eaux usées de l'usine dans la rivière Niari,
s'est engagée à mettre en place un programme d'approvision
nement en eau potable des populations villageoises. À moyen
terme, pour les 2 ans à venir, ce programme comporte la cons-
truction de vingt forages villageois. Pour les raisons déjà invo-
quées, la prise en charge sur fonds européen de ce programme
pour les trois années à venir est souhaitable.

VIII- PLAN DE RESTRUCTURATION INDUSTRIELLE -
COUT ET FINANCEMENT

VIIL.1- Coût prévisionnel

Pour améliorer la compétitivité de la filière sucre congolaise,
un plan de restructuration sur 10 ans, a été élaboré.
L'objectif de ce plan est la diminution des coûts de produc-
tion, ce qui nécessite une augmentation de la production de
l'ordre de 30% pour optimiser la rentabilité du complexe
sucrier. L'on peut estimer à 10% les gains de rentabilité, amor
tissements inclus, et de 20 à 25% hors amortissements, avec
une production sucrière qui passerait de 65 000 à environ
90 000 tonnes par an.

La mise en oeuvre de ce plan nécessite des investissements.
agroindustriels estimés à 47 milliards de Fcfa dont

environ 28 milliards pour la modernisation et remise en
état de l'outil de production :
19 milliards

environ pour augmenter la nrndnatinn A

sucre de 30%.

Ce montant de 19 milliards, considéré comme coût supplé-
mentaire pour augmenter la production de 30% et améliorer la
compétitivité, se repartit approximativement comme suit, sur
ies volets suivants

estiné à 3.5 milliards de Fcla
estimé à 2 milliards de

Extension des cultures
tenforcement du parc matériel :
Fcfa.

estimé environ 9 milliards de Fefa
estimé à 4,5 milliards de Fcta

ke nent usine

ncertration industrielle

VIIL.2- Proposition du schéma de financement ponr la mise
en oeuvre de la restructuration du secteur sucre

Trois sources potentielles de financements sont identifiées à ce
jour. Il s'agit de, l'Etat congolais, de la profession et de la com
mission européenne

VIT1.2.1- Les fonds de l'Etat congolais

La contribution de l'état congolais pourrait se situer à hauteur
de 10% du coût du plan de restructuration, soit environ 4,7
milliards de Fcfa

Une subvention initiale de 3,5 milliards de Fcfa, en faveur du
secteur sucre avait été annoncé, en 2006, pour la période 2007

2010. Il est souhaitable que cette annonce soit confirmée et
ce montant utilisé dans le cadre des investissements indus-
triels, à savoir :

- l'acquisition d'une locomotive :
l'acquisition d'une agglomérerie :
- la construction de nouveaux hangars de stockage.

VIII.2.2- Les fonds des opérateurs privés du secteur sucre

Les fonds de l'entreprise SARIS CONGO et le groupe SOMDI-
AA, pourront être naturellement consacrés aux investisse-
ments industriels, sur les volets d'extension des surfaces, le
renforcement des capacités de transport et le la capacité pro-
ductive de l'usine.

A noter que la SOMDIAA pourrait également contribuer à hau-
teur de 10% du coût de la restructuration. Quant à la SARIS
CONGO, son apport pourrait provenir des fonds propres et des
emprunts.

VI.2.3- Les fonds UE
- Budget / mesures d'accompagnement

Le montant annoncé pour la période 20072010 est d'environ 4
milliards de Fefa. Ces montants pourront être orientés vers les
secteurs directement menacés, à savoir, les investissements
sociaux (santé et eau) , environnementaux (gestion fumée et
des eaux usées ), programme qualité et les volets recherche-
développement et formation.

- Les fonds européens sous déforme de prêts bonifiés
(BED

sources pourraient être consacrées aux investisse
ments industriels.

- Autres instruments financiers (tel que FED)

Le gouvernement pourrait entreprendre les démarches, auprès
de la Commission européenne, en vue de la mobilisation de
fonds complémentaires, au profit des zones dépendantes du
sucre.

Compte tenu de la multiplicité des sources de financement, les
synergies sont à rechercher aux différents niveaux, à travers

IX- LES MESURES D'ACOMPAGNEMENT EN FAVEU!
DU SECTEUR SUCRE AU CONGO

IX .1- Synthèse des atouts et contraintes de la filière sucre
au Congo

Sur la base des éléments d'analyse précédents, nous résumons
dans le tableau ci-dessous les points fonts et les contraintes du
secteur sucre au Congo.

Fosibilié d'expo marché
uropéen avec um accés libre, sans droits dé
CouEnC LE lis QUOLES À CORP de AIS,

aprés a pate d'AE entre l'Aftig

Centrale et l'Union européenne

Absenc: de dispersion industrielle sur le plan |
séraghique (un seul complexe sucner, avec

On constate que la filière sucre congolaise rassemble un
ensemble d'atouts importants, qui plaide en faveur de son
maintien.

IX.2- La politique nationale du secteur sucre au Congo

L'objectif de la politique nationale de l'Etat congolais est le
maintien de la filière sucre. Le maintien de ce secteur néces-
Site l'amélioration de sa compétitivité économique, donc des
gains de productivité pour baisser les coûts de revient. Pour
obtenir, les gains de productivité escomptées, la restructura-
tion de la filière sucre est jugée nécessaire. Cette restructura-
tion devra permettre :

- l'augmentation de l'ordre de 30% de la capacité productive
pour, optimiser l'utilisation de l'outil de production :
- la modernisation de l'outil de production.

Le coût de ce plan de restructuration, dont la mise en oeuvre
est prévue, sur une période de 10 ans, est estimé à 47 milliards
de Fcfa. Les sources de financement, identifiées à ce jour, sont
principalement la profession, l'Union européenne et l'Etat con-
golais. Parallèlement à ce plan de restructuration de l'industrie
sucrière. l'Etat doit mener :

- une politique de désenclavement de la zone de production ;

- Continuer les négociations pour la mise en oeuvre effective
du marché commun du sucre de la CEMAC :
poursuivre ses efforts, en vue de la signature d'Accords de
Partenariat Economique entre la zone d'Afrique centrale
(élargie récemment à la RDC et Sao Tomé et Principe), et
l'Union européenne ;

- une politique de lutte contre la fraude pour diminuer le
volume des importations du sucre de contrebande de moi-
tié en 3 ans

IX.8- Quelles mesures d'accompagnement en faveur de la
filière sucre au Congo ?

Les mesures d'accompagnement en faveur de 1
peuvent être divisées en trois grandes catégories qui sont

fière sucre

L'amélioration de la, compétitivit

du secteur S

Les mesures relatives à l'amélioration de la compétitivité de la
filière sucre, sont étroitement liées au renforcement de la
capacité de production et à la modernisation de l'industrie
sucrière. Elles constituent le coeur du plan de restructuration
précédemment cité. Ces mesure pourraient concerner

extension des surfaces cultivées
- le renforcement des capacités de transport des récoltes des
champs à l'usine

ientation de la capacité journalière de la productior
ACTE

concentration industrielle

rrcement de la recherche agronomique sur la cann

l'amélioration de la connaissance du milieu sur le plan
t0-morpho-pédologique

le renforcement de la politique de formation des agents de
la filière :

Pour inscrire le processus de la restructuration de la filière
sucre congolaise dans une politique de développement
durable, il est nécessaire de s'assurer que son fonctionnement
tient compte des normes environnementales et sociales. Les
mesures d'accompagnement dans ce domaine pourraient con
cerner

l'amélioration de la gestion des eaux usées :
l'amélioration de la gestion de la fimée :
le maintien du service de santé mise en place par la filière ;
- le maintien du programme d'hydraulique en faveur des popu
lations.

La diversification des systèmes de production dans la zone
sucrière

Les objectifs de la diversification sont : (i) diminuer le risque de
chocs conjoncturels, du fait de la dépendance des populations
de la zone de N'Kayi, à la seule production du sucre : (ii) diver
sifier les sources de revenus des populations de la zone
sucrière, Les mesures d'accompagnement en matière de diver
sification pourraient concerner :

- l'appui à la diversification des productions au sein de la
filière sucre :

- l'appui à la diversification des systèmes de productiond
régionales :

- l'appui à la formation des petites et movennes entreprises
locales :
la promotion du tissu économique local par des appuis à la
création de petites entreprises de proximité

- l'appui à la réalisation des études de faisabilité pour
la relance des activités agro-industrielles dans la zone
sucrière.

Comme il a été longuement souligné dans le document, le
moteur de la diversification pour la redynamisation du tissu
économique régional, est la réhabilitation de la compagnie fer
roviaire et du système routier.

1X.4- Mise en oeuvre des mesures d'accompagnement
Il convient de rappeler que :

- la mise en oeuvre des mesures d'accompagnement prévues
sur financement européen couvre une période de 8 ans :
cette période de 8 ans est divisée en deux phases de dur
approximativement égale:
le démarrage de la première phase est prévu en 2007.

ient (MA) à apphcätion iuueuuare

Les mesures d'accompagnement qui peuvent être mises en
œuvre dès l'année 2007 sont les suivantes

MAI- Le renforcement de la politique de formation des
agents de la filière sucre.

1.1 - élaboration d'un programme de formation pluriannuelle
12 - élaboration du budget correspondant :
1.3 - démarrage du programme de formation

fe

MA2- Le re
canne à sucre

rcement de ia recherche agronomique sur la

2.1 - élaboration d'un unme de recherche sur la canne
\ sucre

définition du budyet correspondant :

élaboration d'un protocole d'accord entre la Saris et le
ntre de Recherche Agronomique de Loudia (CRAL)

mise en place des premières opérations de recherche

MA3- L'amélioration de la connaissance du milieu sur le
plan carto-morpho -pédologique

3.1 - définition précise des besoins :

3.2 - identification des opérateurs pour la réalisation des étu
des et travaux:

mobilisation de l'opérateur et début des travaux sur le

périmètre sucrier.

MA4- L'amélioration de la gestion des eaux usées

4.1 - élaboration du cahier des charges et du budget estimatif :
2 - identification de l'opérateur :
4.3- démarrage du (ou des) chantier(s).

MA 5- L'amélioration de la gestion de la fumée de l'usine

imatif :

5.1 - élaboration du cahier des charges et du budget es
.2 - identification de l'opérateur ;
5.3- démarrage du chantier.

MA 6 - Le maintien du service de santé mise en place par
la filière

6.1- identification des bes
respondant

6.2- élaboration du budget estimatif pour l'activité ;

6.3- élaboration et signature d'un protocole d'accord avec la

as précis et des appuis cor-

6.4- démarrage de l'activité

MA 7- Le maintien du programme d'hydraulique en faveur
des populations

7.1 - identification des sites d'intervention :

7.2 - élaboration du cahier des charges et du budget estimatif:

7.3 - identification de l'opérateur (appel d'offre, sélection,
marché] ;

7.4 - démarrage des chantiers.

MA 8 - l'appui à la diversification des productions au sein
de la filière sucre

8.1 - élaboration des fiches techniques des projets (méthedo
logie, chronogramme) :

8.2 - définition des budgets estimatifs ;

8.3 - définition des modalités de mise en oeuvre :

8.4 - démarrage des activités.

MA 9 - l'appui à la diversification des systèmes de produc-
tion régionales

9.1 - rédaction des termes de
potentialités régionales
identification du contractant :

à - exéention de l'étrde

références pour létude des

9.

9

3.4 - application des recommandations de l'étude :

9.4 - la réalisation des études de faisabilité spécifiques pour
la relance des activités agro-industrielles de la zone.

MA 10 - l'appui à la formation des promoteurs des petites
et moyennes entreprises locales

10.1 - identification des groupes cibles :
102 - définition des besoins et des potentialités ;
10.3 - proposition d'une méthodologie d'approche :

et appui poux la création d

MA 11 - la promotion
ses de proximité
1 - identification des groupes cibles :
1.2 - définition des besoins et des potentialités
1.3- proposition d'une méthodologie d'approche
1.4 - identification et/ou la mise en place d'une

d'appui.

tructure

8.2.5- Modalités de mise en oeuvre des mesures d'accom-
pagnement

Afin d'appuyer le démarrage et la mise en oeuvre des mesures
d'accompagnement dans les délais prévus, il est souhaitable
de mobiliser une assistance technique internationale pour les
trois premières années de la période de huit ans, couverte par
l'ensemble des mesures d'accompagnement.

MA 12 - la mobilisation d'une assistance techniques inter-
nationale pour l'appui à la filière sucre au Congo

12.1 - rédaction des termes de références :
12.2 - appel à candidature :

12.3 - identification du contractant :
ature du marché :

ution du marché

L'assistance technique ainsi mobilisée, pourrait être placée, au
sein d'un projet d'appui, avec une structure légère et opéra-
tionnelle. Les objectifs immédiats de ce projet seraient, la pla-
nification des mesures d'accompagnement sur le moyen et
long terme, le lancement des études complémentaires jugées
nécessaires et la mise en oeuvre de la première batterie de
mesures en 2007 et 2008.

Mesures d'accompagnement applicables sur le moyen et le
long terme

Il s'agit des mesures
- dont le démarrage est difficilement ou non envisageables

dès l'année 2007, du fait des délais nécessaires entre la
prise des décisions et le démarrage des chantiers ;

- qui n'entrent pas dans l'enveloppe budgétaire de l'Union
européenne (comme le désenclavement).

D'une manière générale, une partie des efforts pendant l'année
2007 et 2008 doivent être consacrés à la planification opéra-

tionnelle des mesures d'accompagnement à mettre en oeuvre
sur le moyen et long terme.

ANNEXES

ANNEXE I
DOSSIER SPECIAL
DIVERSIFICATION DE LA FILIERE

ET DU TISSU ECONOMIQUE DE LA REGION SUCRIERE

La diversification du tissu économique régional

Aujourd'hui, la majorité des 70 000 habitants de la région de
N'Kay: vit directement ou indirectement des retombées de la
production sucrière, Cette situation de dépendance vis à vis
d'un seul produit expose ces populations aux chocs conjonc

turels, comme celui vécu avec la réforme du marché de sucre
en Europe, qui touche un segment de 20% du marché sucrier

=
golais. Il va sans dire > chocs sur des
rges di marché conséquences plus s

qu'en cas de cessation d lans le secteur, on se retrou
rait face à une régicn totalement sinistrée

L'objectif de la stratégie nationale sucrière est le maintien et le

renforcement de la filière sucre. Par conséquent, les efforts fi-

nanciers devront € s en priorité au sauvetage de la
filière et non ion, comme dans les pays où
suite à la fermeture des sucreries il faut trouver des solutions
pour les populations sinistrées.

Toutelois, deux types d'actions de diversification, en relation
directe avec l'industrie sucrière ou avec la zone de production
sucrière sont envisageables.

des actions au sein de la filière qui vise à augmenter les
revenus des sucriers,

- des actions de diversification dans la zone sucrière, pour
diminuer la dépendance des populations de la région de
N'Kayi au seul produit sucre en diversifiant les sources de
revenus.

OPTION 1

ACTION DE DIVERSIFICATION
AU SEIN DE LA FILIERE SUCRE

Production du biocarburant

La mise en place d'un projet expérimental pilote, pour la pro-
duction de biocarburant peut être envisagée. Le biocarburant
ainsi produit, pourrait être utilisé, dans un premier temps sur
le site, par le parc roulant de l'industrie sucrière.

Le passage à la production industrielle de bivcarburant, ne
serait envisagé qu'après la réussite du projet pilote et la
réalisation d'une étude de faisabilité pour l'exploration des dif-
férentes méthodes de production de biocarburant. Il faut noter
que la canne à sucre n'est pas la seule source possible de pro-
duction de biocarburant

Valorisation de la mélasse

En l'absence de distillerie pour la production d'alcool de
bouche et médical, la mélasse est utilisée pour fertiliser les
champs de canne.

Historiquement une distillerie a existé à N'kayi. La réactivation
de cette activité est une opportunité qui permettrait la valori-
sation de la mélasse,

Deux possibilités pour la mise en place de ce type d'activité
existent

La première est de greffer une distillerie en aval de l'indus
trie sucrière. L'enclavement actuel de la région, inhibe les
velléités des sucriers de se lancer dans la production d'al
cool ;

La deuxiéme possibilité consiste à ce que plusieurs petits

opérateurs privés s'installent dans la zone sucriére, pour
créer des distilleries de tailles plus modestes. Cette solution
est préférable puisqu'il y aurait alors, diversification en ter

mes de production maïs aussi d'opérateurs
D'autres possibilités d'utilisation de la mélasse concernent la
production de la levure boulangère et surtout de la levure four-
ragère, en vue de fabrication d'aliments de bétail.

Valorisation de la bagasse

comme aliment de bétail :
ergie, éventuellement, pour

a bagasse peut être utilis:
avdroiyse et comme sourc2 d

ménages.

pré

mmätion animale

La production d'aliments pour la co:
(volaille, porcin et ovin)

La zone était historiquement productrice d'aliments pour la
nuirition animale : la reprise cette activité. est également une
possibilité de valorisation

Valorisation des eaux usées par la production agricole ou
forestière

La création des bananeraies villageoises, en utilisant les eaux
usées de l'industrie sucrière riches en calcium et phosphate et
la création de massifs forestiers villageois, avec des arbres à
croissance rapide sont deux exemples qui pourraient permet
tre de diversifier les systèmes de cultures de la zone.

Les objectifs de tels projets sont de diminuer la pollution du
fleuve Niari, en détournant les eaux usées vers des plantations
villageoises et approvisionner les villes de N'Kayi, Dolisie,
Pointe Noire et Brazzaville en produits vivriers. Quant au bois,
il peut être utilisé comme bois d'oeuvre, les chutes et rameaux
secondaires pouvant être utilisés pour la production de char-
bon.

Sur le plan socio économique, de telles productions permet-
tent la diversification des sources de revenus dans la zone
sucrière, l'augmentation des revenus des populations villa-
geoises. la diminution de la dépendance des populations de la
région vis à vis de la production sucrière, l'amélioration de la
sécurité alimentaire à l'échelle régionale et nationale, la dimi-
nution des importations des produits alimentaires et le ren
forcement des complémentarités entre les agroindustriels et
les exploitations agricoles traditionnelles.

Sur le plan environnemental, ils permettent la résorption et
la valorisation des eaux usées d'origine industrielle, la diminu-
tion de la pollution du flenve Niari et la lutte contre l'effet de
serre, par l'augmentation de la surface foliaire absorbante du
COZ2 et par accroissement du taux de fixation du carbone dans
la zone du périmètre sucrier. Parallèlement, la déforestation
pour la production de charbon de bois pourrait être diminuée.

Valorisation des superficies en jachères du périmètre sucrier

Même après l'extension des surfaces, près de 10 000 hectares
du périmètre sucrier seront en jachère. Cette superficie pour-
rait être mise en valeur avec de nouvelles productions agri-
coles. Le maïs pourrait fournir les brasseries pour la fabrica-
tion de bière, et le soja pourrait servir pour la production
d'huile, (sous réserve de remise en marche de l'huilerie de
Nkayi) et de tourteaux comme aliment de volaille et de bétail.

Production de la pâte à papier

Cette option nécessite une étude de faisabilité qui doit dans un
premier temps évaluer les quantités minimales de bagasses
saires pour assurer la rentabilité d'une petite unité

OPTION 2

ACTION DE DIVERSIFICATION DANS LES ZONES
DEPENDANTES DE LA PRODUCTION SUCRIERE

La reprise de la production d'huile

La zone de N'Kayi était traditionnellement productrice d'huile
d'arachides, comme en témoigne la présence d'une huilerie
dans la région depuis des années 60. Cette huilerie est
actuellement en arrêt. On peut envisager la remise en marche
l'entreprise pour la production de l'huile d'arachides ou de
soja

Renforceraent de l'Unité de Broyage de Calcaire de Madingou

Une Unité de Broyage de Calcaire (UBC) est installée dans la
zone sucrière à Madingou. Cette unité fonctionne depuis 1976

2

et a produit én moyenne 3 000 tonnes de calc
usage agricole 2002 et 2006. La
sine est de 10 000 tonnes/an, avec un
)0 tonnes. L'entreprise emploie actuellement 1
25 temporaires

nur apaci

€

Une réelle demande existe pour le calcaire brové à Brazzaville
et dans les autres régions du pays. Mais l'entreprise ne peut
pas évacuer son produit à cause des problèmes d'enclavement
et des coûts de transports. Si le fonctionnement du chemin de
fer assuré normalement, cette unité de broyage pourrait
commercialiser sa production dans le pays ct participer au
processus de diversitication régionale.

Actuellernent les clients de cette unité sont la filière
96% des ventes et des maraïchers et éleveurs : pour 4%. Le
désenclavement de la région permettra à cette unité d'aug-
menter ses ventes aux maraïichers et éleveurs des autres
régions du pays.

Parallèlement et sous réserve du désenclavement de la zone,
une diversification vers la production de chaux, après étude de
coûts des investissements, peut être envisagée.

La promotion de l'industrie de transformation des fruits
et de production de jus de fruits

La zone de N'Kayi est productrice de fruits, ce qui peut être
mise à profit pour la promotion des petites et moyennes indus
tries au sein de la filière fruits et légumes.

Transformation industrielle des tubercules de manioc

Le département de la Bouenza était traditionnellement produc-
trice de la farine de manioc. La relance de cette activité par la
production et transformation industrielles des tubercules de
manioc peut être envisagée, en vue de la fabrication de farine
composite, et exportation vers le marché européen.

La diversification des exploitations agricoles traditionnelles

La première étape pour élaborer un programme de diversifica-
tion des exploitations agricoles de la vallée de Niari devra être,
la réalisation d'un diagnostic des systèmes de production agri-
cole. Ce diagnostic est à réaliser à deux niveaux.

Au niveau des exploitations agricoles, le diagnostic doit permet-
tre d'établir la typologie structurelle et fonctionnelle des
exploitations agricoles familiales. Les résultats attendus à ce
niveau sont :

la description des systèmes de culture et des systèmes d'é-
levage et de leurs interactions
la description et analyse des stratégies paysannes et les rai-
sonnements économiques, à la base, des choix des chefs

d'exploitations.

Au niveau de la région, le diagnostic devra permettre d'estimer
les quantités des productions agricoles, de décrire leurs cir-
cuits de commercialisation et de hiérarchiser l'ensemble des
facteurs qui pourraient permettre l'intensification

La promotion et appuis aux PME/PMI locales

Dans le cadre des activités transversale

des anpnis multiformes peuvent être annartée

d'accompagnement.

anv petites à

moyennes entreprises locales el à leur promoteurs. Ceci dans
le souci de renforcement des capacités humaines et du tissu
économique de la région dépendante de la production sucrière.

Conclusion

L'objectif recherché sur le plan régional est de recréer, dans le
département de la Bouenza. un pôle de développement agro-
industriel qui à existé dans cette zone. jusque dans les années
1980.

2008

diversification
li Chemin de Fer
Fointe-Noire
de commu
oppe

ératif incontournable, pour réussi
tour au fonctionnement normal
€ Océan, la réhabilitation de la route reliant
razzaville et enfin, le renforcement
nication, notamment l'internet. indispensable
ment des petites et moyennes entreprises

des systemes
au d

MINISTERE DU TRAVAIL, DE L'EMPLOI
ET DE LA SECURITE SOCIALE

PENSION

Rectificatif n° 115 du 28 février 2008 de l'arrêté
n° 2504 du 24 mars 2004 portant concession de pension sur
la Caisse de retraite des fonctionnaires à Monsieur NDJA
(Samuel).

Le ministre du travail, de l'emploi
et de la sécurité sociale

AU LIEU DE :

Article 1 : Est concédée sur la Caisse de retraite des fonc-
tionnaires, la pension à M NDJA (Sarmuel)

N° du titre : 28.455 M
Nom et prénom : NDJA (Samuel), né le 22-8-1948 à Owando

Grade : colonel de 7€ échelon (+35)

Indice : 3100 + 30 points de la police = 3130, le 1-1-2004
Durée de services effectifs : 32 ans 3 mois 10 jours ex corps de
la police du 21-5-1971 au 18-1-1972, forces armées congo-
laises du 19-1-1972 au 30-12-2003

Bonification 3 ans 11 mois 20 jours

Pourcentage : 56 %

Rente : néant

Nature de la pension : ancienneté

Montant et date de mise en paiement : 280.448 frs/mois le
1-1-2004

Enfants à charge lors de la liquidation de pension : néant

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 25 % p/c du 1-1-2004, soit 70.112
frs/mois.

LIRE :

raite des fonctiannai

Est concédée sur la Caisse de re
pension à M NDJA (Samuel)

: 28.455 M
NDJA [Samue

N° du titre
Nom et prénom

Kousset

né le 22-8-1948 à Fort

Grade : colonel de 7° échelon (+35)
Indice : 3100 + 30 points de la police
Durée de services effectifs : 37 ans 2 mois 20 jou

130, le 1-1-2004
du 1-10-

1966 au 30-12-2003 : services civils du 1-10-1966 au 20-9-
1971 ex-corps de la police du 21-9-1971 au 18-1-1972, forces
armées congolai: du 19-1-1972 au 30-12-2003
Bonification : 3 ans 1] :ncis 20 jours

Pourcentage : 60 %

Rente : néant
Nature de la pension ancier
Montant et «late de mise en paier 100.480 frs/mois
1:1-2004

Enfants à charge lors de la liquic le pension: néan
Observations : bénéficie d'une majoration de pension pour

famille nombreuse de 25 % p/c
du 1-1-2004. soit 120 irs/mois.

Le reste sans changement

Arrêté n° 116 du 28 février 2008. Est concédée sur,
la Caisse de retraite des fonctionnaires, la pension à M.
NKELETELA BIBOUSSI-BAKABOULA.

N° du titre : 33.861 M

Nom et prénom : NKELETELA BIBOUSSI-BAKABOULA, né le
23-9-1950 à Brazzaville

Grade : médecin, lieutenant-colonel de 7€ échelon (+32)
Indice _: 8600, le 1-1-2006
Durée de services effecti
1972 au 30-12-2005 ; services après l'âge légal : du 2
au 30-12-2005
Bonification :
Pourcentage :
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement :
1-1-2006

Enfants à charge lors de la liquidation de pension : néant

ans 3 mois 26 jours du 5-9-
-2005

28 ans 7 mois 11 jours
60 %

336.000 frs/mois le

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 10 % p/c du 1-1-2006, soit 33.600
frs/mois.

Arrêté n° 117 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M. GNO-
GNO (Bernard).

N° du titre : 34.011 M
Nom ct prénom : GNOGNO (Bernard), né vers 1952 à Mbeti
(Epena)
Grade : commandant de 7° échelon (+32)
Indice : 2650, le 1-1-2006
Durée de services effectifs : 33 ans 8 mois du 1-5-1972 au
30-12-2005 : services après l'âge légal : du 1-5-2005 au 30-12-
2005
Bonification : 10 ans 4 jours
Pourcentage : 60 %
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement
1-1-2006
Enfants à charge lors de la liquidation de pension :
- Lady, né le 25-7-1988
- Rébecca, née le 10-6-2000

: 254.400 frs/mois le

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 25 % p/c
du 1-1-2006, soit 63.600 frs/mois.

Arrêté n° 118 du 28 février 2008. Est reversée à la
veuve GONDO née NGOLI (Joséphine), née le 15-5-1951 à
Poto-Poto, la pension de M. GONDO (Gabriel)

32.965 M

Grade : ex capitaine de 10€ écheion (+30)

Décédé le 30-10-2001 (en situation de retraite)

Indice : 2050, le 1-11-2001

Durée de services effectifs : 31 ans 15 jours du 16-11-196
30-11-1992 : services après l'âge légal : du 1-7-1991
30-12-1992

N° du titre

1
au

7 ans 5 mois
Pourcentage : 57
Rente : néant

Montant de la pension principale obtenue par le decujus :

1 419

86.200 frs/mois le 1-12-1992
: de la pension concédée par le présent arrêté :
rattache à la pension principale n° 14.359 M
Montant et date de mise en paiement : 93.480 frs/mois le
11-200
Pension temporaire des orphelins
50 33.480 frs/mois le 1-11-2001
= 74.784 frs/mois le 15-9-2003
56.088 frs/mois le 2-12-2003
37.392 frs/mois le 15-5-2007
18.696 frs/mois le 23-8-2008 au 7-7-2010

réversion

Enfants à charge lors de la liquidation de pension :
- Marika, née le 15-5-1986
- Melisse, née le 23-8-1987
- Raïssa, née le 7-7-1989

Observations : pension temporaire des orphelins cumulable
avec les allocations familiales. Bénéficie d'une majoration de
pension pou famille numbieuse de 15 % p/e du 1-11-2001,
soit 14.022 frs/mois

Arrêté n° 119 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à Mme
NTSALA (Pauline).

N° du titre :
Nom et prénom
Brazzaville
Grade : capitaine de 10€ échelon (+30)
Indice : 2050, le 1-1-2007
Durée de services effectifs : 31 ans 26 jours du 5-12-1975 au
30-12-2006 ; services après l'âge légal : du 11-3-2006 au 30-
12-2006
Bonification : 4 ans (femme mère)
Pourcentage : 54,5 %
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 178.760 frs/mois le
1-1-2007
Enfants à charge lors de la liquidation de pension :

- Rolfride, né le 20-12-2000

- Beltrand, né le 20-12-2006

- Gelda, née le 10-10-2001

403 M
: NTSALA (Pauline), née le 11-3-1956 à

Observations : néant.

Arrêté n° 120 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M. MAPA-
HA (Abraham).

N° du titre : 33.661 M
Nom et prénom : MAPAHA (Abraham), né le 9-4-1956 à Sibiti
Grade : capitaine de 10€ échelon (+30)

Indice : 2050, le 1-1-2007

Durée de services effectifs : 31 ans 26 jours du 5-12-1975 au
30-12-2006 : services après l'âge légal : du 9-4-2006 au
30-12-2006
Bonification :
Pourcentage : 60 %

Rente : néant

Nature de la pension : ancienneté
Montant et date de mise en paiement

10 ans

196.800 frs/mois le
Enfants à charge lors de la liquidation de pension :

- Leslie, née le 3-2-1989

- Venetia, né le 15-6-1991

- Divin, né le 1-11-1998

- Fortune, né le 19-5-2003

- Gédéon, né le -2004

Observations : bénéficie d'une majoration de pension pou
famille nombreuse de 10 % p/e du 1-1-2007, soit 19.680
frs/mois

Arrêté n° 121 du 28 février 2008
à Caisse de retraite des fonctionnaires.
OCKAMBY OTTOCKA (Marie Sylvette)

la pension

N° du titre : 32.958 M
Nom et prénom : OCKAMBY OTTOCKA (Marie Sylvette). née
le 15-6-1957 à Sembé

Grade : lieutenant de 12° échelon (+30)
Indice : 1900, le 1-1-2006
Durée de services effectifs
30-12-2005 ; services au-delà de la durée légale :
2005 au 30-12-2005
Bonification : 6 ans 4 mois 14 jours dont 6 ans pour femme
fonctionnaire mèr
Pourcentage : 56,
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 171.760 frs/mois le
1-1-2006
Enfants à charge lors de la liquidation de pension :

- Lyse, née le 6 9 1990

Dorian, né le 28-1-1994

0 ans 26 jours du 5-12-1975 au
du 5-12

%

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 15 % p/c du 1-1-2006, soit 25.764
frs/mois.

Arrêté n° 122 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnai la pension à M.
OKOYES (Charly Gilbert).

N° du titre : 33.216 M
Nom et prénom : OKOYES (Charly Gilbert), né le 14-7-1954 à
Bene

Grade : lieutenant de 12€ échelon (+30)
Indice : 1900, le 1-1-2006
Durée de services effectifs : 30 ans 26 jours du 5-12-1975 au
30-12-2005 : services après l'âge légal : du 14-7-2004 au
30-12-2005
Bonification : 10 mois 1 jour
Pourcentage : 49,5 %
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 150.480 frs/mois le
1-1-2006
Enfants à charge lors de la liquidation de p
- Junior, né le 5-1-1986 jusqu'au 30-1-2006
- Péa, né le 5-1-1986 jusqu'au 30-1-2006
- Brunel, né le 10-2-1986 jusqu'au 30-2-2006
- Andréa, née le 17-10-1995
David, né le 23-8-1998
Ruth, née le 25-5-2005

on :

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 10 % p/c du 1-3-2006, soit 15.048
frs/mois.

Arrêté n° 123 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires. la pension à M.
MABANDZA (Zéphirin).

33.665 M
MABANDZA (Zéphirin), né le 22-86-1957 à

N° du titre
Nom et prénom :
Brazzaville
Grade : lieutenant de 12° échelon (+30)
iidice : 1YUU, 1e 1-1-2007
Durée de services effectifs
1975 au 30-12-2006 : servic
11-11-2005 au 30-12-2006

: 7 mois 17 jours
Pourcentage : 50,5 %
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement
1-1-2007

Enfants à charge lors de la liquidation de pension :

1 ans 1 mois 20 jours du 11-11
au-delà de la durée légale : du

153.520 frs/mois le

ricila. née le 30-7-1987 jusqu'au 30-7-2007

Michnel, né le 19-5-1995

Jwen, né le 30-3-2004
Observations : bénéficis dune majoration de pension
pour famille nombreuse de 10 p/e du 1-1-2907 soit

028

LE 2 frs/mois et de 15
frs/mois.

p/ce du 1-8-2007 soit 25

Arrêté n° 124 du 28 février 2008.
la Caisse de retraite des fonctionnai
KOUASSO BAENEKENZA (Michel)

st concédée sur
la pension à M

N° du titre : 33.857 M
Nom et prénom : KOUASSO BAENEKENZA (Michel), n6 le 28
8-1956 à Impfondo

Grade : sous-lieutenant de 10€ échelon (+24)
Indice : 1450, le 1-1-2007
Durée de services effectifs : 26 ans 9 mois 28 jours du 3-3
1980 au 30-12-2006 : services après l'âge légal : du 28-8-2006
au 30-12-2006
Bonification : néant
Pourcentage : 46,5 %
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 107.880 frs/mois le
1.7-2007
Enfants à charge lors de la liquidation de pension :

- Antoinette, née le 31-12-1989

Dieu Mercy, né le 24-3-1994

Observations : néant.

Arrêté n° 125 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M.
MBOUMBA LOEMBA (François).

N° du titre : 34.143 M
Nu el prénom : MBOUMBA LOEMBA (François), né en 1957
à Mpili
Grade : adjudant-chef de 8€ échelon (+26), échelle 4
Indice : 1152, le 1-1-2007
Durée de services effectifs : 27 ans 7 mois du 1-6-1979 au 30-
12-2006 : services après l'âge légal : du 1-7-2005 au 30-12-
2006
Bonification : néant
Pourcentage : 46 %
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 84.787 frs/mois le
1-1-2007
Enfants à charge lors de la liquidation de pension :

- Patricia, née le 30-10-1987

Pamela, née le 26-10-1989

- Chanselvie, née le 22-5-1992

- Francis, né le 7-9-1992

- Estelle, née le 27-7-1996

- Brifanie, née le 16-2-2001

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 25 % p/c du 1-1-2007, soit 21.197
frs/mois.

Arrêté n° 126 du 28 février 2008. Est cancédée sur
la Caisse de retraite des fonctionnaires, la pension à M. YALA
waurice).

N° du titre : 33.730 M
Nom et prénom : YALA (Patrice), né vers 1957 à Ngoumbi

Grade : adjudant de 8€ échelon (+26), échelle 3

Indice : 991. lc 1-1-2004

Durée de services effectifs : 28 ans 26 jours du 5-12-19
30-12-2003 : services au-delà de la durée légale : du
2003 au 30-12-2003

Bonification : néant

Pourcentage : 48 %

2008

Rente
Nature de la pension
Montant et date de mise en paiement : 76.109 frs/mois le
11-2004
Enfants à charge lors de la liquidation de pensic

Claudia, née le 10-4-1986 jusqu'au 30-4-2006

Widerman, né le 29-5-1989

Chris, né le 25-7-1996

Amanda, née le 19-6-1997

néan
ancienneté

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 10 % p/e du 1-1-2004 soit 7.611
frs/mois et de 15 % p/c du 1-5-2006 soit 11.416 frs/mois.

Arrêté n° 127 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M. PEGO
(Jean Raymond).

N° du titre : 33.233 CL
Nom et prénom : PEGO (Jean Raymond), né le
S.M.A. Malela
Grade : professeur certifié des lycées de catégorie I, échelle
1.hors classe , échelon 1
Indice : 2650, le 1-7-2006 cf décret n° 82/256 du 24-3-1982
Durée de services effectifs : 32 ans 6 mois 3 jours du 1-10-
1973 au 4-4-2006
Bonification : néant
Pourcentage : 52,5 %
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement :
1-7-2006
Enfants à charge lors de la liquidation de pension :
- Steve, né le 4-4-2003
- Amour, née le 24-2-2003
- Grace, née le 18-7-2002
- Blaise, né le 17-8-2001
- Constance, né le 20-3-2005
- Yves, né le 20-3-2005

4-4-1951 à

222.600 frs/mois le

Observations : néant.

Arrêté n° 128 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M. IBATA
(Pierre Yvon).

N° du titre : 32.948 CL
Nom et prénom : IBATA (Pierre Yvon), né vers 1950 à Lombia
I
Grade : professeur certifié des lycées de catégorie 1, échelle 1,
hors classe, échelon 2
Indice : 2800, le 1-2-2006 cf décret n° 82/256 du 24.3 1982
Durée de services effectifs : 29 ans 3 jours du 1-10-1975 au
1-1-2005
Bonification : néant
Pourcentage : 49,5 %
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement :
1-2-2006 cf ccp
Enfants à charge lors de la liquidation de pension :
Beryl. ne le 27-1-1992
Myiian, nee be 2-4-1994
Priscille, née le 11-9-1997

221.760 frs/mois le

Ubscrvations : néant.

Arrêté n° 129 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à Mme
NDOUNA née MISSAKILA NGABOU (Elisabeth).

N° du titre : 31.058 CL

Nom et prénom : NDOUNA née M
{Elisabeth}. née le 18 janvier1949 à Do
Grade : professeur des lycées de caié
classe, échelon 2

SSAKILA NGABOU

rie I, échelle 1, hors

lu Ce

idice : 2800, le 1-5-2004 ef décret n° 82
Durée de services effectifs : 32 ans 3 mo
371 au 18-11-2004
Bonification
Pourcentage :
Rente : néant
ture de la pension : ancienneté
Montant et date de mise en paiement
-2004 ef CCP
Enfants à charge lors de la liquidation de pension

/256 du 24-3-1982
28 jours d

3 ans

: 248.640 frs/mois le

: néant

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 10 % p/c
du 1-5-2004, soit 24.864 frs/mois.

Arrêté n° 130 du 28 février 2008. [st conccdec sur
la Caisse de retraite des fonctionnaires, la pension à M.
MALANDA (Paul).

N° du titre : 32.606 CL
Nom et prénom : MALANDA (Paul), né le
Mantaba, Kinkala
Grade : professeur certifié des lycées de catégorie I, échelle 1.
classe 3, échelon 3
Indice : 2350, le 1-9-2005 cf décret n° 82-256 du 24-3-1982
Durée de services effectifs : 25 ans 11 mois 4 jours du 6-11-
1978 au 10-10-2004
Bonification : néant
Pourcentage : 46%
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 172.960 frs/mois le
1-9-2005
Enfants à charge lors de la liquidation de pension :

- Lurea, né le 10-6-1986 jusqu'au 30-6-2006

- Georges, né le 10-8-1992

10-10-1949 à

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 10% p/c du 1-7-2006, soit 17.296
frs/mois

Arrêté n° 131 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à Mme
OLLANDET née OSSOMBI (Julienne).

N° du titre : 32.876 CL

Nom et prénom : OLLANDET née OSSOMBI (Julienne), née le
11-5-1947 à Brazzaville

Grade : professeur certifié des lycées de catégorie I, échelle 1,
classe 3, échelon 3

Indice 2350, le 1-6-2005 cf cep

Durée de serv effectifs: 32 ans 7 mois 17 jours du 24-9
1969 au 11-5-2002

Bonification : 6 ans

Pourcentage : 58,5%

Rente : néant

Nature de la pension : ancienneté

Montant et date de mise en paiement : 219.960 frs/mois le
1-6-2005

Erfants à charge lors de la liquidation de pension : néant

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 25% p/c du 1-6-2005, soit 54.900
frs/mois.

Arreté n° 142 au revner 2008.
la Caisse de retraite des fonctionnaires, la pension à Mme

GOMBET née OMBOUMAHOU OLOKAOUA (Joséphine).

conceuee sui

N° du titre : 29.430 CL

Nom et prénom : GOMBET née OMBOUMAHOU OLOKAOUA
(Joséphine), née le 29-11-1948 à Fort-Rousset

Grade : inspectrice de l'enseignement primaire de catégorie 1
échelle 1, hors classe, échelon ]

Indice : 2650, le 1-12-2003 cf décret 82-256 du 24-3-1982
Durée de services effectifs : 33 ans 2 mois 9 jours du 20-9

Bonificati néant

Pourcenta

Rente : né
Nature de la pension : ancienneté

Montant et date de mise en paiement : 224.720 frs/rnois le
1-12-2003

Enfants à charge lors de la liquidation de pension : néant

Observations : néant

Arrêté n° 133 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M.
TOMBET (Levy).

33.379 CL
TOMBET (Levy). né en 1949 à Mossendjo

N° du titre
Nom ct prénom :

Grade : inspecteur d'enseignement primaire de catégorie 1.
échelle 1. classe 2, échelon 4
Indice : 1900, le 1-6-2004 cf ccp

Durée de services
1970 au 1-1-2004
Bonification : néant
Pourcentage : 53,5%
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 162.640 frs/mois le
1-6-2004
Enfants à charge lors de la liquidation de pension :
Sandra, née le 19-6-1988
Christelle, née le 30-8-1989
Steven, né le 24-10-1990

effectifs : 33 ans 3 mois 11 jours du 21-9

Observations : néant

Arrêté n° 134 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à Mme
KONDHO née OUNOUNOU (Paulette Laurence).

N° du titre : 28.685 CL
Nom et prénom KONDHO née OUNOUNOU (Paulette
Laurence), née le 9-6-1947 à Pointe-Noire
Grade : institutrice de catégorie II, échelle 1, cl
lon 4
Indice : 710, le 1-8-2002
Durée de services effectifs :
1968 au 9-6-2002
Bonification : 1 an
Pourcentage : 54,5 %
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 61.912 frs/mois le
1-8-2002
Enfant à charge lors de la liquidation de pension :

Antonia, née le 11-1-1986 jusqu'au 30-1-2006

se 1, éche-

33 ans 8 mois 16 jours du 23-9-

Observation: réant.

Arrêté n° 135 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à Mme
KONDANI née BASSILOUA (Madeleine).

31.893 CL
nom : KONDANI née BASSILOUA (Madeleine), nee
50 à Kimpoka, Mincouli

N° du titre
Nom et p
2-1

ic

Grade : institutrice prineinale de catégorie E é2hells €
2, échelon +
Indice : 1780, le 1-7-2005 cf décret 82-256 du 24-3-1982

Durée de services effectifs : 33 ans 5 mois 2 jours du
20-9-1971 au 22-2-2005
Bonification : 4 ans
Pourcentâge : 57,5%
Rente : néant

Nature de la pension : ancienneté

Montant et date de mise en paiement : 163.76

1-7-2005

s/mois le

là liquidation de pension
6-1990
19-2-19953

este, né le

Obs tions : néant
Arrêté n° 136 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M. MAS-

SOUMOU (Albert)

N° du titre
Nom et prénom
Yamba

Grade : instituteur principal de catégorie I, échelle 2, classe 1,
échelén 2

Indice : 1180, le 1-1-2002
Durée de services eltectits

29.387 CL
MASSOUMOU (Albert), né le 19-12-1946 à

32 ans 2 mois du 24-9-1969 au 19

12-2001
Bonification : néant
Pourcentage : 52%

Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 98.176 frs/mois le
1-1-2002
Enfant à charge lors de la liquidation de pension :
Lethicia, née le 7-6-1984 jusqu'au 30-6-2004

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 10% p/c du 1-1-2002, soit 9.817
frs/mois et de 15 % p/c du 1-7-2004, soit 14.726 frs/mois

Arrêté n° 137 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M.
ATIGHA DAH KANA.

N° du titre : 28.726 CL
Nom et prénom : ATIGHA DAH KANA, né vers 1948 à Bogui-
Ewo

Grade : médecin de catégorie 6, échelon 7 centre hospitalier
universitaire
Indice : 1540, le 1-6-2003

Durée de services effectifs :
1972 au 1-1-2003
Bonification : néant
Pourcentage : 50%
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 154.000 frs/mois le
1-6-2003
Enfants à charge lors de la liquidation de pension :

- Bai-Bot, né le 11-5-1988

- Dah Coeur, né le 26-3-1992

Owou, née le & 1993

30 ans 1 mois 3 jours du 28-11

Observations :
famille nombreuse de 10% p/e du
frs/mois.

bénéficie d'une majoration de pension pour
1-6-2003, soit 15.400

Arrêté n° 138 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à Mme
BIDIE née YIRIBITA (Alphonsine)

N° du titre : 30.102 CI
Nom ct prénom : BID! ® YIRIBITA (Alphonuine) née Je 10

1949 à Massina, Mindouli

hospitalier universitaire
Indice : 1180, le 1-9-2004

Durée de services effectifs ans 7 jours du 3-8-1977 au
10-8-2004

Bonification : 6 ans

Pourcentage

Rente : néant

Nature de la pension : ancienneté

Montant et date de mise en paiement : 125.080 frs/mois le

1-9-2004
Enfants à cbarge lors de la liquidation nsion : né

ons bénéfic
iombreuse de

d'une majoration de pension p
p/c du 1-9-2004. soit 31.2

frs/mois

Arrêté n° 139 du 28 février 2008. Est concédée sur
» de retraite des fonctionnaires, la pension à M LOKO

N° du titre : 33.919 CL
Nom et Prénom : LOKO (Maurice),
Brazzaville
Grade : professeur adjoint d'éducation physique et sportive de
catégorie 1, échelle 2, hors classe, échelon 1
Indice : 1900, le 1-7-2006 cf décret n° 82-256 du 24-3-1982
Durée de services effectifs : 28 ans 6 mois du 26-10-1977 au
26-4-2006
Bonification : néant
Pourcentage : 48,5%
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 147.440 frs/mois le
1-7-2006
Enfants à charge lors de la liquidation de pension :

- Rostaned, né le 30-9-1986 jusqu'au 30-9-2006

Amour, né le 9-8-1993

né le 26-4-1951 à

Observations néant

Arrêté n° 140 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M. PA-
NGOU (Martin).

N° du titre : 33.141 CL.
Nom et prénom : PANGOU (Martin), né le 2-4-1950 à
Mouyondzi
Grade : Professeur Adjoint d'éducation physique et sportive de
catégorie 1, échelle 2, classe 3. échelon 3
Indice : 1680, le 1-2-2006
Durée de services effectifs : 27 ans 5 mois 21 jours du 11-10-
1977 au 2-4-2005
Bonification : néant
Pourcentage : 47,5%
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement: 127.680 frs/mois le
1-2-2006
Enfants à charge lors de la liquidation de pension :

- Le Prince, né le 26-5-1987

- Yécène, née le 29-9-1990

- Mavy, née le 1-9-1991

Belly, né le 22-5-1997
- Floria, née le 22-5-1997
- Bocene, née le 16-38-2001

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 25 % p/c du 1-2-2006, soit 31.920
frs/mois.

Arrêté n° 141 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M. DIA-
BENO (Josephi.

N° du titre : 31.991 CL.

Nom et prénom : DIABENO (Joseph). né
Banza-Kaka, Boko

Grade : maître d'éducation physique de catégorie Il, échelle 1
classe 3, échelon 4

Indice : 1270, le 1-12-2004
Durée de services effectifs :
24-9-1975 au 5-11-2004

le 5-11-1949 a

29 ans ] mois 11 jours du

Bonification : néant
Pourcentage : 49%
Rente : néant

Nature de la pension : ancienneté

et date de mise en paiement : 99.568 frs/mois I
2-2004
Enfants à charge lors de la liquidation de pension :
Patchely, née le 26-6-1992
Blaise, né le 28-3-2005

Observations : néant.

Arrêté n° 142 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à Mme
NGOULOU née MOUKOUONO (Antoinette)

N° du titre : 28.075 CL

Nom et prénom: NGOULOU née MOUKOUONO (Antoinette).
née le 7-3-1947 à Poto-Poto, Brazzaville

Grade : professeur technique adjoint de catégorie Il, échelle 1
sse, échelon 1

: 1370, cf décret 82-256 du 24-3-1982

Durée de services effectifs : 27 ans 1 mois 6 jours du 1-2-1975
au 7-3-2002

Bonification : néant

Pourcentage : 47%

Rente : néant

Nature de la pension : ancienneté

Montant et date de mise en paiement : 103.024 frs/mois le
1-8-2002

Enfants à charge lors de la liquidation de pension : néant

Observations : néant

Arrêté n° 143 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M.
NGOMA (Jérémie).

N° du titre : 32.914 CL
Nom et prénom : NGOMA (Jérémie), né le 10-7-1950 à Pointe-
Noire
Grade : administrateur principal de chemin de fer 2€ classe,
échelle 23 D, échelon 12, chemin de fer Congo océan
Indice : 2969, le 1-8-2005
Durée de services effectifs : 35 ans 6 mois 9 jours du 1-1-1970
au 10-7-2005
Bonification : néant
Pourcentage : 55,5%
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement : 222.452 frs/mois le
1-8-2005
Enfant à charge lors de la liquidation de pension :
- Christella, née le 4-3-1993

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 25% p/c du 1-8-2005, soit 55.613
frs/mois.

Arrêté n° 144 du 28 février 2008. Est conc«
la Caisse de retraite des fonctionnaires, la pension à M. KOUE-
BATOUKA (Anatôle).

N° du titre : 33.072 CL
Nom et prénom : KOUEBATOUKA (Anatôle), né le 29-4 1949
à Kinkanda
Grade : contrôleur de voie de 17 À échelle .2 classe, échelon 12.
chemin de fer Congo océan
Indice : 2224. le 1-5-2004
Durée de services effectifs
1-6-1973 au 29-4-2004
Bonification : néant
Pourcentage : 51%
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement :
004
nts à charge lors de la liquidation de pension
- Rodanim, né le 26-2-1987

Divin, né le 19-3-1989

: 30 ans 10 mois 28 jours du

153.122 frs/mois le

née le 1 15

majoration de F

Observations : bénéficie d
lle nombreuse de 20% p/e du 1-5-2004, soit

nsion pour
20.624

frs/mois

Arrêté n° 145 du 28 février 2008. Est conc
la Caisse de retraite des fonctionnaires. la pension à M
BAMBI-TSIMBA (Jean Pierre)

N° du titre : 30.592 CL

Nom et prénom : BAMBI-TSIMBA (Jean Pierre), né le 23-7
1946 à Madouda Tshiela, Congo Belge

Grade : contre - maître de 2° classe. échelle 17 A. échelon 12,
chemin de fer Congo océan

Indice : 2224, le 1-8-2001

Durée de services effectifs : 32 ans 6 mois !

1-1-1969 au 23-7-2001

Bonification : néant

Pourcentage : 52,5%

Rente : néant

Nature de la pension : ancienneté

Montant et date de mise en paiement : 15
1-8-2001

Enfants à charge lors de la liquidation de pension : néant

-626 frs/mois le

Observations : bénéficie d'une majoration de pension pour
famille nombreuse de 25% p/c du 1-8-2001, soit 39.407
frs/mois.

Arrêté n° 146 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M.
MOUANGUISSA (Placide)

N° du titre : 33.490 CL
Nom et prénom : MOUANGUISSA (Placide), né le 5-8-1948 à
Kinkala

Grade : facteur principal de 1'® classe, échelle 11 A, échelon
12, chemin de fer Congo oséan
Indice : 1600, le 1-9-2003
Durée de services effectifs : 36 ans 11 mois 19 jours du
5-8-1966 au 5-8-2003 : services validés : du 5-8-1966 au
30-6-1969
Bonification : néant
Pourcentage _: 57%
Rente : néant
Nature de la pension : ancienneté
Montant et date de mise en paiement
1-9-2003
Enfants à charge lors de la liquidation de pension :
Geovanni, né le 16-2-1985 jusqu'au 30-2-2005
Ornella, née le 30-11-1987
Gladercia, né le 21-3-1996
Judiclène, née le 20-10-1998
Judrèle, née le 10-3-1998

: 123.120 frs/mois, le

Observations : bénéfici
famille nombreuse de
frs/mois et de 25% p/c du 1-3-2005,

d'une majoration de pension pour
20% p/c du 1-9-2003, soit 24.624
soit 30.780 frs/mois.

Arrêté n° 147 du 28 février 2008. Est concédée sur

la Caisse de retraite des fonctionnaires, la pension à M. SOU-
MBOU (Jean Baptiste)
N° du litre 5 CL
Not SOUMBOU (Jean Baptiste), 1 194

à Tchimana

Grade : administrateur des services administratifs et finan
ciers de catégorie [, échelle 1, classe 3, échelon 2
Indice : 2200, le 1-6-1999

Durée de services effectifs : 34 ans 4 mois du 2-7-1964 au
TE-F0I
Bonificatior
centage
Rente : néant

néant

: ancienneté

emert : 191.840 frs/mois, le

Montant et dace nise en p:
6-1999

Enfant à chargt la Hiquidatior

r e pensior
e le 2-4-1995

Esther, ni

Observations : néant

Arrêté n° 148 du 28 février 2008. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à M
NKOUBANTSALA (Maurice)

3.463 CL
NKOUBANTSALA (Maurice), né vers 195 à

N° du titre
Nom et prénom
Louho (Mayama)
ide : administrateur en chef de catégorie I, échelle 1, classe
3, échelon 3
Indice : 2350, le 1-2-2006, cf ccp
Durée de services effectifs :
14-10-1975 au 1-1-2000

: néant

: 44%

Rente : néant

Nature de la pension _: ancienneté
Montant et date de mise en paiement
1-2-2006

Enfants à charge lors de la liquidation de pension : néant

ans 2 mois 17 jours du

: 165.440 frs/mois, le

Observations : bénéficie
famille nombreuse de 1
frs/mois.

tune majoration de pension pour
p/e du 1-2-2006, soit 24.716

Arrêté n° 149 du 28 février 2009. Est reversée à la
veuve MILONGO née MAKAYA (Jeanne), née le 15-5-1947 à
Bacongo, la pension de M. MILONGO (Jean Christophe).

N° du titre : 31.614 CL

Grade: ex administrateur planificateur d'éducation de caté-
échelle 2. Hors classe, échelon 2

é le 24-4-2005

Indice : 2020, le 1-5-2005

Durée de services effectifs :

15-9-1956 au 28-2-1991

Bonification : néant

Pourcentage : 54,5 %

Rente : néant

Montant de la pension principale obtenue par le decujus

176.144 frs/ mois

le 1-3-1991

Nature de la pension concédée par le présent arrêté : réversion,

rattachée à la pension principale n° 9.272 CL

Montant et date de mise en paiement : 88.072 frs/mois le

1-5-2005

Pension temporaire des orphelins : néant

Enfants à charge lors de la liquidation de pension : néant

34 ans 5 mois 13 jours du

Observations
famille nombreuse de 15% p/c du
frs/mois

bénéficie d'une majoration de pension pour
1-5-2005 soit 13.211

Arrêté n° 150 du 28 février 2009. Est concédée s
la Caisse de retraite des fonctionnaires, la pension à Mme
MAKOSSO née KOKOLOT KAMBISSI (Marie).

32.268 CI
MAKOSSO née KOKOLOT KAMRISST

(Marie) € le 315-1949 à Pointe-Noire

Grade aire principale d'administration de catégorie Il

échelle 1, classe 2. échelon 3

Indice : 890, le 1-9-2005

Durée de services effectifs

9-3-1970 au 31-5-2004

5- 10-1993

N° du titre :

Nom et nrénom

34 ans 2 mois 22 jours du
aidés du 9-3-1970 au

fication
Gt rcentage

Rerite : néant
Nature de la pension : ancienneté

ans

Montant € il mise er ement 8 68 fre/r s 1
9-2005
Enfant à cherse lors dé xidation de pension
Aubin, né le 4-10-1994
MINISTÈRE DE L'ADMINISTRATION DU TERRITOIRE

Observations : néant. ET DE LA DÉCENTRALISATION

Arrêté n° 151 du 28 février 2009. Est concédée sur
la Caisse de retraite des fonctionnaires, la pension à Mme
LOZI (Marcelline) AUTORISATION D'OUVERTURE
N° du titre : 32.369 CI.
Nom et prénom : LOZI (Marcelline), née le 3-12-1949 à Arrêté n° 111 du 27 février 2008. M. NGOT-ZONA
Bragraville - {Fred Gaston), domicilié au n° 81 bis, rue Loukoléla, est
Grade : maitre ouvriere de catégorie Il, échelle 1, classe 3, éche- | autorisé à ouviir à Impfondo, quartier Bakandi, un dépôt de

lon 2 vente de munitions et poudre noire de chasse.
Indice : 1110, le 1-10-2005

Durée de services eflectifs : 33 ans 11 mois 18 jours du 15-12- | Sous peine de sanctions de retrait pur et simple de la présente
1970 au 3 12-2001 ; services validés du 15-12-1970 au 31-12- | Autorisation, l'intéressé est tenu de sc conformer à la régle
1982 mentation en vigueur.

Bonification : néant F

Pourcentage : 54%
Rente:r at
Nature de la pension : ancienneté | STAGE
Montant et date de mise en paiement : 95.904 frs/mois le |

Enfants à charge lors de la liquidation de pension : néant Arrêté n° 112 du 27 février 2008. M. MBOUALA
(Albert), chargé des affaires du Conseil municipal de
ville, admis l'école nationale d'administration de
rsité OMAR BONGO de Libreville, Gabon, est autorisé à
suivre une formation de neuf mois, allant de mars à novembre
2008, au programme d'enseignement du master en manage-
ment du secteur public.

Observations : néant

Les frais de transport et de séjour sont à la charge de M

MBOUALA (Albert).
|
MINISTERE DES TRANSPORTS MARITIMES
ET DE LA MARINE MARCHANDE
|
NOMINATION PARTIE NON OFFICIELLE
Il
Arrêté n° 110 du 26 février 2008. Sont nommés
membres du conseil d'administration du port autonome de
Pointe-Noire : - ANNONCE -
MM. :
& a
LONGOBE (Gabriel), controleur général d'Etat, représen ASSOCIATIONS

tant l'inspection générale d'Etat :
ONANGA (Jean Alfred), directeur général des douanes et
droits indirects, représentant le ministère en charge des
finances :; CRÉATION
COUSSOUD (Jean Pierre Aubin), conseiller technique du
ministre, représentant le ministère des transports mariti
mes et de la marine marchande
MIZINGOU (Bienvenu). chef de cabinet du député - maire
représentant la municipalité de la ville de Pointe - noire
EHOULA (Jérôme), secrétaire général FESYTRAMEF, Année 2007

Département de Brazzaville

noire: Récépissé n° 31 du 30 janvier 2007. Déclaration au
LAVANANT (François), directeur général de la société SDV, | ininistère de l'administration du territoire et de la décentra
représentant le syndicat des acconiers, des transitaires et | jisation d'une association dénomm “MUTUELLE FEU

dés ÉOBSIENATAIES ARS RENIEES < : D'AMOUR", en sigle ‘’MU.FA.". Association à caractère social
LAUNGANI (Nicky), directeur général de la société GETMA ; RATE

: ider mutuellement : réfléchir et se con
représentant la communauté portuaire :
KIDZOUANI (), directeur général par intérim du chemin de
ler Congo - océan, représentant l'organisme de gestion du
chemin de fer ;

Tr sur

Objet : s'entra

les problèmes : réfk
taires du pays. Siège social : Camp SOBACO, case B20

‘hir et participer aux actions communau

quartier Mfilou, Brazzaville. Date de la déclaration : 16 janvier
2007.

_
à

M

Département de Brazzaville

Année 2007

Récépissé n° 4 du 6 mars 2007. Déclaration au mi
nistére de l'administration du territoire et de la décentralisa
tion des changements intervenus au sein de l'association *ASSO

10 - 2008

CIATION D'ENTRAIDE S JE S E KINKOU en sigle
L.E.K.A recont le récépissé 220 du 16 août 1990.
\ssociation à caractère socioéconomique. Ainsi, celte associa

tion sera désormais dénommée : “ASSOCIATION DE DEVEL

OPPEMENT ECONOMIQUE ET SOCIAL DE KINKOU', en sigle
A.D.E.S.K Objet promouvoir le développement

économique et social de Kinkou. Siège social : 12,

rue Angama, Mikalou, Brazzaville, Date de la déclaration : 9
février 2007

h
